Exhibit 10.26

SUNTRUST BANKS, INC.

401(k) PLAN

Amended and Restated

Effective January 1, 2010

(reflecting amendments through December 31, 2010)



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) PLAN

Amended and Restated January 1, 2010

Table of Contents

 

              Page   INTRODUCTION      viii   

ARTICLE 1 DEFINITIONS

     1.1    Accounts      1         (a)    Employer Contribution Account      1
        (b)    Employee Contribution Account      1      1.2    Acquisition Loan
     2      1.3    After-Tax Account      2      1.4    Annual Addition Limit   
  3      1.5    Automatic Enrollee (also called Auto-Enrollee)      3      1.6
   Automatic Enrollment Percentage (also called Auto-Percentage)      3      1.7
   Before-Tax Account      3      1.8    Board      3      1.9    Catch-Up
Contribution      3      1.10    Code      3      1.11    Committee      3     
1.12    Company      3      1.13    Compensation      4        
(a)    Contributions      4         (b)    Deductibility of Employer
Contributions      4         (c)    Statutory Limit      5      1.14   
Contributions      5         (a)    Employer Contributions (also called Matching
Contributions, and Safe Harbor Contributions)      5         (b)    Employee
Contributions      6         (c)    Rollover Contribution      7      1.15   
Controlled Group      7      1.16    Designated Roth Account      7      1.17   
Designated Roth Contribution      7      1.18    Disability (or Disabled)      7
     1.19    Dollar Limit      8      1.20    Effective Date      8      1.21   
Elective Deferrals (also called Employee Contributions)      8      1.22   
Employee      8      1.23    Employee Contributions (also called Elective
Deferrals and/or Roth Contributions)      9      1.24    Employee Contributions
Accounts      9      1.25    Employer      9      1.26    Employer Contributions
(also called Matching Contributions and Safe Harbor Contributions)      9     
1.27    Employer Contribution Accounts      9      1.28    Employer Stock      9
     1.29    Employer Stock Fund      9   

 

i



--------------------------------------------------------------------------------

  1.30    Employment      9      1.31    Employment Date      10      1.32   
ERISA      10      1.33    ESOP      10      1.34    Excess 402(g) Contributions
     10      1.35    Fair Market Value      10      1.36    Financed Shares     
11      1.37    Five-Year Break      11      1.38    HCE Group      11      1.39
   Highly Compensated Employee (HCE)      11      1.40    Matching Account, or
Employer Matching Account      11      1.41    Matching Contributions (also
called Employer Contributions and Safe Harbor Contributions)      11      1.42
   Merged Plan      11      1.43    Named Fiduciary      12      1.44    NCE
Group      12      1.45    Non-Highly Compensated Employee (NCE)      12     
1.46    Non-Matching Account      12      1.47    One-Year Break      12     
1.48    Participant      12      1.49    Plan      12      1.50    Plan
Administrator      12      1.51    Plan Percentage Limit      12      1.52   
Plan Year      12      1.53    Qualified Automatic Contribution Arrangement
(QACA)      13      1.54    Qualified Domestic Relations Order (QDRO)      13   
  1.55    Qualified Military Service      13      1.56    Qualified Reservist
Distribution      13      1.57    Qualified Roth Distribution      13      1.58
   Rollover Contribution      14      1.59    Roth Account      14      1.60   
Roth Contribution      14      1.61    Safe Harbor Contributions (also called
Matching Contributions and Employer Contributions)      14      1.62    Service
Center      14      1.63    Share Units      14      1.64    Spouse      14     
1.65    Suspense Account      14      1.66    Termination Date      15      1.67
   True-Up Matching Contribution      15      1.68    Trust (or Trust Fund)     
15      1.69    Trustee      15      1.70    Valuation Date      15      1.71   
Vesting Service (also called Years of Service)      15        
(a)    Computation      15         (b)    Leaves of Absence      16        
(c)    Employment with a Controlled Group Member      17         (d)    Period
Before an Employer Adopted the Plan      17         (e)    Credit for Employment
Before a Five-Year Break      17   

 

ii



--------------------------------------------------------------------------------

     (f)    Service Spanning      18         (g)    Change from Covered
Classification      18      1.72    Year of Service      18   

ARTICLE 2 ELIGIBILITY

     2.1    Eligibility      19         (a)    Automatic Enrollment      19     
   (b)    Participation in Another Controlled Group Plan      19      2.2   
Participation Upon Reemployment      19         (a)    Vested Participant     
20         (b)    Non-Vested Participant      20        
(c)    Non-Participating Employee      20      2.3    Leased Employees and
Independent Contractors      20      2.4    Participating Employers      21   

ARTICLE 3 CONTRIBUTIONS

     3.1    Employee Contributions – Elective Deferrals and Roth Contributions
     22         (a)    Amount Permitted      22         (b)    Before-Tax and/or
After-Tax Employee Contributions      23         (c)    Special Pay      24     
   (d)    Catch-Up Contributions      24         (e)    Make-up Contributions
After Qualified Military Service      26         (f)    Vesting      27        
(g)    Initial Election to Contribute      27         (h)    Modification     
28         (i)    Cessation      28         (j)    Committee Administrative
Rules      28      3.2    Employer Matching Contributions      28        
(a)    Matching Contribution      29         (b)    Vesting and Forfeitures     
30         (c)    Make-Up Contributions After Qualified Military Leave      30
        (d)    Acquisition Loan Repayments      30         (e)    Exclusive
Benefit of Participants      30         (f)    Contributions Limited to Tax
Deductible Amounts      31      3.3    Rollover Contributions      32        
(a)    Eligible Rollover Distribution      32         (b)    Roth Contributions
     32         (c)    Rollover or Direct Plan Transfer      32        
(d)    Timing      33         (e)    Required Information      33        
(f)    Prohibited Rollovers and Transfers      33         (g)    Refund of
Prohibited Rollovers      33         (h)    Reliance on Employee’s
Representations      34      3.4    Acquisition Loans      34        
(a)    Eligible Lenders      34         (b)    Loan Terms      34        
(c)    Repayment      34         (d)    Collateral and Security      34        
(e)    Suspense Account      35   

 

iii



--------------------------------------------------------------------------------

     (f)    Release of Financed Shares from Suspense Account      35        
(g)    Default      36      3.5    Purchase and Sale of Employer Stock      36
     3.6    Transfer to the Trustee      37      3.7    Elective Account
Transfers      37   

ARTICLE 4 ALLOCATIONS

     4.1    Adjustments to Account Balances      38         (a)    Regular
Valuation Dates      38         (b)    Administrative Fees      38        
(c)    Dividends on Employer Stock      38         (d)    Valuations Binding   
  39         (e)    Statement of Account Balances      39        
(f)    Correction of Administrative Mistakes      39         (g)    Return of
Employer Contributions      40      4.2    Investments      40        
(a)    Investment Funds      40         (b)    Compliance with ERISA Section
404(c)      40         (c)    Employer Stock Fund      41        
(d)    Investment Elections      41         (e)    Change in Investment Election
     41         (f)    Insider Trading Rules      42         (g)    Fund
Transfer Restrictions      42         (h)    Diversification Elections      43
        (i)    Reinvestment of Earnings      43         (j)    Investment
Expenses      43         (k)    Special Election Rules      43      4.3   
Voting Rights      43      4.4    Tender Offers      44   

ARTICLE 5 IN-SERVICE WITHDRAWALS AND LOANS

     5.1    Withdrawals Without a Hardship      45         (a)    Types of
In-Service Withdrawals      45         (b)    Designated Roth Account      46   
     (c)    Available Amount      47         (d)    Order of Withdrawal from
Accounts      47         (e)    Pro Rata Withdrawals from Investment Funds     
47         (f)    Withdrawals of Money Purchase Plan Balances      47      5.2
   Hardship Withdrawals      47         (a)    Available Amount      48        
(b)    Events Creating Immediate and Heavy Financial Need (Events Test)      48
        (c)    Withdrawal Necessary to Meet Need (Needs Test)      50        
(d)    Nondiscrimination      50         (e)    Reliance on Participant’s
Representations      50      5.3    Loans      51         (a)    Application and
Eligibility      51         (b)    Available Amount      51         (c)    Order
of Account Liquidation      51   

 

iv



--------------------------------------------------------------------------------

     (d)     Loan Origination Fees      52         (e)     Frequency of Loans   
  52         (f)     Interest      52         (g)     Security      52        
(h)    Term      53         (i)     Repayment      53         (j)     Default   
  53         (k)    Suspension of Repayments During Qualified Military Service
Leave      54         (l)     Suspension of Repayments During Unpaid Leave of
Absence      54         (m)    Loans from Money Purchase Plan Balances      55
        (n)    Revisions to Loan Rules and Procedures      55      5.4    Direct
Rollover      55   

ARTICLE 6 POST-EMPLOYMENT DISTRIBUTIONS

     6.1    Distribution Events      56         (a)    Termination of Employment
or Disability      56         (b)    Death      56        
(c)    Employer-Initiated Transfer      56         (d)    Employee-Initiated
Voluntary Direct Transfers (Change in Employment Transfer)      56        
(e)    Plan Termination      57         (f)    Qualified Military Service     
57      6.2    Amount of Payment      58      6.3    Distributions from
Designated Roth Accounts      58         (a)    Qualified Roth Distribution     
58         (b)    Distribution to Alternate Payee or Beneficiary      58        
(c)    Nonqualified Distribution      58      6.4    Timing of Payment      58
        (a)    Payment to a Participant      59         (b)    Payment to a
Beneficiary      59         (c)    Notice of Consequences of Failure to Defer   
  59      6.5    Forms of Payment      60         (a)    Account Balance Over
$1,000      60         (b)    Account Balance Not Over $1,000      60      6.6
   Medium of Payment      61      6.7    Required Minimum Distribution Rules   
  61         (a)    Applicable Definitions      61         (b)    Separate
Accounts for Multiple Beneficiaries      63         (c)    Participant’s Death
Before his/her Required Beginning Date      63         (d)    Participant’s
Death After his/her Required Beginning Date      64         (e)    Qualified
Domestic Relations Orders (QDRO)      66         (f)    Trust as Designated
Beneficiary      66         (g)    Election to Allow Participants or
Beneficiaries to Elect Five-Year Rule      66         (h)    Age 65 Payment Rule
     67         (i)    Suspension of Required Minimum Distributions During 2009
     67      6.8    Beneficiary Designation      67         (a)    Procedure   
  67         (b)    Waiver of Spouse’s Rights      68         (c)    Disclaimer
of Beneficiary Status      69   

 

v



--------------------------------------------------------------------------------

     (d)    Judicial Determination      69      6.9    Payment to a
Participant’s Representative      69         (a)    On Behalf of a Participant
     69         (b)    On Behalf of a Minor or Incompetent Beneficiary      69
     6.10    Unclaimed Benefits      69      6.11    Direct Rollover of Eligible
Distributions      70         (a)    Applicable Definitions      70        
(b)    Persons Eligible to Direct a Rollover      71         (c)    Written
Notice      71         (d)    Rollover Procedures      71   

ARTICLE 7 LIMITATIONS ON CONTRIBUTIONS

     7.1    Excess 402(g) Contributions      72         (a)    Time of
Distribution      72         (b)    Reporting Form      72         (c)    Order
of Distributions      72         (d)    Inclusion in Annual Additions      73   
     (e)    Determination of Earnings      73      7.2    Code Section 415
Limitation      73         (a)    Applicable Definitions      73        
(b)    Correction of Excess Annual Additions      75         (c)    Combining of
Plans      75         (d)    Compliance With Code Section 415      76      7.3
   Top-Heavy Rules      76   

ARTICLE 8 AMENDMENT, TERMINATION AND MERGER

     8.1    Amendment      77         (a)    Procedure      77        
(b)    Prohibited Amendments      77         (c)    Limited to Active
Participants      78         (d)    Administrative Changes Without Plan
Amendment      78      8.2    Termination of the Plan      79        
(a)    Right to Terminate      79         (b)    Full Vesting      79        
(c)    Provision for Benefits Upon Plan Termination      79        
(d)    Surplus Reversion      80      8.3    Merger, Consolidation, Transfer   
  80   

ARTICLE 9 ADMINISTRATION

     9.1    Allocation of Fiduciary Responsibilities      81        
(a)    Company      81         (b)    Compensation Committee      81        
(c)    Benefits Plan Committee      81         (d)    General Rule for
Fiduciaries      81      9.2    Benefits Plan Committee Organization and
Operation      82         (a)    Appointment and Termination of Office      83
        (b)    Committee Procedures      83         (c)    Powers of the
Committee      83         (d)    Trustee      87   

 

vi



--------------------------------------------------------------------------------

     (e)    Reliance on Committee Documents      87      9.3    Expenses      87
     9.4    Indemnification      88      9.4    Claims Procedure      88        
(a)    Application for Benefits      88         (b)    Initiating a Claim     
88         (c)    Decision on Claim      89         (d)    Appeal      89     
   (e)    Special Time Period for Committee Meetings      90        
(f)    Exhaustion of Administrative Remedies      90         (g)    Time Limit
for Legal Action      90   

ARTICLE 10 MISCELLANEOUS

     10.1    Headings      91      10.2    Construction      91      10.3   
Continued Qualification for Tax-Exempt Status      91      10.4    Nonalienation
     91      10.5    No Employment Rights      92      10.6    No Enlargement of
Rights      92      10.7    Withholding for Taxes      92      10.8   
Suspension of Transactions      92         (a)    Blackout Periods      92     
   (b)    Investment Elections      92   

 

ADDENDUM A

   History of Revised Plan Provisions

ADDENDUM B

   Acquired or Merged Entities

ADDENDUM C

   Adopting Employers

ADDENDUM D

   Qualified Domestic Relations Order (QDRO) Procedures

 

vii



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) PLAN

Introduction

SunTrust Banks, Inc. is the parent corporation in a controlled group that
currently includes various subsidiaries and affiliated companies. SunTrust
Banks, Inc. is sometimes referred to as the Company and/or the Plan sponsor. The
Company and its controlled group members that adopt the Plan are referred to as
Employers. SunTrust Banks, Inc. was formed as of July 1, 1985, with the merger
of Sun Banks, Inc. and Trust Company Bank (successor to Trust Company of
Georgia). The qualified defined contribution plans maintained by each company
were merged to form the SunTrust Banks, Inc. Employee Stock Ownership Plan (the
Plan), effective as of January 1, 1989. The Plan was renamed the SunTrust Banks,
Inc. 401(k) Plan effective January 1, 1993.

The plans that were merged to form this Plan include the following: (1) the Sun
Banks, Inc. SunShare Plan, effective July 1, 1984; (2) the Trust Company of
Georgia Incentive Compensation Plan, effective January 1, 1987; (3) the Third
National Corporation Thrift Plan, effective January 1, 1987; and (4) the Trust
Company of Georgia Tax-Credit Employee Stock Ownership Plan, effective
January 1, 1985. This merged Plan was previously amended and restated effective
as of January 1, 1990, January 1, 1993, January 1, 1997, January 1,
2002, January 1, 2006, and April 22, 2009.

Although the Plan is named as a 401(k) Plan and includes a cash-or-deferred
arrangement under Sections 401(k) and (m) of the Internal Revenue Code (the
Code), before 2007 the Plan was always an Employee Stock Ownership Plan (ESOP)
under Code Sections 409 and 4975(e)(7) and was designed to invest primarily in
employer stock. As an ESOP, the Plan was, in fact, always invested primarily in
employer stock. Effective January 1, 2007, the Plan was converted to a Code
Section 401(k) Plan with an Employer Stock Fund that constitutes an employee
stock ownership plan (ESOP) within the Plan. Such a combination 401(k) plan and
ESOP is commonly called a KSOP.

Effective January 1, 2002, the Plan was converted to a design-based safe harbor
plan that satisfies the ADP safe-harbor requirements set forth in Code
Section 401(k)(12) with respect to elective deferrals, and the ACP safe-harbor
requirements set forth in Code Section 401(m)(11) with respect to matching
contributions. As a safe harbor plan, the Plan is exempt from

 

viii



--------------------------------------------------------------------------------

nondiscrimination testing and from the top-heavy rules. The ESOP portion of the
Plan continues to be designed to invest primarily in Employer Stock. The primary
purpose of the ESOP is to provide participants with beneficial ownership of
Employer Stock. A secondary purpose of the ESOP is to serve as a potential means
of corporate finance. The Company may use the ESOP to meet its general financing
requirements, including capital growth and transfers in the ownership of
Employer Stock. The Plan may receive loans and other extensions of credit to
finance the acquisition of Employer Stock.

During 2001 and effective January 1, 2002, the Plan was amended and restated to
comply with the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Small Business Jobs
Protection Act a/k/a the Pension Simplification Act of 1996, the Taxpayer Relief
Act of 1997, the Restructuring and Reform Act of 1998, and the Community Renewal
Tax Relief Act of 2000 (effective January 1, 1999), and the Economic Growth and
Tax Relief Reconciliation Act of 2001, as of the effective dates stated in
various Sections in the Plan that are affected by these amendments.

Effective January 1, 2006, the Plan was restated to incorporate all amendments
adopted after December 31, 2001, including amendments that first became
effective as of January 1, 2006.

Effective January 1, 2007, the Plan was amended to convert the Plan from an ESOP
to a Code Section 401(k) Plan with an Employer Stock Fund that constitutes an
ESOP, to bring the Plan into compliance with applicable requirements of the
Pension Protection Act of 2006 (the PPA), and to document provisions to assist
participants affected by Hurricane Katrina.

The Plan subsequently was amended to adopt automatic enrollment for all eligible
employees who begin employment after March 31, 2007; to comply with the PPA
requirements for qualified default investment alternatives under ERISA
Section 404(c), to increase Employer matching contributions to 100% of the first
5% of compensation deferred effective January 1, 2008; to bring the Code
Section 415 provisions into compliance with Final Treasury Regulations effective
January 1, 2008; and to provide for the investment of matching contributions
according to participant elections for their own deferrals effective January 1,
2009. Effective April 1, 2007, the Plan satisfies both the traditional safe
harbor requirements under Code Section 401(k)(12), and the safe harbor
requirements for Qualified Automatic Contribution Arrangements (QACAs) under

 

ix



--------------------------------------------------------------------------------

Code Section 401(k)(13). Effective January 1, 2011, the Plan will implement a
two-year vesting schedule for eligible employees whose employment begins after
December 31, 2010 and will satisfy only the safe harbor requirements for a QACA
under Code Section 401(a)(13).

Effective April 22, 2009, the Plan was restated to incorporate all amendments
adopted after December 31, 2005. The Plan subsequently was amended to clarify
the definition of compensation for purposes of deferrals, the Code Section 415
limitations, and the definition of highly compensated employee; to comply with
the HEART Act and certain PPA provisions; to clarify the distribution rules and
the rollover rules; and provide for the suspension of required minimum
distributions during 2009. Those amendments are incorporated into this
January 1, 2010 restatement for submission to the Internal Revenue Service with
the Company’s request for an updated determination letter.

This January 1, 2010 amendment and restatement incorporates provisions for
Designated Roth Contributions, which provisions will become effective January 1,
2011.

Addendum A sets forth provisions that have been in effect for previous periods
of the Plan’s history. Special provisions that affect the benefits of
Participants who work or worked for acquired or merged entities are described in
Addendum B. A listing of the adopting Employers is set forth in Addendum C. The
Addenda are integral parts of the Plan.

The rights of all employees who terminated employment with any Employer before
the effective dates of the various provisions in this amendment and restatement,
and their beneficiaries, will be governed by the Plan as in effect on the
employee’s termination date, except that account balances of terminated
Participants will be administered and distributed in compliance with Plan
provisions and applicable law as in effect from time to time. Eligible employees
who are in active employment on or after the effective dates of the various
provisions in this restatement will be entitled to participate in the Plan and
receive benefits payable under the Plan as amended and restated and as further
amended from time to time. The Plan fiduciaries will administer the Plan in
accordance with applicable laws enacted from time to time, and will implement
operational compliance between the effective dates of such laws and the
corollary Plan amendment dates.

 

x



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

As used in the Plan, the following words and phrases and any derivatives thereof
have the meanings set forth below unless the context clearly indicates
otherwise. Definitions of other words and phrases are set forth throughout the
Plan. Section references indicate sections of the Plan unless otherwise stated.
The masculine pronoun includes the feminine, and the singular number includes
the plural and the plural the singular, whenever applicable.

 

  1.1 Accounts means the records the Committee maintains to record the
Contributions and attributable gains/losses/expenses allocated to each
Participant, and withdrawals and distributions, for accounting purposes only.
The Committee will not segregate Plan assets among Accounts.

 

  (a) Employer Contribution Account means one or more of the following Accounts,
which are funded by the Employers:

 

  (1) Matching Account means the Account to record Matching Contributions
allocated to a Participant under Section 3.2.

 

  (2) Non-Matching Account means the Account to record the balance transferred
to this Plan on a Participant’s behalf, as a result of the merger of the Sun
Banks, Inc. Employee Stock Ownership Plan and the Trust Company of Georgia
Tax-Credit Employee Stock Ownership Plan, or any other merger.

 

  (3) Merged Plan Account (or Prior Employer Account) means an Account that was
transferred to this Plan as part of a Merged Plan and that was funded with
Employer Contributions.

 

  (b) Employee Contribution Account means one of more of the following Accounts,
which are funded by Employee Contributions, and are fully vested at all times.

 

1



--------------------------------------------------------------------------------

  (1) Before-Tax Account means an Account to record the Elective Deferrals that
a Participant makes on a before-tax basis under Section 3.1. The Before-Tax
Account also will record the Catch-Up Contributions made by eligible
Participants (age 50 or older) under Section 3.1.

 

  (2) Designated Roth Account (or Roth Account) means an Account to record
after-tax contributions that a Participant designates as Roth Contributions and
makes under Section 3.1 in lieu of Elective Deferrals, which are aggregated with
Elective Deferrals for purposes of the Code Section 402(g) limit, Matching
Contributions, and the Code Section 415 limit. The Designated Roth Account also
will record after-tax Catch-Up Contributions designated as Roth Contributions,
and amounts in the Participant’s non-Roth Accounts that he/she converted to Roth
Contributions. The Plan accepts Roth Contributions effective January 1, 2011.

 

  (3) After-Tax Account means an Account to record the amounts that a
Participant previously contributed on an after-tax basis to a Merged Plan. This
Plan does not permit after-tax contributions other than Designated Roth
Contributions effective January 1, 2011.

 

  (4) Rollover Contribution Account means an Account to record the before-tax
amounts that a Participant rolled over to this Plan from another qualified
retirement plan or conduit individual retirement account under Section 3.3.

 

  (5) Roth Rollover Account means an Account (or sub-Account) to record amounts
that a Participant rolled over after 2010 from a Designated Roth Account in
another employer’s plan.

 

  1.2 Acquisition Loan means a loan or other extension of credit to the Plan or
to the Company on behalf of the Plan, the proceeds of which are used only to
purchase Employer Stock or to repay a previous Acquisition Loan.

 

  1.3 After-Tax Account. See the definition of Accounts.

 

2



--------------------------------------------------------------------------------

  1.4. Annual Addition Limit means the limit on the sum of all Contributions
allocated to a Participant’s Accounts for a Plan Year, which cannot exceed the
lesser of (a) a statutory limit, which is $49,000 for the 2010 Plan Year, and is
indexed to the CPI in $1,000 increments under Code Section 415, or (b) 100% of
his/her Compensation for the Plan Year. See Subsection 7.2(a).

 

  1.5. Automatic Enrollee (also called Auto-Enrollee) means any Employee who has
been automatically enrolled in the Plan under Section 2.1. After an
Auto-Enrollee elects any change in his/her Automatic Enrollment Percentage, the
Plan will no longer treat him/her as an Auto-Enrollee.

 

  1.6. Automatic Enrollment Percentage (also called Auto-Percentages) means the
percentage of Compensation that the Plan automatically and uniformly defers
before-tax for all Auto-Enrollees, until they elect to defer (before-tax) and/or
contribute (after-tax) a different percentage. The Plan uniformly increases the
Auto-Percentages at the beginning of each Auto-Enrollee’s Employment anniversary
year. The uniform Auto-Percentages are: (a) 3% for the first year (12 months) of
participation, (b) 4% for the second year of participation (months 13 – 24),
(c) 5% for the third year of participation (months 25 – 36), and (d) 6% for the
fourth year and each subsequent year of participation (months 37 and forward).

 

  1.7. Before-Tax Account. See the definition of Accounts.

 

  1.8. Board means the Board of Directors of the Company, or where applicable,
the Executive Committee of the Board.

 

  1.9. Catch-Up Contribution. See the definition of Contributions.

 

  1.10. Code means the Internal Revenue Code of 1986 as amended from time to
time, and regulations and rulings issued under the Code.

 

  1.11. Committee means the Plan Committee, which serves as the named fiduciary
and Plan Administrator, and has primary responsibility for administering the
Plan under Article 9.

 

  1.12. Company means SunTrust Banks, Inc.

 

3



--------------------------------------------------------------------------------

  1.13. Compensation. Compensation has the following meanings for the following
purposes, and is intended to be a safe-harbor definition under Code
Section 414(s).

 

  (a) Contributions. For purposes of determining the amount that each
Participant elects to contribute, Compensation means the basic earnings
(calculated monthly, weekly or hourly, as applicable) paid by an Employer to an
Employee, plus (1) shift differentials; (2) compensation classified on his/her
Employer’s payroll as vacation pay or sick pay; (3) draw for a commission
Employee; (4) overtime pay; (5) certain bonuses and commissions as reviewed and
approved by the Management of Benefits and Compensation; (6) beginning
January 1, 2006, non-deferred payments under the SunTrust Management Incentive
Plan (MIP) (or any successor plan as determined by the Compensation Committee);
(7) salary reduction contributions under Code Sections 401(k), 125 (flexible
benefits), and/or 132(f) (parking or transportation, effective January 1, 1999);
(8) effective January 1, 2008, above-described amounts paid to a terminated
Participant by the later of 46 days after his/her Termination Date or the end of
the Plan Year in which his/her Termination Date occurs, for services performed
during his/her Employment (including amounts paid for accrued vacation time,
accrued sick time, bonuses, and deferred compensation), which payments would
have been paid if he/she had continued Employment; and (9) a back pay award or
agreed amount. Compensation excludes (1) other forms of extra compensation;
(2) Employer payments for group insurance; (3) payments under this Plan and any
other qualified or non-qualified deferred compensation plan; (4) income arising
from stock options, stock awards and stock appreciation rights; (5) fringe
benefits (except qualified transportation fringe benefits under Code
Section 132(f)); (6) expense reimbursements; (7) payments under an Employer’s
long-term disability plan; and (8) other forms of indirect payments.
Compensation for a Participant who enters the Plan after the beginning of a Plan
Year includes only amounts earned after he/she enters the Plan.

 

  (b) Deductibility of Employer Contributions. See Subsection 3.2(h)(2) for the
adjustments in Compensation used to determine the deductibility of Employer
Contributions.

 

4



--------------------------------------------------------------------------------

  (c) Statutory Limit. Beginning with the 2002 Plan Year, each Participant’s
Compensation taken into account for all purposes under the Plan for each Plan
Year is limited to the amount permitted under Code Section 401(a)(17), which is
$245,000 for the 2010 Plan Year, and which is indexed to the CPI in $5,000
increments. For purposes of Employee Contributions and Matching Contributions,
the Plan will not apply the statutory limit on a payroll period basis but rather
will apply the limit on a Plan Year basis, in a manner that prevents each
Participant from exceeding the Code Sections 402(g) limit, the 415 limit, and
the Plan Percentage Limit for each Plan Year. The Plan will not prorate the
statutory limit on Compensation for any Participant who participates in the Plan
for less than a full Plan Year. See Addendum A for the statutory limits in
effect before the 2010 Plan Year.

 

  1.14 Contributions. The Trustee accepts the following Contributions to the
Plan:

 

  (a) Employer Contributions (also called Matching Contributions, and Safe
Harbor Contributions) means contributions made by the Employers for each payroll
period, in an amount equal to 100% of the first 5 percentage points of eligible
Employee Contributions made by each Participant for each payroll period in each
Plan Year (excluding Catch-Up Contributions). This percentage is designed to
comply with the ADP and ACP safe harbor requirements set forth in Code Sections
401(k)(12), 401(k)(13), 401(m)(11), and 401(m)(12) as applicable, and may be
changed to the extent necessary to comply with those requirements as in
existence from time to time. As soon as practicable after the end of a calendar
quarter, or after the end of the Plan Year, the Employers make True-Up Matching
Contributions for each Participant whose deferral pattern during the Plan Year
caused him/her to receive allocations of Matching Contributions during the Plan
Year in an amount less than the maximum amount permitted under the terms of the
Plan. Matching Contributions are 100% vested when made during the period
January 1 1997 through December 31, 2010. For each Employee whose Employment
Date is after December 31, 2010, Matching Contributions are 100% vested after
he/she completes two Years of Vesting Service, becomes Disabled or dies.

 

5



--------------------------------------------------------------------------------

  (b) Employee Contributions. The Plan uses the term Employee Contributions to
include Elective Deferrals, Roth Contributions, Catch-Up Contributions, and
Catch-Up Roth Contributions, where the same rules apply to before-tax deferrals
and after-tax Roth contributions.

 

  (1) Elective Deferrals, means the amounts that each Participant elects to
contribute on a before-tax basis under Section 3.1, between 1% and 20% (between
1 and 50% effective January 1, 2011) of Compensation for each payroll period in
each Plan Year. These percentage limits are designed to comply with the ADP safe
harbor requirements set forth in Code Section 401(k)(12), and may be changed to
the extent necessary to comply with those requirements as in existence from time
to time.

 

  (2) Roth Contributions, also called Designated Roth Contributions, means
(effective January 1, 2011) the amounts a Participant elects to contribute on an
after-tax basis under Code Section 402A and Section 3.1, and irrevocably
designates as Roth Contributions, between 1% and 20% (between 1 and 50%
effective January 1, 2011) of Compensation for each payroll period in each Plan
Year when combined with any Elective Deferrals he/she makes. Roth Contributions
include amounts contributed as Catch-Up, and amounts distributed in-service and
converted from non-Roth Account balances to Roth Account balances. The Plan
treats Roth Contributions the same as Elective Deferrals for purposes of the
Code Section 402(g) annual dollar limit, Matching Contributions, and the Code
Section 415 annual limit on allocations. The Employers treat Roth Contributions
as includible in a Participant’s taxable income at the time he/she would have
received those amounts in cash if he/she had not made a Roth Contribution. The
Plan distributes each Designated Roth Account balance (including investment
earnings) on an after-tax basis if it meets the requirements for a Qualified
Roth Distribution.

 

  (3)

Catch-Up Deferrals and/or Catch-Up Roth Contributions means the additional
Elective Deferrals and/or Roth Contributions elected by a Participant who is age
50 or older (as of the end of the Plan Year) and who

 

6



--------------------------------------------------------------------------------

 

has met the eligibility requirements under Section 3.1, the amount of which is
limited to the annual dollar amount specified in Section 3.1 ($5,500 for the
2010 Plan Year and indexed to the CPI under Code Section 414(v)) and the Plan
Percentage Limit for Catch-Up Contributions of Compensation for each payroll
period, and which is excluded from the annual Dollar Limit and the Annual
Addition Limit.

 

  (c) Rollover Contribution means an amount transferred to this Plan from
another qualified retirement plan or conduit individual retirement account under
Section 3.3, or directly from a designated Roth account in another qualified
plan on or after January 1, 2011.

 

  1.15 Controlled Group means the Company and each member of the group of
corporations or entities that is under at least 80% common control by or with
the Company, within the meaning of Code Sections 414(b) and (c) (i.e., common
ownership of stock having more than 80% of the total combined voting power of
all classes of stock entitled to vote, or more than 80% of the total value of
shares of all classes of stock), or is a member of an affiliated service group
within the meaning of Code Section 414(m), or is an entity that is required to
be aggregated with the Company under Code Section 414(o).

 

  1.16 Designated Roth Account. See the definition of Roth Account.

 

  1.17 Designated Roth Contribution. See the definition of Roth Contribution.

 

  1.18 Disability (or Disabled) means a determination by the claims
administrator under the Long-Term Disability Plan provisions in the SunTrust
Banks, Inc. Employee Benefit Plan that a Participant is disabled and is eligible
to receive benefits under such program. This Plan will not treat a Participant
as having a Disability if his/her impairment was caused by his/her military
service; his/her commission of a crime or act of war, riot or civil
insurrection; or employment with or service for any entity other than an
Employer or Controlled Group member.

 

7



--------------------------------------------------------------------------------

  1.19 Dollar Limit means the maximum dollar amount that any Participant can
contribute for any Plan Year under Code Section 402(g), which amount is $16,500
for the 2010 Plan Year and is indexed to the CPI in $500 increments.

 

  1.20 Effective Date means (a) July 1, 1984 for the Prior Plan named the Sun
Banks, Inc. SunShare Plan; (b) January 1, 1985 for the Prior Plan named the
Trust Company of Georgia Tax-Credit Employee Stock Ownership Plan;
(c) January 1, 1987 for the Prior Plan named the Trust Company of Georgia
Incentive Compensation Plan; and (d) January 1, 1987 for the Prior Plan named
the Third National Corporation Thrift Plan. January 1, 1989 is the Effective
Date of the merger of the Prior Plans to form this Plan. The merged Plan was
amended and restated effective as of January 1, 1990, January 1,
1993, January 1, 1997, January 1, 2002, January 1, 2006, and April 22, 2009. The
Effective Date of this amendment and restatement is January 1, 2010, except that
certain amendments are effective as of other dates stated within the affected
Sections.

 

  1.21 Elective Deferrals (also called Employee Contributions). See the
definition of Contributions.

 

  1.22

Employee means, for purposes of eligibility to participate in this Plan, an
individual (a) who is employed by an Employer as a common-law employee and is
classified as regular full-time, part-time, on-call, prime-time temporary; and
(b) who has FICA taxes withheld by an Employer. The group of eligible Employees
excludes: (a) members of a unit of employees covered by a collective bargaining
agreement between an employee representative and an Employer, unless otherwise
provided in the agreement or agreed to by the Employer and the union; (b) leased
employees as defined under Code Section 414(n); (c) individuals designated as
independent contractors (even if a court or administrative agency determines
that such individuals are common-law employees); (d) individuals who are
employees on a transition or interim basis in connection with an FDIC assisted
purchase of assets of such individual’s employer; (e) individuals who work for
an entity that is not in the Controlled Group with SunTrust as determined under
Code Section 414(b) and (c); and (f) individuals working in intern, exchange or
student-related positions. No individual will be treated as an Employee for any
period of service with an Employer before it became a Controlled Group Member.
If an Employer or any governmental entity reclassifies an individual who had
been classified as not being an

 

8



--------------------------------------------------------------------------------

 

eligible Employee, such reclassification will be prospective only, except to the
extent the Employer expressly applies the reclassification retroactively.

 

  1.23 Employee Contributions (also called Elective Deferrals and/or Roth
Contributions). See the definition of Contributions.

 

  1.24 Employee Contributions Accounts. See the definition of Accounts.

 

  1.25 Employer means the Company and each Controlled Group member that has
Employees who are covered by the Plan as described in Section 2.4. The Employers
that participate in this Plan as of January 1, 2010 are listed in Addendum C.

 

  1.26 Employer Contributions (also called Matching Contributions and Safe
Harbor Contributions). See the definition of Contributions.

 

  1.27 Employer Contribution Accounts. See the definition of Accounts.

 

  1.28 Employer Stock means common stock of the Company that is readily tradable
on an established securities market and is a qualifying employer security within
the meaning of ERISA Section 407. Employer Stock may include treasury shares and
noncallable preferred stock that is convertible into common stock at any time
and at a reasonable price. Preferred stock will be treated as noncallable if
there is a reasonable opportunity for conversion after a call. All shares of
preferred stock will have voting rights equal to the stock into which they can
be converted.

 

  1.29 Employer Stock Fund means the unitized investment fund managed by the
Trustee, which holds shares of Employer Stock and cash and/or cash equivalents.
The recordkeeper allocates units of the Employer Stock Fund, called Share Units,
based on the Fair Market Value of the shares and the cash and cash equivalents
in that Fund on the allocation date. The fact that cash and cash equivalents are
held in the Employer Stock Fund causes each Share Unit to have a different value
than a share of Employer Stock at any given time.

 

  1.30 Employment means the period during which an individual is employed by an
Employer, whether or not in a classification that is eligible to participate in
the Plan.

 

9



--------------------------------------------------------------------------------

  1.31 Employment Date means the date on which the Employee first earns
Compensation. If an Employee worked for a Controlled Group member immediately
before he/she transferred to a participating Employer, the Plan grants credit
for eligibility for his/her pre-transfer service.

 

  1.32 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and regulations and rulings under ERISA.

 

  1.33 ESOP means the Employer Stock Fund, which is an employee stock ownership
plan under Code Sections 401(a) and 4975(e)(7) that is designed to invest
primarily in the common Stock of the Company, which constitutes qualifying
employer securities. The Trustee will have sole discretion to invest the
Employer Stock Fund in a combination of qualifying employer securities and
sufficient cash to meet the Plan’s liquidity requirements. The ESOP is an
integral part of the Plan.

 

  1.34 Excess 402(g) Contributions means the total annual amount of a
Participant’s Employee Contributions that he/she makes under this Plan for a
Plan Year, plus his/her elective deferrals and/or Roth contributions under any
other qualified plan, simplified employee pension, simple retirement account,
and/or Code Section 403(b) plan (within the meaning of Code Section 402(g)) for
any Plan Year, which in the aggregate exceeds the indexed Dollar Limit in effect
for each Plan Year ($16,500 for the 2010 Plan Year and indexed to the CPI in
$500 increments). Effective January 1, 2011, this Plan will aggregate each
Participant’s Elective Deferrals and Roth Contributions for purposes of the
annual dollar limit under Code Section 402(g).

 

  1.35 Fair Market Value means, with respect to Employer Stock, the closing
price for which the shares traded on the New York Stock Exchange as of the date
of determination. If Employer Stock is not traded on the date of determination,
Fair Market Value is determined on the most recent day before the date of
determination when such shares were traded on the New York Stock Exchange. With
respect to each other fund in which Account balances are invested, Fair Market
Value means the closing price for which the fund shares traded on the applicable
exchange or in the applicable market as of the date of determination or the most
recent day before the date of determination when such shares were traded.

 

10



--------------------------------------------------------------------------------

  1.36 Financed Shares means Shares of Employer Stock acquired with the proceeds
of an Acquisition Loan, which may or may not be encumbered by the terms of the
Loan.

 

  1.37 Five-Year Break means five consecutive One-Year Breaks, which will cause
the non-vested Participant to lose his/her Matching Contribution Account, and
his/her right to restoration of his/her pre-break Vesting Service if he/she
resumes Employment.

 

  1.38 HCE Group means the entire group of Employees who are Highly Compensated
Employees (HCEs) for the Plan Year.

 

  1.39 Highly Compensated Employee (HCE) means (a) each Employee who was a
5-percent owner of any Employer at any time during the current or preceding Plan
Year; and (b) each Employee who earned at least the statutory threshold amount
under Code Section 414(q) during the preceding Plan Year ($110,000 for the 2009
Plan Year and indexed to the CPI under Code Section 415(d)) and was in the
top-paid 20% of all Employees, based on Compensation. The Plan will determine
the top-paid group by including all common-law employees in the Controlled
Group. To determine the number (but not the identity) of Employees in the
top-paid group, the Plan may exclude Employees who either: (a) are under age 21;
(b) have fewer than 6 months of Employment; (c) normally work fewer than 17-1/2
hours per week; (d) normally work no more than 6 months per Plan Year; (e) are
included in a collective bargaining unit; or (f) are nonresident aliens with no
U.S. source income.

 

  1.40 Matching Account, or Employer Matching Account. See the definition of
Accounts.

 

  1.41 Matching Contributions (also called Employer Contributions and Safe
Harbor Contributions). See the definition of Contributions.

 

  1.42 Merged Plan means a qualified defined contribution plan that was
maintained by an Employer or by a predecessor to an Employer before the plan was
merged into this Plan. Certain provisions of each Merged Plan that are
grandfathered under this Plan are described in Addendum B.

 

11



--------------------------------------------------------------------------------

  1.43 Named Fiduciary means the Committee, who has authority to delegate
fiduciary duties to other fiduciaries, and is not responsible for the acts or
omissions of any delegee so long as the delegation was initially prudent and
remains prudent, and the Named Fiduciary monitors the delegee’s performance in
appropriate ways.

 

  1.44 NCE Group means the entire group of Employees who are Nonhighly
Compensated Employees (NCEs) for the Plan Year.

 

  1.45 Non-Highly Compensated Employee (NCE) means an Employee who is not within
the HCE Group for the Plan Year.

 

  1.46 Non-Matching Account. See the definition of Accounts.

 

  1.47 One-Year Break means a twelve-consecutive-month period beginning on the
Participant’s Termination Date and ending on the first anniversary of that date,
during which he/she does not earn any Compensation. For purposes of determining
whether an Employee has had a One-Year Break, the Plan will treat a leave
protected under the Family and Medical Leave Act of 1993 (FMLA) as a period of
active Employment.

 

  1.48 Participant means an Employee who is participating in the Plan under
Section 2.1. A Participant will retain his/her status as an active Participant
so long as he/she receives Compensation from which he/she makes Employee
Contributions.

 

  1.49 Plan means the SunTrust Banks, Inc. 401(k) Plan as set forth in this
document and as amended from time to time. The entire Plan is a Code
Section 401(k) Plan with an ESOP as an integral part, commonly called a KSOP.

 

  1.50 Plan Administrator means the Committee.

 

  1.51 Plan Percentage Limit means (a) for Employee Contributions, a whole
percentage not less than 1% nor more than 50% (between 1 and 20% before
January 1, 2011) of Compensation for each payroll period; and (b) for Catch-Up
Contributions, a whole percentage not less than 1% nor more than 25% (between 1
and 55% before January 1, 2011) of Compensation for each payroll period.

 

  1.52 Plan Year means the calendar year.

 

12



--------------------------------------------------------------------------------

  1.53 Qualified Automatic Contribution Arrangement (QACA) means the Plan’s
automatic enrollment arrangement described in Sections 2.1 and 3.1.

 

  1.54 Qualified Domestic Relations Order (QDRO) means a domestic relations
order that creates or recognizes the existence of an alternate payee’s right to,
or assigns the right to, receive all or a portion of the benefits payable with
respect to a Participant, and that satisfies the requirements of Code
Section 414(p). See Addendum D for the procedures used in the evaluation of
domestic relations orders and the administration of QDROs.

 

  1.55 Qualified Military Service means the period during which a Participant
performs service (while on active or inactive duty or training, with the Army,
Navy, Air Force, Marines, Coast Guard, Reserves, and/or the Army and/or Air
National Guards, Commissioned Corps of the Public Health Service, and any other
service designed by Executive Order) that remains protected by the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA), 38 U.S.C. §
4301 et seq. so that he/she retains statutory reemployment rights. The
Participant must resume Employment after his/her honorable discharge, within the
time limits prescribed by applicable law for the length of his/her leave, which
generally range from immediately after termination of Qualified Military Service
to 90 days. As described in specific provisions throughout the Plan, the Plan
will treat the Participant as if his/her Employment had not been interrupted by
Qualified Military Service, for purposes of the opportunity for make-up Employee
and Employer Contributions and Vesting Service, in compliance with Code
Section 414(u).

 

  1.56 Qualified Reservist Distribution. See the definition within Section 5.1.

 

  1.57

Qualified Roth Distribution means, effective January 1, 2011, a non-taxable
in-service withdrawal or post-Employment distribution from a Designated Roth
Account that is made (1) after a Participant either reaches age 59-1/2, incurs a
Disability, or dies, and (2) more than five calendar years after the beginning
on the earlier of: (A) the first year for which the Participant made a Roth
Contribution under this Plan, or (B) if he/she made a Rollover Contribution to
his/her Designated Roth Account, the first year for which he/she made a Roth
Contribution under the 401(k) plan from which the Rollover Contribution

 

13



--------------------------------------------------------------------------------

 

was made. The Plan will designate a Qualified Roth Distribution as such, to
facilitate the Participant’s or beneficiary’s exemption from federal income tax.

 

  1.58 Rollover Contribution. See the definition of Contributions.

 

  1.59 Roth Account. See the definition of Designated Roth Account and Roth
Rollover Account within the definition of Accounts.

 

  1.60 Roth Contribution. See the definition of Contributions, the provisions in
Section 3.1 covering Roth Contributions, and the provisions in Section 3.3
covering Roth Rollover Contributions.

 

  1.61 Safe Harbor Contributions (also called Matching Contributions and
Employer Contributions) means the Employer Matching Contributions made under
this Plan, which are designed to comply with Code Sections 401(k)(12) and
401(m)(11) and to qualify the Plan for an exemption from nondiscrimination
testing under Code Sections 401(k)(3) and 401(m)(2), i.e., the ADP and ACP
tests. Effective January 1, 2011, the Plan is a Qualified Automatic Contribution
Arrangement that also complies with Code Sections 401(k)(13) and 401(m)(12).

 

  1.62 Service Center means the SunTrust Benefits Service Center (commonly
referred to as BENE), which is available for Participants to use to make their
Employee Contribution and investment elections and modifications, to request
in-service withdrawals and loans, and to request post-Employment distributions.

 

  1.63 Share Units. See the definition of Employer Stock Fund.

 

  1.64 Spouse means the individual to whom a Participant is legally married at
the relevant time, provided that the marriage is recognized as legally valid
under both the laws of the State in which the Participant resides and the
Defense of Marriage Act, 28 U.S.C. § 1738C, and any other federal law that
applies to ERISA plans. A Participant’s former spouse is treated as his/her
Spouse, and his/her current spouse is not treated as his/her Spouse, to the
extent provided under a Qualified Domestic Relations Order.

 

  1.65

Suspense Account means the separate bookkeeping account to hold the Financed
Shares acquired with each Acquisition Loan until they are released as described
in

 

14



--------------------------------------------------------------------------------

 

Subsection 3.4(f), and the dividends paid on such Shares until the dividends are
either released or used to repay the Acquisition Loan.

 

  1.66 Termination Date means the date an Employee quits, retires, is discharged
or dies. If an Employee fails to timely return to work upon the expiration of an
approved paid or unpaid leave of absence, the Termination Date is the first day
of the leave, or if later the date that is 2-1/2 months before the date when
he/she stopped making Employee Contributions to this Plan. For purposes of
distributing Account balances under Article 6, the Termination Date occurs only
after a Participant has terminated from all Controlled Group members.

 

  1.67 True-Up Matching Contribution. See the definition of Contributions.

 

  1.68 Trust (or Trust Fund) means the fund maintained under the trust agreement
executed between the Committee and the Trustee, as amended from time to time,
which constitutes a part of this Plan.

 

  1.69 Trustee means one or more corporations, individuals or other entities
appointed by the Committee to administer the Trust in accordance with the terms
of the Trust Agreement and the Plan as in effect from time to time.

 

  1.70 Valuation Date means each business day during each Plan Year when the New
York Stock Exchange is open for trading, as of which the Trustee will determine
the Fair Market Value of the Trust Fund and of each Account, and the
recordkeeper will make allocations to Accounts, as provided in Section 4.1. The
Committee may establish different allocation dates and/or Valuation Dates from
time to time as it considers appropriate.

 

  1.71 Vesting Service (also called Years of Service) means the period beginning
on a Participant’s Employment Date and ending on his/her Termination Date,
subject to the rules stated in this Section. These rules are added to the Plan
effective January 1, 2011, the date when a two-year cliff vesting rule applies
under Section 3.2 to Employees whose Employment Date occurs after December 31,
2010.

 

  (a)

Computation. The Plan computes Years of Service in whole and partial years, by
measuring months from the Employment Date, counting each month as 1/12 year,

 

15



--------------------------------------------------------------------------------

 

and giving the Employee credit for a full month for the months in which his/her
Employment Date and Termination date occur if he/she receives Compensation for
at least one hour in such months. This is the elapsed-time method of counting
Vesting Service.

 

  (b) Leaves of Absence. Except as provided in this Subsection, each Participant
is credited with Vesting Service as if his/her status as an Employee had
continued during the period of his/her approved leave of absence granted under
the Employer’s standard, uniformly-applied personnel policies, but only if
he/she resumes active Employment promptly upon the expiration of the approved
leave.

 

  (1) Qualified Military Service. Each Participant receives credit for Vesting
Service as if his/her active Employment had continued during the period of
his/her Qualified Military Service. For purposes of Vesting Service, the
Committee treats a Participant who suspended or terminated Employment as a
result of Qualified Military Service and died while performing Qualified
Military Service, as if he/she had resumed Employment and then died.

 

  (2)

Parental Leave. Each Participant receives credit for Vesting Service for the
period of a parental leave that does not extend beyond 12 months. If the leave
continues beyond 12 months, the first anniversary of the date the leave began is
the Termination Date for purposes of crediting Vesting Service, and the second
anniversary is the Termination Date for purposes of determining when a Break in
Service begins. The Plan credits Vesting Service for the period between the
first anniversary of the leave date and the date when the Participant resumes
active Employment only if that date occurs before the second anniversary. The
Termination Date of the Employee who quits, retires, is discharged or dies
before the second anniversary of the parental leave is the date such event
occurs. A parental leave is an absence from active Employment by reason of
pregnancy, childbirth, child adoption, and/or child care immediately following
birth or adoption. The Committee treats the leave as any other absence unless
the Employee timely provides to the

 

16



--------------------------------------------------------------------------------

 

Committee all information reasonably required to establish that the absence
constitutes a parental leave.

 

  (3) Disability. Vesting Service includes the period beginning on the date when
a Participant incurs a Disability and ending on the earliest of the date on
which he/she recovers from the Disability, attains Normal Retirement Age, or
dies.

 

  (4) Other Leaves of Absence. Vesting Service includes a period of absence
approved under the Employer’s standard, uniformly-applied personnel policies.
Vesting Service includes a period of unapproved absence only if the Participant
resumes Employment within one year after the Termination Date.

 

  (c) Employment with a Controlled Group Member. Each Employee receives credit
for Vesting Service for the period of his/her Employment with any Controlled
Group member, whether or not it has adopted the Plan, beginning on the later of
the date the member became part of the Controlled Group, or the Employee’s hire
date with the Controlled Group member.

 

  (d) Period Before an Employer Adopted the Plan. Except as provided otherwise
in Addendum B, each Participant who worked for an entity before it became a
Controlled Group member, will receive credit (for purposes of vesting and
eligibility) for his/her period of service with the entity before it became a
Controlled Group member, as if the rules described in this Section had applied
to the entity for such period. However, such Participants will not receive
credit for any period when they worked for any part of the Employer (parent,
subsidiary, branch, division, etc.) that did not become a Controlled Group
member. Each Participant who participated in a Merged Plan will receive credit
for his/her pre-merger service that is at least as great as the service he/she
had earned under the merged plan as of the merger date.

 

  (e)

Credit for Employment Before a Five-Year Break. A non-vested Participant who
incurs a Five-Year Break loses all his/her credit for Vesting Service earned
before

 

17



--------------------------------------------------------------------------------

 

the Five-Year Break. A vested Participant retains all his/her credit for Vesting
Service regardless of the number of One-Year Breaks.

 

  (f) Service Spanning. If an Employee terminates Employment for any reason and
resumes Employment within 12 months, the Plan includes his/her period of
termination in Vesting Service.

 

  (g) Change from Covered Classification. If a covered Employee loses his/her
status as such, the Plan will continue to grant Vesting Service so long as
he/she remains in the service of any Controlled Group member.

 

  1.72 Year of Service. See the definition of Vesting Service.

 

18



--------------------------------------------------------------------------------

ARTICLE 2

Eligibility

 

  2.1 Eligibility.

 

  (a) Automatic Enrollment. Each Employee is automatically enrolled in the Plan
as of the first day of the second calendar month after his/her Employment Date,
unless he/she timely submits an election not to participate, or to contribute a
percentage other than the automatic percentage described in Section 3.1. If an
Employee elects not to participate when first eligible, he/she may later make a
participation election in the manner and by the deadline announced by the
Committee from time to time. Effective January 1, 2011, the Plan will
automatically enroll all non-participating eligible Employees, unless they have
previously made an affirmative election not to participate and the election is
still in effect. The Plan treats as Auto-Enrollees all employees who have been
automatically enrolled and have not made any change to their Auto-Percentages.

 

  (b) Participation in Another Controlled Group Plan. No Employee who actively
participates in another defined contribution plan qualified under Code
Section 401(a) and maintained by any Controlled Group member will be eligible to
participate in this Plan until he/she is no longer eligible to receive new
contributions under such other plan.

 

  (c) Mergers and Acquisitions. Unless the Committee provides otherwise, or as
otherwise required by the terms of a transaction, individuals who become
Employees as a result of a merger or acquisition and are not active participants
in another defined contribution plan qualified under Code Section 401(a) and
maintained by any Controlled Group member, will be automatically enrolled as new
Employees.

 

  2.2 Participation Upon Reemployment. The Plan does not require or permit
rehired Participants to repay any previous distribution.

 

19



--------------------------------------------------------------------------------

  (a) Vested Participant. A rehired vested Participant will be eligible to
resume making Employee Contributions as of the date he/she resumes Employment,
and will be automatically enrolled in the Plan unless he/she timely submits an
election not to participate or to contribute a percentage other than the
Auto-Percentage, in the manner and by the deadline announced by the Committee
from time to time. He/she will continue to be vested in new allocations of
Matching Contributions.

 

  (b) Non-Vested Participant. If a rehired Participant was not previously
vested, he/she will be automatically enrolled as of the first day of the second
calendar month after the date when he/she resumes Employment, unless he/she she
timely submits an election not to participate or to contribute a percentage
other than the Auto-Percentage, in the manner and by the deadline announced by
the Committee from time to time. The Plan will reinstate his/her previous
Vesting Service unless he/she has incurred a Five-Year Break, and will make a
deemed repayment of the deemed distribution of his/her non-vested Matching
Account balance under Section 3.2.

 

  (c) Non-Participating Employee. If a nonparticipating terminated Employee
resumes Employment before he/she incurs a Five-Year Break, the Plan will
reinstate his/her pre-break Employment for purposes of eligibility and vesting.
If such Employee resumes Employment after he/she incurs a Five-Year Break, the
Plan will not reinstate credit for his/her previous Employment. He/she will be
eligible to begin participating in the Plan under Section 2.1 as if he/she were
a new Employee.

 

  2.3

Leased Employees and Independent Contractors. A leased employee is an individual
who is not employed by the Employer but has performed services for the Employer
on a substantially full-time basis for at least 12 consecutive months, under the
Employer’s primary direction or control and pursuant to an agreement between an
Employer and a leasing organization. Leased employees are treated as Employees
to the extent required under Code Section 414(n), but are not eligible to
participate in this Plan. If a leased employee becomes an Employee, the Plan
gives him/her credit for eligibility and Vesting Service for the period when
he/she worked as a leased employee. However, the Plan does not give such credit
if (a) the leased employee was covered by a money purchase pension plan
sponsored by the leasing organization, with nonintegrated employer contributions
at least equal to 10% of compensation as defined in Code

 

20



--------------------------------------------------------------------------------

 

Section 414(n)(5)(C), and immediate participation and vesting, and (b) leased
employees constitute no more than 20% of the Controlled Group’s nonhighly
compensated employees. An individual receives no credit under this Plan for time
worked as an independent contractor of an Employer. If a court or administrative
agency determines that an individual whom an Employer has not designated as an
Employee is in fact a common-law employee, he/she will not receive credit for
any purpose under the Plan until the date when the Committee designates him/her
as an eligible Employee under this Plan.

 

  2.4 Participating Employers. Except as otherwise specifically provided in this
Plan, each Controlled Group member is treated as an Employer for any period when
the Controlled Group member is shown on SunTrust’s master payroll books and
records as an Affiliate that can make contributions, or for which contributions
are made, on behalf of the Affiliate’s Employees to provide coverage under
employee benefit plans sponsored by the Company, unless either (a) the
Controlled Group member is excluded by resolution executed by the Plan
Committee, or (b) the Controlled Group member maintains another qualified
defined contribution plan to which employer or employee contributions are
currently being made. Any special provisions that apply to a Controlled Group
member, as an Employer under the Plan, are set forth in Addendum B. An Affiliate
ceases to be a participating Employer when it loses its status as a Controlled
Group member. Notwithstanding the preceding, Company 100 will not be treated as
an Employer under the Plan and individuals employed by Company 100 are not
eligible to participate in this Plan. Company 100 is a wholly-owned subsidiary
of the Company, which serves as the employer for certain interim employees who
are hired to work only for a short transition period.

 

21



--------------------------------------------------------------------------------

ARTICLE 3

Contributions

 

  3.1 Employee Contributions – Elective Deferrals and Roth Contributions.
Effective January 1, 2002, the Plan is a safe harbor plan that accepts only
Employee Contributions that meet the safe harbor requirements under Code
Section 401(k)(12), and Matching Contributions that meet the safe harbor
requirements under Code Section 401(m)(11). Effective January 1, 2011, the Plan
is a Qualified Automatic Contribution Arrangement that also complies with Code
Sections 401(k)(13) and 401(m)(12). Effective January 1, 2011, the Plan accepts
Roth Contributions and, except for purposes of taxation, treats such after-tax
Roth Contributions the same as before-tax Elective Deferrals. Where the same
rules apply to before-tax deferrals and after-tax Roth contributions, the Plan
uses the term Employee Contributions to include Elective Deferrals, Roth
Contributions, Catch-Up Contributions and Catch-Up Roth Contributions. Rules
that were in effect before the Plan became safe harbor, and that will resume
effectiveness if the Plan should lose safe harbor status for any Plan Year
(which rules will be updated to comply with all applicable laws in effect at
such time), are set forth in Addendum A, including the annual nondiscrimination
(ADP and ACP) tests that applied to Contributions before 2002.

 

  (a) Amount Permitted. Before January 1, 2011, all Employee Contributions were
before-tax, and the following provisions were administered without regard to the
references to Roth Contributions (after-tax).

 

  (1) Plan Percentage Limit. Each Participant may elect the whole percentage of
his/her Compensation that he/she wishes to contribute to the Plan in each
payroll period as Elective Deferrals (before-tax) and/or Roth Contributions
(after-tax), in the aggregate, not less than 1% nor more than 50% (between 1 and
20% before January 1, 2011).

 

  (2)

Automatic Enrollment Percentages. For each Auto-Enrollee, the Plan automatically
defers the initial 3% Auto-Percentage on a before-tax basis, and increases the
Auto-Percentage as of each of his/her Employment anniversary

 

22



--------------------------------------------------------------------------------

 

dates, until he/she either makes a change in his/her Auto-Percentage or reaches
the maximum Auto-Percentage of 6% of Compensation.

 

  (3) Limitations on Amount. The amount of any Participant’s Employee
Contributions may be limited for any Plan Year to avoid exceeding the Dollar
Limit, the Annual Addition Limit, and/or the Plan Percentage Limit for the Plan
Year.

 

  (b) Before-Tax and/or After-Tax Employee Contributions. Effective January 1,
2011, each Participant may elect whether to make his/her Employee Contributions
as Elective Deferrals, Roth Contributions, or a combination of both. After an
Employee Contribution is deducted from a Participant’s Compensation, he/she may
not elect to transfer any amount from his/her Designated Roth Account to his/her
Before-Tax Account, and vice versa, except to the extent he/she elects a Roth
Conversion under this Section.

 

  (1) Elective Deferrals. The Employers deduct Elective Deferrals from each
affected Participant’s Compensation, exclude the deducted amount from his/her
taxable earnings for federal income tax purposes and, if applicable, for state
income tax purposes, and include such amounts in his/her earnings for purposes
of FICA and Medicare taxes. Upon distribution, Elective Deferrals and investment
earnings are subject to federal income tax and are not subject FICA/Medicare
tax.

 

  (2) Roth Contributions. Effective January 1, 2011, the Employers include Roth
Contributions in each affected Participant’s taxable earnings at the time he/she
would have received such amount in cash if he/she had not made a Roth
Contribution.

 

  (3)

Roth Conversion. Beginning in the 2011 Plan Year, or if later as soon as
practicable after the IRS publishes guidance that the Committee considers
sufficient to permit definite design features, the Plan will permit each
eligible Participant who has reached age 59-1/2 or has otherwise had an eligible

 

23



--------------------------------------------------------------------------------

 

distribution event, to elect to receive an in-service distribution of all or
part of his/her non-Roth Account balances and then transferring the distributed
amount directly to his/her Designated Roth Account as a Roth Contribution, or to
his/her Roth Rollover Account, to the extent permitted both by applicable law as
in effect from time to time and by written procedures adopted by the Committee
from time to time. In such procedures, the Committee will specify the
eligibility requirements for Participants and the distributions that are
available for conversion. The Employers will not withhold income tax on
converted amounts unless the Participants elects withholding.

 

  (4) Rules for Employee Contributions. Each Participant’s election to make
Elective Deferrals and/or Roth Contributions is irrevocable as of the deadline
announced by the Committee for Participants to change their elections for the
next payroll period. The Plan will separately account for Elective Deferrals and
Roth Contributions and attributable investment earnings, and will specify
whether any amount withdrawn in-service or distributed after termination is
taken from the Participant’s Before-Tax Account and/or Designated Roth Account,
or from his/her Rollover Account and/or Roth Rollover Account.

 

  (c) Special Pay. To the extent that the payroll system fails to identify as
eligible Compensation items of special pay such as those that relate to changes
in status (terminations, transfers, etc.) and payroll corrections, elections may
not apply to such pay.

 

  (d) Catch-Up Contributions. Eligible Participants may elect to make Catch-Up
Deferrals (before-tax) and/or Catch-Up Roth Contributions (after-tax) effective
January 1, 2011) for a Plan Year, under the rules set forth in this Subsection
(d). Where the same rules apply to both types of contributions, the Plan
document uses the term Catch-Up Contributions to include before-tax deferrals
and after-tax Roth contributions.

 

  (1)

Eligible Participants. To be eligible to make Catch-Up Contributions for a Plan
Year, a Participant must have reached age 50 or must be projected to

 

24



--------------------------------------------------------------------------------

 

reach age 50 before the end of the Plan Year, and must have made regular
Employee Contributions up to the Dollar Limit, the Annual Addition Limit, or the
Plan Percentage Limit for regular Employee Contributions.

 

  (2) Annual Catch-Up Contribution Limits (Statutory and Plan Limits). The
Catch-Up Contribution limit in effect for the 2010 calendar year is $5,500; the
annual limit is indexed to the CPI in $500 increments under Code Section 414(v).
The Plan Percentage Limit for Catch-Up Contributions is a whole percentage of
the Participant’s Compensation that he/she wishes to contribute to the Plan in
each payroll period as Elective Deferrals (before-tax) and/or Roth Contributions
(after-tax), in the aggregate, not less than 1% nor more than 25% (between 1 and
55% before January 1, 2011).

 

  (3) Exclusion of Catch-Up Contributions from Plan Limits. For each Plan Year,
the Plan excludes Catch-Up Contributions from the Dollar Limit, the Annual
Addition Limit, the Plan Percentage Limit for regular Employee Contributions,
and the maximum tax-deduction limit under Section 3.2.

 

  (4)

Procedure. An eligible Participant who wishes to make Catch-Up Contributions
must make his/her election in the manner and by the deadline announced by the
Committee from time to time. He/she must elect the Catch-Up Contribution within
the Plan Percentage Limit for Catch-Up Contributions, and effective January 1,
2011 must designate the percentage that will be contributed as Elective
Deferrals and/or as Roth Contributions. The elected percentage for Catch-Up
Contributions will apply to any subsequent increases or decreases in
Compensation. After a Participant who has elected to make Catch-Up Contributions
has made regular Employee Contributions up to the Dollar Limit, the Annual
Addition Limit, or the Plan Percentage Limit for regular Employee Contributions
for that Plan Year, the Plan automatically converts any additional Employee
Contributions to Catch-Up Employee Contributions at his/her elected percentage.
Each election will remain in effect until the Participant modifies or revokes
it. When a Participant’s Catch-Up Contributions reach a statutory or Plan limit,
the Plan will suspend his/her Catch-Up Contribution election until the following
Plan Year and, unless

 

25



--------------------------------------------------------------------------------

 

otherwise announced by the Committee, the suspended Catch-Up Contribution
election will automatically reactivate unless the Participant has previously
elected to modify his/her election or to cease participation in the Plan. A
Participant may modify or change his/her Catch-Up Contribution election in
accordance with the rules for modifying an election for regular Employee
Contributions as described in Subsections (h) and (i) below.

 

  (5) Recharacterization of Disqualified Catch-Up Contributions. If a
Participant elects to make Catch-Up Contributions for a Plan Year, and the Plan
allocates his/her designated Catch-Up Contributions to his/her Employee
Contribution Account, but his/her regular Employee Contributions for the Plan
Year fail to reach one of the Plan limits or statutory limits described in
Subsection 3.1(b), the Plan will recharacterize his/her Catch-Up Contributions
as regular Elective Deferrals and/or Roth Contributions (as applicable), to the
extent permitted by the Plan’s percentage limit and the statutory limits. If the
Committee discovers that a Participant was not eligible to make Catch-Up
Contributions, the Committee will direct the Trustee to refund any amount that
should not have been contributed.

 

  (6) Matching Contributions. The Employers do not make Matching Contributions
throughout the Plan Year on amounts designated as Catch-Up Contributions, except
those that are recharacterized as regular Employee Contributions and become
eligible for a Matching Contribution under the terms of the Plan. If any
Participant receives Matching Contributions on less than the first 5% of his/her
Compensation that he/she contributes for a Plan Year including his/her Catch-Up
Contributions, the Plan will make a True-Up Matching Contribution for him/her.

 

  (e)

Make-Up Contributions After Qualified Military Service. The Employers permit
each Participant who resumes active Employment after an unpaid Qualified
Military Service leave to elect to make special Employee Contributions in an
amount up to the maximum amount he/she could have contributed if he/she had
remained in Employment during his/her period of leave. Each make-up Employee
Contribution will be subject to the Dollar Limit, the Annual Addition Limit, and
the Plan

 

26



--------------------------------------------------------------------------------

 

Percentage Limit, as in effect for the Plan Year to which the Employee
Contribution relates. The Committee will permit the Participant to make his/her
special Employee Contributions during the period beginning on the date when
he/she resumes Employment and continuing for a period equal to the lesser of
three times the length of his/her Qualified Military Leave, or five years. The
amount of his/her special Employee Contributions will be based on the
Compensation he/she would have received if he/she had remained in active
Employment, at his/her rate of pay in effect when he/she began his/her leave. If
that pay rate cannot be determined with certainty, the Committee will treat
him/her as having Compensation equal to the amount he/she received during the
12-month period preceding his/her leave, or during the entire period of his/her
Employment if shorter than 12 months. The Plan will treat make-up Roth
Contributions as having been made in the Plan Year designated by the reemployed
veteran Participant.

 

  (f) Vesting. All Employee Contributions, and all earnings allocated to
Employee Contribution Accounts, are fully vested at all times.

 

  (g)

Initial Election to Contribute. An Employee who is not an Auto-Enrollee and
wishes to begin participating, must make his/her Employee Contribution election
in the manner and by the deadline announced by the Committee from time to time.
The Participant must properly complete the enrollment procedures, including
submission of his/her election form and completion of any other forms as may be
required by the Committee from time to time. Participation elections and
modifications and revocations will be implemented as soon as administratively
possible. Each election will remain effective until the Participant modifies or
revokes it or ceases to be an eligible Employee. The elected percentage for
Elective Deferrals and/or Roth Contributions (effective January 1, 2011) will
apply to any subsequent increases or decreases in Compensation. When a
Participant’s Employee Contributions reach a Plan or statutory limit for a Plan
Year, the Plan will suspend his/her election until the first day of the
following Plan Year and will automatically reactivate it unless he/she has
elected to modify his/her election or cease participation. A Participant who is
eligible to make Catch-Up Contributions under Subsection 3.1(d) and has elected
to make the maximum amount of

 

27



--------------------------------------------------------------------------------

 

Employee Contributions for the Plan Year, may also elect to make Catch-Up
Contributions in the manner and by the deadline announced by the Committee from
time to time.

 

  (h) Modification. A Participant who has elected to contribute a percentage of
his/her Compensation as his/her Employee Contributions may modify his/her
election by submitting a new election to have a higher or lower percentage
deducted from his/her Compensation as Elective Deferrals, and/or Roth
Contributions effective January 1, 2011, in the manner and by the deadline
announced by the Committee from time to time. The Committee may announce special
procedures for Catch-Up Contributions from time to time. Each modification will
remain in effect until a new election is properly made.

 

  (i) Cessation. A Participant may elect to cease making Employee Contributions
by electing a 0% deferral rate on his/her modification election. An eligible
Employee who has elected to cease Employee Contributions may resume making
Employee Contributions by submitting a modification election in the manner and
by the deadline announced by the Committee from time to time, and the election
will become effective as of the applicable payroll date, provided that he/she
remains an eligible Employee as of the effective date of the modification
election.

 

  (j) Committee Administrative Rules. The Committee may from time to time
establish and uniformly apply administrative rules governing elections,
including rules regarding administrative procedures for Participants and
beneficiaries, the frequency with which elections may be modified or revoked,
and deadlines for submitting elections.

 

  3.2

Employer Matching Contributions. For each payroll period, the Employers will
contribute a combination of cash, and/or Employer Stock, and/or cash to be used
to purchase Employer Stock, and/or will release Employer Stock from the Suspense
Account under Subsection 3.4(f), as the Company determines necessary to align
each required Employer Contribution with the Participants’ investment elections
then in effect.

 

28



--------------------------------------------------------------------------------

 

If a Contribution is made in shares of Employer Stock, the shares will have a
Fair Market Value equal to the amount that would be contributed if cash had been
used.

 

  (a) Matching Contribution.

 

  (1) Amount. Effective January 1, 2008, the Employers will make a safe harbor
Matching Contribution in an amount equal to 100% of the amount of each
Participant’s Employee Contributions up to 5% of his/her Compensation for each
payroll period during each Plan Year. Effective January 1, 2011, the Employers
will make Matching Contributions for Roth Contributions as if they were Elective
Deferrals. The Plan allocates Matching Contributions to Matching Accounts as
soon as practicable after the end of each payroll period for which they are
made. The Employers do not make Matching Contributions for Rollover
Contributions.

 

  (2) True-Up Contributions. As soon as practicable after the end of a calendar
quarter, or after the end of the Plan Year, the Employers make True-Up Matching
Contributions for each Participant whose deferral pattern during the Plan Year
caused him/her to receive allocations of Matching Contributions in an amount
less than the maximum amount permitted under the terms of the Plan.

 

  (3) Investment of Matching Contributions. Effective January 1, 2009, Matching
Contributions are invested according to each Participant’s investment election
in effect for his/her Employee Contributions on the allocation date, unless
he/she makes a separate election to have any Matching Contributions invested in
one or more other available investment options. Effective January 1, 2009, the
Matching Contribution portion of each loan repayment is invested according to
the Participant’s election in effect for his/her Matching Contributions at the
time when each repayment is made. For a Participant who does not have an
investment election in effect, the Plan will invest his/her Matching
Contributions in a QDIA fund.

 

29



--------------------------------------------------------------------------------

  (b) Vesting and Forfeitures. Employer Contributions and all earnings allocated
to Employer Contribution Accounts are 100% vested when made for the period
January 1, 1997 through December 31, 2010. Each Employee whose Employment Date
is after December 31, 2010, or who resumes Employment after that date and is not
previously vested, will be 100% vested in his/her Matching Account balance on
the earlier of the date he/she has completed two Years of Vesting Service
regardless of his/her age or has incurred a Disability, or on his/her date of
death. If a Participant terminates Employment before he/she is vested in his/her
Matching Account balance, the Plan will make a deemed distribution of such
balance as of the Termination Date, and will permanently forfeit the balance as
of the date he/she incurs a Five-Year Break. If such Participant resumes
Employment before incurring a Five-Year Break, the Plan will make a deemed
repayment as of the date he/she resumes Employment. The Plan will use
forfeitures to pay the Plan’s administrative expenses and/or as part of Employer
Matching Contributions, in the same or next following Plan Year(s). Regardless
of whether a Participant is vested in his/her Matching Account, he/she is always
100% vested in the dividends paid on the Share Units held in his/her Accounts.

 

  (c) Make-Up Contributions After Qualified Military Leave. The Employers will
make special Matching Contributions for each of their Participants who returns
to Employment from unpaid Qualified Military Leave and contributes the make-up
Employee Contributions described in Section 3.1. Each Matching Contribution
relates to the Plan Year for which the make-up Employee Contribution is made and
is subject to the percentage-of-Compensation limit and Code Sections 402(g) and
415 limits in effect for that Plan Year. The Committee will not allocate
investment earnings to the make-up Contribution for the period of leave.

 

  (d) Acquisition Loan Repayments. For each Plan Year when the ESOP has an out-
standing Acquisition Loan, the Employers will contribute at least the amount
necessary to amortize the Acquisition Loan in accordance with its payment terms.

 

  (e)

Exclusive Benefit of Participants. All Employer Contributions are irrevocable
when made and will not revert to the Employers, except as provided otherwise in

 

30



--------------------------------------------------------------------------------

 

this Plan. All Employer Contributions and attributable earnings will be used for
the exclusive benefit of Participants and their beneficiaries and for paying the
reasonable expenses of administering the Plan.

 

  (f) Contributions Limited to Tax Deductible Amounts.

 

  (1) Acquisition Loan Principal Repayments. The Employers may contribute an
annual amount that does not exceed 25% of the Compensation of all Participants
for the Plan Year if the Trustee uses the entire Contribution to repay principal
on an Acquisition Loan, no later than the extended due date of the Employer’s
federal income tax return for the fiscal year in which ends the Plan Year for
which the Contribution is made. The Employers may deduct, without any
limitation, the portion of their annual Contributions that the Trustee used to
repay interest on any Acquisition Loan. The Employers may also deduct all
dividends paid on allocated or unallocated Employer Stock held under in the
Employer Stock Fund, to the extent that the dividends are either (A) made
available or paid in cash to Participants within 90 days after the end of the
Plan Year in which paid under Subsection 4.1(c), or (B) used to repay an
Acquisition Loan the proceeds of which were used to acquire the Employer Stock
on which the dividend is paid. The dividend deduction will be taken in the
Employer’s taxable year when the dividend is declared and made available to
Participants, or is used to repay the Acquisition Loan.

 

  (2) Employer Contributions. Effective January 1, 2002, the Employers limit
their Contributions for each Plan Year so that the total annual amount does not
exceed 25% of the Compensation of all of their Employees for each Plan Year,
when combined with Employee Contributions and with Employer contributions under
all other qualified plans maintained by Controlled Group members, or such other
limit as may be specified in Code Section 404(a) from time to time. This
deduction is in addition to the deductions described above. For this purpose,
Compensation includes Employee Contributions, but Employee Contributions do not
count toward the 25% limit.

 

  (3)

Effect on Deductibility of Contributions to other Plans. No Employer’s federal
income tax deductions for its Contributions used to repay Acquisition

 

31



--------------------------------------------------------------------------------

 

Loans will reduce the deduction limits applicable to its contributions to any
other defined contribution or defined benefit plan.

 

  3.3 Rollover Contributions.

 

  (a) Eligible Rollover Distribution. For purposes of this Section, an Eligible
Rollover Distribution means a payment received by an Employee from another
qualified plan or conduit individual retirement account (IRA) as described in
Treas. Regs. Section 1.402(c)-2, Q & A No. 3, i.e., it is either (1) a lump sum
payment, or (2) a payment other than one that is part of a series of
substantially equal periodic payments, made at least annually, over a period of
at least 10 years, or over the lifetime or life expectancy of the Participant or
the joint lifetimes or life expectancies of the Participant and his/her named
beneficiary. The Committee will not treat as an Eligible Rollover Distribution:
(1) any distribution required under Code Section 401(a)(9); (2) any corrective
refund of employee contributions to any plan; (3) any hardship withdrawals;
(4) any distributions from any plan that is not qualified under Code Sections
401(a) and 501(a) (including but not limited to simplified employee pension
(SEP) plans and simple retirement accounts); (5) after-tax contributions
distributed from any qualified or non-qualified plan, or (6) ESOP dividends
received as a result of a Code Section 404(k) election.

 

  (b) Roth Contributions. The Plan will accept a rollover from a Designated Roth
Account in another plan to a Participant’s Roth Rollover Account in this Plan,
only if it is a direct rollover from a retirement plan that is qualified for
tax-exempt status under Code Sections 401(a) and 501(a), and only if the funds
are from an Eligible Rollover Distribution. The Plan will not accept a rollover
from any Roth IRA, except to the extent such rollovers are expressly permitted
by published IRS guidance and the Committee implements procedures to accept
rollovers from conduit Roth IRAs.

 

  (c)

Rollover or Direct Plan Transfer. An Employee who receives an Eligible Rollover
Distribution may roll over all or part of the distribution to the Trust, if the
Committee determines that it complies with the requirements described in this
Section. The Committee may accept the distribution as a direct plan-to-plan
transfer. An Employee can make a Rollover Contribution before he/she completes
his/her

 

32



--------------------------------------------------------------------------------

 

eligibility period under Section 2.1, or before he/she elects to participate,
and will have his/her Rollover Contribution as his/her sole interest in the Plan
until he/she begins making Employee Contributions.

 

  (d) Timing. A rollover must be made within 60 days after the Employee receives
the Eligible Rollover Distribution, except to the extent that the IRS permits a
longer period under the Participant’s circumstances.

 

  (e) Required Information. The Committee will adopt such procedures, and may
require such information from the Employee who desires to make a Rollover
Contribution, as it considers necessary to determine whether the proposed
rollover or direct plan transfer will meet the requirements of this Section. The
Committee may require the Employee to submit a written certification that he/she
received his/her Eligible Rollover Distribution from another qualified plan or
from a conduit IRA. Upon approval by the Committee, the Rollover Contributions
will be deposited in the Trust Fund and will be credited to the Employee’s
Rollover Account.

 

  (f) Prohibited Rollovers and Transfers. The Committee will not accept Rollover
Contributions from any plan that is subject to the joint and survivor annuity
requirements set forth in Code Sections 401(a)(11) and 417, unless the
Employee’s Spouse consented in writing to the distribution from such plan in a
manner that complies with the spousal consent requirements prescribed under Code
Sections 401(a)(11) and 417. The Committee may require the Employee to submit a
written certification that he/she received his/her distribution from a qualified
plan that either was not subject to the spousal consent requirements or
contained an exemption for his/her distribution, or that his/her Spouse properly
consented to the distribution. The Plan will not accept the rollover of loans or
any property other than cash and SunTrust common stock, except as provided in
Addendum B.

 

  (g) Refund of Prohibited Rollovers. If the Committee discovers that a
Participant has made a Rollover Contribution to the Plan that fails to comply
with this Section or with any applicable law, the Committee will refund the
Contribution and all earnings attributable to it as soon as practicable.

 

33



--------------------------------------------------------------------------------

  (h) Reliance on Employee’s Representations. The Committee will in good faith
rely on the representations made by an eligible Employee in his/her application
to make a Rollover Contribution and will not be held accountable for any
misrepresentation of which it did not have actual knowledge.

 

  3.4 Acquisition Loans. The Company may from time to time authorize and direct
the Trustee to make an Acquisition Loan, either to purchase Employer Stock or to
repay a previous Acquisition Loan. No proceeds from any Acquisition Loan may be
used for any other purpose.

 

  (a) Eligible Lenders. The Trustee may make Acquisition Loans from any
financial institution or other entity it considers appropriate, including a
party in interest as defined in ERISA Section 3(14), or a disqualified person as
defined in Code Section 4975(e)(2). A party in interest and/or disqualified
person may guarantee any Acquisition Loan.

 

  (b) Loan Terms. Each Acquisition Loan will be for a specific term, and will
bear a reasonable rate of interest. No Acquisition Loan will be payable upon
demand except after a default.

 

  (c) Repayment. The Trustee will repay the principal and interest due on each
Acquisition Loan, first from dividends paid on the Financed Shares, and after
all such dividends have been used for repayment, from Employer Contributions
made to repay the Acquisition Loan, and then from other earnings attributable to
Employer Contributions made to repay the Acquisition Loan, according to
directions from the Committee. To the extent permitted by the terms of the
Acquisition Loan, the Committee may direct repayment more rapidly than specified
in the amortization schedule, subject to the limitations on releasing Financed
Shares described in Subsection (f).

 

  (d)

Collateral and Security. The Trustee may use as collateral to secure any
Acquisition Loan the Financed Shares acquired with the proceeds. The Trustee
will not pledge any Plan assets other than Financed Shares as collateral for an
Acquisition Loan. No lender will have recourse against any Plan assets other
than

 

34



--------------------------------------------------------------------------------

 

Financed Shares that remain subject to pledge at the time of default. No
Employer Stock acquired with the proceeds of an Acquisition Loan may be subject
to a put, call or other option, or buy-sell agreement or any similar arrangement
while held by the Plan, or when distributed from the Plan. This restriction will
continue to apply after the Acquisition Loan has been repaid and will apply even
if the ESOP has ceased to be an ESOP under Code Section 4975(e)(7).

 

  (e) Suspense Account. The Trustee will maintain a separate Suspense Account to
hold the Financed Shares acquired with the proceeds of each separate Acquisition
Loan, whether or not the shares are encumbered under the terms of the Loan.
Pursuant to directions from the Committee from time to time, the Trustee either
will hold the dividends paid on the Financed Shares in the Suspense Account
until they are released as described in Subsection (f), or will use the
dividends to repay the Acquisition Loan.

 

  (f)

Release of Financed Shares from Suspense Account. The Trustee will release
Financed Shares from each Suspense Account under one of the following methods,
which method will be determined by the Committee for each Acquisition Loan. The
Financed Shares released from the Suspense Account for each Plan Year will be
allocated, on the basis of Fair Market Value as of the release date, to Matching
Accounts under Section 3.2. To determine the number of Financed Shares to be
released for each Plan Year from each Suspense Account, the Trustee will
multiply the number of Shares held in the Suspense Account by one of the
fractions described below. The Committee will structure each Acquisition Loan so
that the number of Financed Shares to be released for each Plan Year is expected
not to exceed the number needed to meet the Matching Contribution obligation for
investments in the Employer Stock Fund. If the Committee determines that the
number of shares required to be released for any Plan Year is greater than the
number that can be used to meet such Matching Contribution obligation, the
Committee may forego the Plan’s status as a safe harbor plan for that Plan Year,
or may protect the Plan’s status as a safe harbor plan, either by restructuring
the loan (to the extent permitted by Department of Labor guidelines), or by
making additional Contributions. The Committee may direct the Employers to make
additional

 

35



--------------------------------------------------------------------------------

 

Contributions either as a uniform percentage of Compensation for all eligible
Employees, including those who have not made Employee Contributions for the Plan
Year, or may make additional Matching Contributions in a uniform rate.

 

  (1) Principal-Only Payment Method. Under this method, the fraction will be the
ratio of the amount of principal repaid for the Plan Year over the amount of
principal to be repaid for the current and all future Plan Years. Under this
method, annual principal payments must be made at least as rapidly as level
payments over the loan term, which cannot exceed ten years, including renewals
and extensions, and the portion of each repayment treated as interest may not
exceed the payment amount that would be treated as interest under standard loan
amortization tables.

 

  (2) Principal-and-Interest Method. Under this method, the fraction will be the
ratio of the amount of principal and interest repaid for the Plan Year over the
amount of principal and interest to be repaid for the current and all future
Plan Years. The Plan will use this method for any Acquisition Loan that has a
flexible repayment schedule.

 

  (g) Default. Upon the default on an Acquisition Loan, the Trustee will
transfer to the lender Plan assets equal in value to the amount of the defaulted
balance. Upon the default on an Acquisition Loan from a party in interest as
defined in ERISA Section 3(14), or a disqualified person as defined in Code
Section 4975(e)(2), the Trustee will transfer to such lender only the number of
Financed Shares necessary to meet the repayment schedule of the Acquisition
Loan.

 

  3.5 Purchase and Sale of Employer Stock. Unless the Company imposes
restrictions otherwise, the Trustee may purchase Employer Stock from any source,
but may not pay more than Fair Market Value for any share. The Trustee may
purchase either outstanding shares, newly-issued shares, or treasury shares. To
the extent that the Trustee needs to obtain cash for distributions, the Trustee
may sell Employer Stock on the New York Stock Exchange or to the Company.

 

36



--------------------------------------------------------------------------------

  3.6 Transfer to the Trustee. As of the earliest date when Contributions
reasonably can be segregated from the Employers’ general assets, the Employers
will transfer to the Trustee, the amounts withheld for all of their Participants
during the payroll periods ending in that month, but in no event later than the
15th business day of the month following the month in which Employee
Contributions are withheld. The Employers will transfer their Employer
Contributions to the Trustee as soon as practicable after the end of the payroll
period for which they are made, but no later than the extended due date of the
Company’s federal income tax return for the fiscal year that ends in the Plan
Year for which the Contribution is made. However, Employer Contributions that
the Trustee uses to repay an Acquisition Loan will be made no later than 60 days
after the end of the Plan Year for which the repayment is used to release and
allocate shares from the Suspense Account.

 

  3.7 Elective Account Transfers. The Committee may permit Participants to elect
to make voluntary transfers of Account balances from another qualified defined
contribution plan of the same type into this Plan, if the transfers are
associated with either a corporate transaction (e.g., a merger or acquisition)
or a change in a Participant’s employment status (e.g., a transfer from another
employer, whether or not it is a Controlled Group member). The Committee will
allocate the transferred accounts to corollary Accounts in this Plan. This Plan
will not be obligated to protect benefits that were provided in the transferor
plan, i.e., the Code Section 411(d)(6) anti-cutback rules do not apply. After
December 31, 2001, the Committee will not permit this type of transfer for any
eligible rollover distribution if the Participant can elect a direct rollover of
his/her entire Account balances.

 

37



--------------------------------------------------------------------------------

ARTICLE 4

Allocations

 

  4.1 Adjustments to Account Balances.

 

  (a) Regular Valuation Dates. As of each Valuation Date, the Trustee will
determine the Fair Market Value of the Trust Fund. As soon as practicable after
the Trustee receives the Employers’ payroll data and other relevant records, the
recordkeeper or the Trustee will adjust the Account balances of each Participant
to reflect his/her allocations of Contributions, withdrawals and payments from
his/her Accounts, and investment gains or losses and expenses.

 

  (b) Administrative Fees. The Plan may charge reasonable and uniform
administrative fees to Participant Accounts.

 

  (c)

Dividends on Employer Stock. The Plan will use dividends issued on Employer
Stock acquired with an Acquisition Loan and held in a Suspense Account, to repay
any outstanding balance on that Acquisition Loan. Effective January 1, 2002, the
Plan will maximize the Company’s tax deductions available under Code
Section 404(k) by permitting Participants and beneficiaries to elect whether to
receive the dividends declared on the Share Units allocated to the portion of
their Accounts that is [are] invested in the Employer Stock Fund in a cash
payment to be made no later than 90 days after the end of the Plan Year in which
the dividends were paid, or to reinvest them in the Employer Stock Fund. The
Plan will provide the elections in a manner that permits Participants and
beneficiaries reasonable time to make their elections with respect to each
dividend declaration. The Plan will honor each Participant’s and beneficiary’s
election as in effect on the record date for that dividend. The elections for
each quarterly dividend become irrevocable on the record date for the dividend,
unless the Committee has timely established and communicated a different
irrevocability date. The Plan treats elections as evergreen so that each
election remains in effect until a Participant or beneficiary affirmatively
elects to change it. Participants and beneficiaries may change their dividend
elections at any time for dividends to be declared after the submission

 

38



--------------------------------------------------------------------------------

 

date of the change request. The Plan treats any Participant or beneficiary who
fails to make an affirmative election as if he/she had elected to reinvest
his/her dividends in the Employer Stock Fund. The Plan will not distribute any
earnings on any dividends that are reinvested in Employer Stock and subsequently
distributed pursuant to an election under this Section. Beginning in 2003, the
Plan will decrease elected cash distributions to reflect any losses attributable
to the dividend between the record date and the distribution date.

 

  (d) Valuations Binding. In determining the value of the Trust Fund and the
individual Accounts, the Trustee and the Committee will exercise their best
judgment, and all determinations of value will be binding upon Participants and
their beneficiaries.

 

  (e) Statement of Account Balances. As soon as practicable after the end of
each calendar quarter, the Committee will provide to each Participant and
beneficiary for whom an Account is maintained a statement showing all
allocations to and distributions and withdrawals from his/her Accounts, and the
current value of his/her Accounts. In its discretion, the Committee may provide
statements more frequently than quarterly.

 

  (f)

Correction of Administrative Mistakes. The Committee will take reasonable steps
to ensure that the Plan document is in compliance with all applicable laws as in
effect from time to time, and to ensure that the Plan is administered as
written. If the Committee discovers that a material mistake has been made in an
Account balance or a Contribution, or discovers any other mistake that affects
any Participant’s or beneficiary’s rights under the Plan, it will correct the
mistake as soon as practicable. The Committee may, in its sole discretion, take
such action as necessary or appropriate to correct the mistake, including such
correction procedures allowed by the Internal Revenue Service (IRS), the
Department of Labor (DOL), or described below. If the Committee discovers an
error related to Employee Contributions, it will correct the error, either by
implementing increased payroll deductions, or by refunding any excess amount, or
by re-allocating Employee Contributions, as may be needed to put the affected
Participant in the same position he/she would have enjoyed if the error had not
occurred. If the Committee discovers an error related to Employer Contributions,
it may recommend that the Employers make Contributions,

 

39



--------------------------------------------------------------------------------

 

and/or to reallocate Employer Contributions, as may be needed to put the
affected Participant in the same position he/she would have enjoyed if the error
had not occurred. If the Committee determines that the burden or expense of
seeking recovery of an overpayment or correcting an error would be greater than
is warranted under the circumstances, it may forego recovery or other correction
efforts, to the extent permitted under applicable IRS or DOL guidance. The
Committee may make de minimis variances from Plan provisions, to the extent any
such variance would comply with applicable qualification requirements if it were
set forth in a written provision of the Plan.

 

  (g) Return of Employer Contributions. Employer Contributions will be returned
to the affected Employers under the following circumstances:

 

  (1) Mistake of Fact. Employer Contributions made by a mistake of fact will be
returned to the affected Employer(s) within one year after such Contribution was
made.

 

  (2) Nondeductible. All Employer Contributions are conditioned upon their
deductibility under Code Section 404 and will be returned to the affected
Employer(s) within one year after any disallowance.

 

  4.2 Investments.

 

  (a) Investment Funds. From time to time, the Committee will direct the Trustee
to make available one or more funds for the investment of Account balances as
elected by each Participant or beneficiary. The Committee will timely describe
the investment funds that are available from time to time, in written notices to
Participants and beneficiaries. The investment funds selected by the Committee
are in addition to the Employer Stock Fund, which the Plan sponsor has
established as an integral ESOP feature of the Plan design.

 

  (b)

Compliance with ERISA Section 404(c). The Committee will administer the Plan in
a manner to comply with ERISA Section 404(c). Participants will be permitted to

 

40



--------------------------------------------------------------------------------

 

exercise control over the investment of their Accounts, so that Plan fiduciaries
shall not be liable for any loss that results from any Participant’s exercise of
control.

 

  (c) Employer Stock Fund. Although the Employer Stock Fund, as an ESOP, is
designed to hold qualifying employer securities as the primary investment, the
Employer Stock Fund may also hold cash and other liquid investments in such
amounts as the Trustee considers necessary to meet the Fund’s liquidity
requirements and to pay reasonable administrative expenses of the Fund. The Plan
has no obligation to invest such amounts.

 

  (d) Investment Elections. Participants must make their investment elections in
the manner and by the deadline announced by the Committee from time to time. The
Service Center will issue a written confirmation of each election that it
receives.

 

  (1) Initial Election. As of the date he/she enters the Plan, a Participant may
elect to have the aggregate balances in his/her Employee Contribution Accounts,
and Employer Contribution Accounts invested among the available investment funds
in 1% increments.

 

  (2) Failure to Elect. The Trustee will invest the Account balances of any
Participant who fails to timely submit a properly completed election form in
accordance with this subsection. Effective April 1, 2007, the Trustee will
invest 100% of the allocations to such Participant’s Accounts in a fund that
meets the statutory requirements for a qualified default investment alternative
(QDIA) under ERISA Section 404(c), i.e., life-cycle funds, balanced funds,
and/or professionally managed funds.

 

  (e)

Change in Investment Election. Effective January 1, 2007, as of any Valuation
Date each Participant may change his/her investment election for the balance(s)
in his/her existing Employee Contribution Account(s) and/or Employer
Contribution Accounts, in 1% increments. Reinvestment elections for existing
balances will become effective as of the Valuation Date when made, if the
Participant completes his/her investment election no later than the daily time
deadline. Otherwise, the

 

41



--------------------------------------------------------------------------------

 

election will become effective as of the next following Valuation Date.
Notwithstanding any other provision in the Plan, if the Employer Stock Fund does
not have sufficient cash to execute a Participant’s election to transfer out of
the Employer Stock Fund, the Trustee may pend the trade until it receives the
proceeds from the sale of the Participant’s stock and use Fair Market Value on
the date of sale to execute the election, and will have no liability for doing
so. The Committee will establish and publish to Participants from time to time
the daily time deadlines by which elections must be completed and the related
effective dates.

 

  (f) Insider Trading Rules. The Committee may enforce rules that restrict
Participants who are insiders under Rule 16b-3 of Section 16 of the Securities
Exchange Act of 1934, from engaging in certain discretionary transactions
relating to the Employer Stock Fund that would trigger the short-swing profit
recovery rules. Discretionary transactions may include (1) elective
distributions (in-service withdrawals and loans that require liquidation of
shares held in the Employer Stock Fund), and (2) investment elections that
involve transfers to and from the Employer Stock Fund.

 

  (g) Fund Transfer Restrictions. To prevent an adverse impact on the investment
returns available to all Participants in the Plan, the Committee may impose
restrictions on short-term trading into and out of all or any of the available
investment funds, as it considers appropriate. Unless the Committee announces
otherwise, if a Participant transfers money out of certain funds, he/she cannot
transfer money back into that same fund for at least 46 days. The 46-day
restriction does not apply to transfers into a fund. After a Participant
transfers into a fund, he/she can transfer out of that same fund at any time. If
a Participant requests multiple transfers out of a fund, the 46-day limit is
based on the last date he/she transferred money out of the fund. The 46-day
re-investment restriction does not prevent Participants from investing in any of
the funds, or from changing their investment elections, or from taking loans or
withdrawals. In its discretion, the Committee may revise these rules. In their
discretion, the Committee or the Trustee may impose any other SEC or stock
market requirements on trades as they consider appropriate and in the best
interest of the Plan and/or Participants.

 

42



--------------------------------------------------------------------------------

  (h) Diversification Elections. Effective January 1, 2007, all Participants may
elect to diversify the investment of their Matching Account balances into any
one or more investment funds available under the Plan. See Addendum A for the
rules in effect before 2007.

 

  (i) Reinvestment of Earnings. All dividends, capital gains distributions and
other earnings attributable to the Account balances invested in each investment
fund will be reinvested in that investment fund, except to the extent that
dividends on Employer Stock are paid currently to Participants who elect to cash
out their dividends under Subsection 4.1(c).

 

  (j) Investment Expenses. All expenses of each investment fund will be paid
from that fund, to the extent not paid directly by the Employers.

 

  (k) Special Election Rules. The Committee may permit (1) investments in
increments greater or lesser than 1%, (2) other investment funds, (3) other
election filing dates, and/or (4) any other variance from these rules as it
considers appropriate, under regulations adopted by the Committee, published to
Employees, and uniformly applied.

 

  4.3 Voting Rights. Each Participant will have the right to direct the Trustee
as to the manner in which the Employer Stock represented by the Share Units held
in his/her Accounts will be voted. The Trustee will vote combined fractional
shares of Employer Stock represented by the Share Units in the manner that most
closely reflects Participants’ direction. The Trustee will refrain from voting
the shares of Employer Stock represented by Share Units held in the Accounts of
Participants who fail to give directions, except as required by any applicable
law. The Trustee will vote unallocated shares of Employer Stock in the Suspense
Account in the manner that the Trustee determines to be in the best interest of
Participants and beneficiaries. For voting purposes, each Participant will be a
named fiduciary with respect to the Employer Stock represented by the Share
Units allocated to his/her Account. Proxy material and other voting information
will be provided to Participants and the Trustee that is identical to that
provided to other stockholders.

 

43



--------------------------------------------------------------------------------

  4.4 Tender Offers. If the Trustee receives any information or material that
reasonably indicates a tender offer is being made to holders of Employer Stock,
the Committee will furnish such information or material to each Participant
whose Accounts are invested in the Employer Stock Fund, together with a form on
which the Participant can confidentially direct the Trustee whether to tender
the Employer Stock represented by his/her Share Units or take any other
solicited action with respect to the Employer Stock represented by his/her Share
Units. The Trustee will tender combined fractional shares of Employer Stock
represented by the Share Units in the manner that most closely reflects
Participants’ direction. The Trustee will refrain from tendering the shares of
Employer Stock represented by Share Units held in the Accounts of Participants
who fail to give directions, except as required by any applicable law. The
Trustee will tender unallocated shares of Employer Stock in the Suspense Account
in the manner that the Trustee determines to be in the best interest of
Participants and beneficiaries. For each Participant who sells the Share Units
held in his/her Accounts, the Trustee will reinvest the proceeds according to
his/her current investment election, unless he/she elects otherwise under
Subsection 4.2(e). For purposes of any tender offer, each Participant will be a
named fiduciary with respect to the Employer Stock represented by the Share
Units held in his/her own Accounts.

 

44



--------------------------------------------------------------------------------

ARTICLE 5

In-Service Withdrawals and Loans

 

  5.1 Withdrawals Without a Hardship. An in-service withdrawal is one made while
the Participant is still in Employment and before he/she has had a distribution
event as described in Section 6.1. Unless the Committee directs otherwise,
withdrawals are paperless transactions. The Participant must contact the Service
Center and specify the amount or percentage of his/her available Account
balances to be withdrawn. The Trustee will issue payment of the amount withdrawn
as promptly as practicable after approval of the request.

 

  (a) Types of In-Service Withdrawals. Hardship withdrawals are described in
Section 5.2. The other types of withdrawals that can be made in-service are as
follows.

 

  (1) In-Service Withdrawal from After-Tax Account. Each Participant may
withdraw all or part of his/her After-Tax Account balance as of any Valuation
Date during his/her Employment. Withdrawals made from an After-Tax Account will
be made in the following order: (1) After-Tax Contributions made before 1987,
without any earnings; and (2) After-Tax Contributions made after 1986 and a pro
rata share of earnings credited to his/her After-Tax Account both before and
after 1986.

 

  (2) In-Service Withdrawal from Rollover Account. Each Participant may withdraw
all or part of his/her Rollover Account balance and/or Roth Rollover Account
balance as of any Valuation Date during his/her Employment.

 

  (3) In-Service Withdrawal After Age 59-1/2. At any time after any Participant
reaches age 59-1/2, he/she may withdraw all or part of any of his/her Account
balances. Effective during the 2011 Plan Year, a Participant who has reached age
59-1/2 or otherwise become eligible for an in-service distribution may elect a
Roth conversion subject to Subsection 3.1(b)(3).

 

45



--------------------------------------------------------------------------------

  (4) In-Service Withdrawal at Age 70-1/2. Beginning in the calendar year when
an active Participant reaches age 70-1/2, he/she may elect either to begin
receiving payment of his/her Account balances or to continue deferring payment
until he/she retires. The Plan will pay to any active Participant who is a
5-percent owner of the Company, the minimum annual amount required under Code
Section 401(a)(9) for each year beginning in the year when he/she reaches age
70-1/2, with payments beginning no later than April 1 of the following year.

 

  (5) Qualified Reservist Distribution. The Committee will permit a Participant
to make a Qualified Reservist Distribution if he/she is a member of a military
reserve component as defined in 37 U.S.C. § 101 and is ordered or called to
active duty after September 11, 2001 for a period in excess of 179 days or for
an indefinite period. An eligible Participant may receive a Qualified Reservist
Distribution during the period beginning on the date of his/her order or call to
duty, and ending on the date when his/her period of active duty ends. The
Committee will provide the Participant a notice that, (1) at any time within two
years after the end of his/her active duty, he/she may make one or more
contributions to an IRA in an aggregate amount not to exceed the amount of
his/her Qualified Reservist Distribution; (2) the dollar limitations otherwise
applicable to IRA contributions do not apply; (3) he/she may not take an income
tax deduction for the IRA contribution; and (4) Qualified Reservist
Distributions are not subject to the 10% early withdrawal penalty tax.

 

  (b) Designated Roth Account. The Plan permits in-service withdrawals from
Designated Roth Accounts, whether or not the Participant has met the
requirements for a Qualified Roth Distribution. Any withdrawal from a Designated
Roth Account that is not a Qualified Roth Distribution, will consist of a
pro-rata share of Roth Contribution amounts (basis) and investment earnings; the
earnings are included in the Participant’s taxable income for the year when
earnings are received. See Section 6.3 for the rules governing distributions
from Designated Roth Accounts.

 

46



--------------------------------------------------------------------------------

  (c) Available Amount. The amount available to the Participant who makes an
in-service withdrawal will be based on his/her available Account balances (minus
any outstanding loan balance) determined as of the Valuation Date on which the
withdrawal request is processed. Except as provided in Addendum B, Participants
cannot withdraw Employer Contributions that were made under a Merged Plan, or
any investment earnings credited to such Contributions after 1988.

 

  (d) Order of Withdrawal from Accounts. The Committee will determine and
publish to Participants from time to time the order in which each type of
in-service withdrawal will be made from Participant Accounts.

 

  (e) Pro Rata Withdrawals from Investment Funds. In compliance with directions
from the Committee with respect to the order of withdrawal from Accounts, the
recordkeeper will subtract each in-service withdrawal pro rata from the
investment funds in which the Account balances available for the withdrawal are
invested. The recordkeeper will determine the amount to be subtracted from each
investment fund by multiplying the amount of the withdrawal by the ratio of the
amount invested in each investment fund to the total aggregate available Account
balances.

 

  (f) Withdrawals of Money Purchase Plan Balances. A Participant may withdraw
any portion of his/her Account balance that is attributable to employer
contributions to a Merged Plan that was a money purchase plan, at any time after
he/she reaches normal retirement age (age 59-1/2 for this purpose). The married
Participant who makes a withdrawal from such Account (before or after his/her
Termination Date) must have his/her Spouse’s written consent in compliance with
Subsection 6.7(b).

 

  5.2

Hardship Withdrawals. The active Participant who wishes to make a hardship
withdrawal during his/her Employment must complete an application that specifies
the amount to be withdrawn. The Participant must provide a written explanation
of the reasons for the withdrawal and such other information as the Committee
may request. The Trustee will issue payment of the amount withdrawn as promptly
as practicable after

 

47



--------------------------------------------------------------------------------

 

approval of the request. No Participant who has terminated Employment, and no
beneficiary, will be eligible to make a hardship withdrawal.

 

  (a) Available Amount. The amount withdrawn may not exceed the actual expenses
incurred or to be incurred by the Participant because of his/her hardship, plus
(as part of the same withdrawal) the reasonably estimated amount of taxes and
penalties he/she must pay on the withdrawal. The sum of the Participant’s
outstanding loan balance under Section 5.3 (if any), plus the amount of his/her
hardship withdrawal, may not exceed his/her total aggregate available Account
balances determined as of the hardship withdrawal date. The Participant may
withdraw, to the extent applicable for him/her: (1) the dollar amount of his/her
Elective Contributions made after 1992 (excluding earnings); (2) the dollar
amount in his/her Designated Roth Account; (3) the dollar amount of his/her
Elective Contributions made under a Merged Plan (excluding earnings accrued
after 1988); and (4) his/her Non-Matching Contributions that were made after
1988 (excluding earnings and amounts attributable to a money purchase pension
plan) and that have been maintained in the Plan for at least 24 months.

 

  (b) Events Creating Immediate and Heavy Financial Need (Events Test). The
Participant may make a hardship withdrawal only if he/she incurs a hardship that
creates an immediate and heavy financial need that he/she cannot meet without
the withdrawal. Effective January 1, 2006, a hardship withdrawal must be
necessitated by one of the following events, the first six of which are
safe-harbor and the seventh of which requires a facts-and-circumstances
determination by the Committee:

 

  (1) Expenses for, or necessary to obtain, medical care for a Participant,
Spouse, qualifying child, or qualifying relative, which would be deductible
under Code Section 213(d) if determined without regard to whether medical
expenses exceed 7.5% of adjusted gross income.;

 

48



--------------------------------------------------------------------------------

  (2) Costs directly related to the purchase of the Participant’s principal
residence, (including land purchase and all construction costs, and excluding
mortgage payments).

 

  (3) Payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education (including trade
school) for the Participant, Spouse, qualifying child or qualifying relative;

 

  (4) Payments necessary to prevent eviction of the Participant from his/her
principal residence, or foreclosure on the mortgage on his/her principal
residence;

 

  (5) Payments for burial or funeral expenses for the Participant’s deceased
Spouse, qualifying child or qualifying relative;

 

  (6) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165, determined
without regard to whether the loss exceeds 10% of adjusted gross income;

 

  (7) Any other catastrophic financial hardship that the Committee determines to
have consequences similar in severity to the events listed above, and that make
the withdrawal necessary for the safety or well-being of the Participant,
his/her Spouse, qualifying child or qualifying relative.

For purposes of this Subsection, the terms qualifying child and qualifying
relative have the meanings stated in Code Section 152 and/or any other
applicable law as in effect from time to time. As of the date of this
restatement, a qualifying child may be the Participant’s natural, adopted or
step child, foster child, sibling, or a descendant of any such person; he/she
must share the Participant’s residence for more than half the year, must be
younger than the Participant and under age 19 (or under age 24 if a full-time
student, or any age if totally and permanently disabled). Any other dependent
must be a qualifying relative (natural, adoptive or step parent, in-law, child,
grandchild, sibling, niece, nephew, aunt, uncle, or

 

49



--------------------------------------------------------------------------------

unrelated individual who shares the Participant’s residence as a member of the
household) who receives over half of his/her support from the Participant; it is
irrelevant that such relative files a joint tax return with his/her spouse.

 

  (c) Withdrawal Necessary to Meet Need (Needs Test). The Committee uses the
safe harbor rules for the Needs Test, and will treat a withdrawal as necessary
to meet the immediate and heavy financial need if the following requirements are
met:

 

  (1) Amount Needed. The amount withdrawn cannot exceed the amount of the need.

 

  (2) Loans and Dividends. The Participant must obtain all other available
withdrawals, distributions and nontaxable loans under all qualified and
nonqualified plans maintained by his/her Employer, if any, unless he/she
provides evidence satisfactory to the Committee that the loan repayments would
cause an additional hardship. The Participant will not be required to obtain
commercial loans. The Participant must elect to receive a cash payment for any
dividends that are currently available under Subsection 4.1(c).

 

  (3) Suspension. After the Participant receives his/her hardship withdrawal,
the Committee will suspend his/her Employee Contributions to this Plan and
his/her contributions to or deferrals under any other qualified or nonqualified
cash or stock plan maintained by any Employer. For withdrawals made on or after
January 1, 2002, the suspension period is 6 months.

 

  (d) Nondiscrimination. The Committee will determine the existence of the
Participant’s immediate and heavy financial need and the necessity for the
withdrawal to meet the need, in a uniform and nondiscriminatory manner.

 

  (e)

Reliance on Participant’s Representations. The Committee will in good faith rely
on the representations made by the Participant in his/her application for the

 

50



--------------------------------------------------------------------------------

 

hardship withdrawal and will not be held accountable for any misrepresentation
of which it did not have actual knowledge.

 

  5.3 Loans. The Committee will grant loans in a uniform and nondiscriminatory
manner, subject to the following rules.

 

  (a) Application and Eligibility. The Participant who wishes to make a loan
from his/her Account during his/her Employment must complete and submit an
application that specifies the amount to be borrowed, in the manner announced by
the Committee from time to time. No Participant may receive a loan after he/she
terminates Employment, and no beneficiary is eligible for a loan. The Committee
may deny a Participant’s loan application if he/she failed to repay a previous
Plan loan according to the repayment schedule. Any Participant who, on or after
January, 2004, has defaulted on the outstanding balance of a previous loan, will
not be eligible to make a loan.

 

  (b) Available Amount. The Participant may request a loan from the aggregate
balances in his/her Accounts. The total principal amount of the Participant’s
outstanding loans may not exceed the lesser of (1) 50% of his/her aggregate
Account balances as of the date the loan is approved, or (2) $50,000. If he/she
has an outstanding loan balance, the $50,000 limit is reduced by an amount equal
to his/her highest outstanding balance during the 12 months immediately
preceding the date when his/her loan is made, minus his/her current outstanding
balance (i.e., his/her total principal repayments during the past 12 months).
The minimum amount of each loan will be $1,000.00, unless the Committee has
published another limit.

 

  (c)

Order of Account Liquidation. Unless the Committee determines that a different
order is appropriate, the Trustee acquires the cash proceeds to make each loan
by liquidating the Participant’s Accounts in the following order, to the extent
applicable for him: (1) Rollover Account; (2) Matching Account; (3) Non-Matching
Account; (4) Merged (Prior Employer) Account; (5) Before-Tax Account;
(6) After-Tax Account; and (7) Roth Account. Unless the Committee determines
that a different method is

 

51



--------------------------------------------------------------------------------

 

appropriate, the Plan subtracts the proceeds of each loan pro rata from the
investment funds in which the Account balances are invested.

 

  (d) Loan Origination Fees. The Plan deducts an origination fee from the
proceeds of each loan, in the amount stated in the Summary Plan Description as
in effect from time to time or in another type of Participant communication. The
Plan also deducts the fees for any required state documentary stamps or Uniform
Commercial Code (UCC) filing fees. Early repayment of a loan does not result in
reimbursement of any of the fees. Effective January 1, 2004, the Plan does not
deduct an origination fee from the proceeds of a loan made to a Participant who
is on a Qualified Military Service leave.

 

  (e) Frequency of Loans. Each Participant is eligible to have no more than two
outstanding loans at any one time.

 

  (f) Interest. Each loan bears interest at a reasonable rate established by the
Committee from time to time on the basis of rates currently charged by
commercial lenders. The Plan charges interest on loans in a uniform and
nondiscriminatory manner. Effective January 1, 2004, for any period when a
Participant is on a Qualified Military Service leave, he/she may submit a
written request to the Committee to charge an interest rate not greater than 6%
(or such other rate prescribed by the Servicemembers Civil Relief Act or other
applicable law) on any loan that he/she has outstanding during that period (see
Subsection (k) below).

 

  (g) Security. Each loan is secured by the Participant’s pledge of the balances
in his/her Accounts from which his/her loan is made. The Committee treats each
loan as an investment of the Participant’s borrowed Account balances and credits
his/her principal and interest payments to the Accounts from which his/her loan
proceeds were taken. Principal and interest repayments are invested according to
the Participant’s investment election in effect as of the date each repayment is
made.

 

52



--------------------------------------------------------------------------------

  (h) Term. Each loan is for a term not exceeding five years, except that the
term may extend up to 10 years if the loan proceeds are used to purchase the
Participant’s principal residence (including land purchase and construction
costs). Effective January 1, 2004, if the Plan suspends the repayment obligation
of any Participant who takes a Qualified Military Service leave, the Committee
extends the term of a loan made to such Participant by a period equal to the
period of his/her loan suspension. The Plan does not extend the term of any loan
for any Participant who is not on a Qualified Military Service leave, except as
provided in subsection (l) below.

 

  (i) Repayment.

 

  (1) Payroll Deduction for Active Participant. So long as the Participant earns
Compensation, he/she must make his/her loan repayments by payroll deductions in
equal amounts throughout the term of the loan. The amount of each repayment must
be at least $25, or such other minimum amount as may be established by the
Committee and stated in the Summary Plan Description as in effect from time to
time or in another type of Participant communication.

 

  (2) Inactive Participant. The Participant who has an outstanding loan balance
when he/she terminates, retires, or begins an unpaid leave, either may repay
his/her outstanding balance in full, or may continue to make his/her scheduled
loan repayments, by personal check or other cash equivalent, not less frequently
than monthly. The Trustee may charge a fee for processing each repayment. The
Committee treats a Disabled Participant as being in Employment and on an
authorized unpaid leave.

 

  (j)

Default. If the Participant fails to timely repay his/her loan, by the end of
the calendar quarter following the calendar quarter in which such failure
occurs, the Committee will declare a default of the entire outstanding balance,
but will not deduct any portion of the defaulted balance from his/her Before-Tax
Account unless he/she has terminated Employment or become Disabled. If the
Participant has terminated or become Disabled, the Committee will treat the
defaulted loan as

 

53



--------------------------------------------------------------------------------

 

a deemed distribution and will issue a Form 1099-R for the year in which the
default occurs. If he/she has not terminated or become Disabled, the Committee
will treat the defaulted loan as a deemed distribution except for the portion
that was loaned from his/her Before-Tax Account, which cannot be distributed
until his/her Disability or Termination Date. The Committee will hold the
canceled note in the Participant’s Before-Tax Account as a non-income-producing
investment until he/she becomes Disabled or terminates employment, and will then
reduce his/her Before-Tax Account balance by the amount of the defaulted loan
balance attributable to that Account.

 

  (k) Suspension of Repayments During Qualified Military Service Leave. Each
Participant may elect to suspend his/her loan repayments while he/she is on
unpaid Qualified Military Service leave. The five-year maximum repayment period
will be extended by the length of the suspension. Effective January 1, 2004, for
any period when a Participant has as active unpaid Qualified Military Service
leave, he/she may submit a written request to the Committee, with a copy of
his/her call-up and/or extension orders, to charge an interest rate not greater
than 6% (or such other rate prescribed by the Servicemembers Civil Relief Act or
other applicable law). If the Participant fails to submit his/her written
request before his/her loan repayments resume, the Committee will charge the
rate stated in his/her promissory note. The Participant may submit his/her
request at any time within 180 days after his/her termination or release from
Qualified Military Service; if his/her repayments have resumed when he/she
submits his/her request the Committee will make the appropriate adjustment. For
any period when a Participant receives full Compensation from his/her Employer
while on Qualified Military Service leave, the Plan will charge the interest
rate stated in his/her promissory note.

 

  (l)

Suspension of Repayments During Unpaid Leave of Absence. Each Participant may
elect to suspend his/her loan repayments for a period up to 12 months while
he/she is on an unpaid leave of absence, other than a Qualified Military Service
leave. This suspension will not extend the original term of the loan beyond five
years, and the amount of each repayment due after the leave ends or after the
first year of the leave, will not be less than the repayment amount required

 

54



--------------------------------------------------------------------------------

 

under the terms of the original loan. The Participant must make a balloon
payment before the end of the original loan in the amount of the suspended
repayments plus accrued interest.

 

  (m) Loans from Money Purchase Plan Balances. The married Participant who
borrows any portion of his/her Account balance that is attributable to employer
contributions to a Merged Plan that was a money purchase plan, must have his/her
Spouse’s written consent in compliance with Subsection 6.7(b).

 

  (n) Revisions to Loan Rules and Procedures. The Committee may in its
discretion revise the rules and procedures that govern Plan loans, as it
considers appropriate for administrative and/or compliance purposes.

 

  5.4 Direct Rollover. The Committee permits Participants to implement direct
rollovers of their in-service withdrawals to the extent permitted under the
rollover rules in Article 6. Withdrawals required under Code Section 401(a)(9),
hardship withdrawals made after December 31, 1998, and loan proceeds are not
eligible for rollover.

 

55



--------------------------------------------------------------------------------

ARTICLE 6

Post-Employment Distributions

 

  6.1 Distribution Events.

 

  (a) Termination of Employment or Disability. A Participant who terminates
Employment for any reason or incurs a Disability, will be eligible for either
immediate (not earlier than the 46th day after his/her Termination Date) or
deferred payment of his/her aggregate Account balances. The Participant must
contact the Service Center and apply for payment, and must provide all requested
documentation. The Trustee will issue payment as soon as practicable after the
Committee approves the distribution request. The Committee will treat a
Participant who transfers to a related entity that is not within the Company’s
80% Controlled Group, as having terminated Employment for distribution purposes,
even if he/she continues working in the same position and same location for the
new employer, if assets are not transferred from this Plan to a plan maintained
by the new employer, and the new employer does not maintain this Plan.

 

  (b) Death. If a Participant dies with any Account balances, the Plan will pay
his/her balances to his/her beneficiary(s) under the rules stated in this
Article 6. The beneficiary(s) must contact the Service Center and apply for
payment, and must provide all requested documentation. The Trustee will issue
payment as soon as practicable after the Committee approves the distribution
request.

 

  (c) Employer-Initiated Transfer. The Company may merge this Plan with another
qualified defined contribution plan that is maintained by a Controlled Group
member. The Company may spin off a portion of this Plan and direct the Trustee
to transfer affected Participant’s Account balances to another employer’s
qualified plan. The Plan is not required to obtain Participant consent for such
transactions. The transferee plan must protect all benefits that are required to
be protected under Code Section 411(d)(6), e.g., optional forms of payment.

 

  (d)

Employee-Initiated Voluntary Direct Transfers (Change in Employment Transfer).
The Committee may permit Participants to elect to make voluntary

 

56



--------------------------------------------------------------------------------

 

transfers of Account balances from this Plan, if the transfers are associated
with either a corporate transaction (e.g., a merger or acquisition) or a change
in a Participant’s employment status (e.g., a transfer to another employer,
whether or not it is a Controlled Group member, that has not adopted the plan in
which the Participant originally participated). It is not necessary for the
transferee plan to protect benefits that were provided in the transferor plan,
i.e., the Code Section 411(d)(6) anti-cutback rules do not apply. This type of
direct transfer is not available for an eligible rollover distribution for which
the Participant can elect a direct rollover of his/her entire Account balances.

 

  (e) Plan Termination. If the Plan terminates in part or in whole, and the
Committee directs payment of benefits to affected Participants and
beneficiaries, distributions will be made only in lump sum payments. The
installment option will not be available for distributions made on account of
Plan termination. However, the Plan will not make distributions under this
Subsection if an Employer maintains a Successor Plan. For this purpose, Employer
means an entity that is a Controlled Group member on the effective date of the
Plan termination. Successor Plan means any other defined contribution plan
maintained by the same Employer, excluding ESOPs and simplified employee
pensions (SEPs), that exists at any time during the period beginning on the Plan
termination date and ending 12 months after the final distribution date of all
assets from the terminated Plan. However, if at all times during the 24-month
period beginning 12 months before the Plan termination date, fewer than 2% of
the Participants in this Plan are eligible under the Successor Plan, that plan
will not be treated as a Successor Plan.

 

  (f) Qualified Military Service. If a Participant is called to active Qualified
Military Service for more than 30 days, the Plan will treat him/her as having
terminated Employment for purposes of his/her eligibility to receive a
distribution of his/her Employee Contributions. A Participant who elects a
distribution will be suspended from making Employee Contributions for a period
of 6 months after the distribution.

 

57



--------------------------------------------------------------------------------

  6.2 Amount of Payment. The Participant or beneficiary will receive his/her
payment(s) based on the amount of his/her Account balances (minus any
outstanding loan balance) determined as of the Valuation Date on which the
payment request is processed.

 

  6.3 Distributions from Designated Roth Accounts.

 

  (a) Qualified Roth Distribution. To facilitate each affected Participant’s
right to claim an exemption from federal income tax, which is the purpose for
Roth Contributions, the Plan will designate each Qualified Roth Distribution as
such. A Qualified Roth Distribution is a withdrawal from a Designated Roth
Account that is not subject to federal income tax because it is made (1) after
the Participant either reaches age 59-1/2, incurs a Disability, or dies (the
Qualified Purpose Rule), and (2) at least five calendar years after the
beginning of the earlier of: (A) the first year for which the Participant made a
Roth Contribution under this Plan, or (B) if he/she made a Rollover Contribution
to his/her Designated Roth Account, the first year for which he/she made a Roth
Contribution under the 401(k) plan, 403(b) or 457(b) plan from which the
Rollover Contribution was made (the Five-Year Rule).

 

  (b) Distributions to Alternative Payee or Beneficiary. If the Plan makes a
distribution from a Designated Roth Account to an alternate payee or
beneficiary, the Plan will use the Participant’s age and death or Disability to
determine whether the distribution is a Qualified Roth Distribution. However, if
a Spousal alternate payee or surviving Spouse elects a rollover to a designated
Roth account under a plan of his/her own employer, the Plan will use his/her
age, death or disability.

 

  (c) Nonqualified Distribution. If the Plan makes a distribution to a
Participant from his/her Designated Roth Account that does not meet the
requirements for a Qualified Roth Distribution, the portion of the payment that
constitutes earnings will be subject to federal income tax in the year when the
distribution is made.

 

  6.4

Timing of Payment. The Committee will direct the Trustee or other payor to issue
the payment to the Participant or beneficiary as soon as practicable after it
approves the request. If the Trustee is required to sell Employer Stock in order
to distribute cash for

 

58



--------------------------------------------------------------------------------

 

an investment in the Employer Stock Fund, the Plan may delay payment for the
period required to effect the sale.

 

  (a) Payment to a Participant. A Participant may elect to receive or begin
receiving payment of his/her Account balances as soon as administratively
practicable after his/her Termination Date, but not later than the end of the
second calendar month following the month when he/she reaches age 70-1/2.
Effective March 28, 2005, the terminated or Disabled Participant whose aggregate
Account balances exceed $1,000 may leave all or part of his/her Account balances
in the Plan until that date.

 

  (b) Payment to a Beneficiary. The beneficiary of the deceased Participant may
elect to receive or begin receiving payment of his/her Account balances as soon
as administratively practicable after the Committee receives such documentation
as it considers necessary, such as a death certificate, and approves the
distribution request. The non-Spouse beneficiary may not defer payment later
than the last day of the calendar year following the year in which the
Participant’s death occurs. The surviving-Spouse beneficiary may not defer
payment later than the last day of the calendar year in which the deceased
Participant would have reached age 70-1/2.

 

  (c) Notice of Consequences of Failure to Defer. The Committee will provide to
each Participant who elects a distribution before he/she reaches age 62, a
notice of the consequences of failing to defer the distribution. Effective
January 1, 2010, the notice will include statements that (1) some currently
available investment options in the Plan may not be generally available on
similar terms outside the Plan, with contact information for obtaining
additional information on the general availability outside the Plan of currently
available investment options in the Plan; (2) administrative,
investment-related, and other fees and expenses outside the Plan may be
different from fees and expenses that apply to Participant’s Accounts in the
Plan, with contact information for obtaining information about such fees;
(3) distributions received before a Participant reaches age 59-1/2 may be
subject to an additional 10% income tax for early withdrawal; (4) to the extent
the distribution is not rolled over to continue tax deferral, it will be subject
to federal income tax in the year when it is received; and (5) to the extent the
distribution is not rolled over, the Participant will lose the opportunity for
continued tax-deferred investment earnings.

 

59



--------------------------------------------------------------------------------

  6.5 Forms of Payment.

 

  (a) Account Balance Over $1,000. Regardless of the reason for termination of
Employment, the Participant or beneficiary whose Account balances exceed $1,000
may elect to receive payment in one of the following forms:

 

  (1) Lump sum payment; or

 

  (2) Installments in substantially equal monthly, quarterly, semi-annual, or
annual payments, over a period that does not exceed the Participant’s or
beneficiary’s life expectancy or the joint and last survivor life expectancy of
the Participant and his/her beneficiary, but not longer than 9 years. The
Participant or beneficiary who initially elects installment payments may elect
at any time to receive a lump sum payment of the remaining balances, or may
elect not more frequently than once in any 12-month period to increase the
amount of the installment payments. From time to time, the Plan will establish
and publish to Participants and beneficiaries the order in which installment
payments are deducted from Accounts and from the investment funds in which
Accounts are invested. The Participant or beneficiary will be permitted to
change investment elections during the installment period on the same basis as
active Participants. See Addendum A for rules in effect before January 1, 2006.

 

  (b) Account Balance Not Over $1,000. As soon as practicable after the
Participant’s Termination Date, but not earlier than the 46th day or such other
period as the Committee may establish from time to time, the Plan will
automatically make a lump sum payment in cash to any Participant or beneficiary
whose aggregate Account balances do not exceed $1,000 as of the payment date.
The Participant or beneficiary may elect to receive Employer Stock attributable
to Share Units for the portion of his/her Accounts invested in the Employer
Stock Fund as of the payment date. When the Account balances of a Participant or
beneficiary who is receiving installment payments decrease to less than $1,000,
the Plan will not cash out those balances unless the Participant or beneficiary
elects a lump sum payment.

 

60



--------------------------------------------------------------------------------

  6.6 Medium of Payment. The Participant or beneficiary may elect to receive the
distribution of her/her Account balances either (1) entirely in cash;
(2) entirely in whole shares of Employer Stock, or (3) a combination of cash and
Employer Stock. The Plan will distribute cash for amounts invested in funds
other than the Employer Stock Fund, and cash or shares of Employer Stock for
Employer Stock allocable to Share Units for amounts invested in the Employer
Stock Fund. Any fractional share of Employer Stock will be paid in cash. If the
Trustee is not able to purchase a sufficient number of shares of Employer Stock,
the Committee will notify the Participant or beneficiary that distribution will
be delayed until the Trustee is able to settle the purchase. If the Trustee is
not able to purchase a sufficient number of shares of Employer Stock within one
year after the elected distribution date, or before the required distribution
date if earlier, the Plan will distribute cash instead of Employer Stock.

 

  6.7 Required Minimum Distribution Rules. The following provisions are
effective January 1, 2003, except as otherwise stated. The requirements of this
Section take precedence over any inconsistent provisions of the Plan. The Plan
will determine and pay all distributions required under this Section in
accordance with Code Section 401(a)(9) and Treas. Regs. Section 1.401(a)(9). The
Plan permits a terminated Participant to defer payment until the end of the
second calendar month following the month when he/she reaches age 70-1/2. The
Plan makes a lump sum payment of his/her Account balances, or begins installment
payments, no later than that date

 

  (a) Applicable Definitions. For purposes of this Section, the following terms
have the meanings set forth below.

 

  (1) Account Balance means the Account Balance as of the last valuation date in
the calendar year preceding the Distribution Calendar Year.

 

  (2) Designated Beneficiary means the Participant’s surviving Spouse, or
another individual who is designated as a beneficiary under Section 6.7 and is a
Designated Beneficiary under Treas. Regs. Section 1.401(a)(9)-4. The Plan
permits Participants to designate multiple beneficiaries.

 

61



--------------------------------------------------------------------------------

  (3) Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains his/her Required Beginning Date. For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under this Section.

 

  (4) Five-Year Rule means the requirement under Code Section 401(a)(9) that the
Plan must distribute the entire balance in an Account by December 31 of the year
containing the fifth anniversary of the Participant’s or surviving Spouse’s
death, unless the surviving Spouse or other Designated Beneficiary began to
receive installment payments no later than the end of the calendar year
following the year when the Participant or surviving Spouse died, as applicable.

 

  (5) Life Expectancy. Except as otherwise stated in this Section, the life
expectancy tables set forth in Treas. Regs. Section 1.401(a)(9)-9 are irrelevant
to this Plan. Regardless of the number of years of a Spouse’s or other
Designated Beneficiary’s Life Expectancy according to the applicable table, the
Plan will distribute the Participant’s entire Account balance to such individual
over a period not longer than 9 years.

 

  (6)

Required Beginning Date means April 1 following the later of the calendar year
in which the Participant reaches age 70-1/2 or the year in which he/she retires,
except that the Required Beginning Date for any Participant who is a 5-percent
owner is April 1 following the calendar year in which he/she reaches age 70-1/2
even if he/she has not retired. The Required Beginning Date for a surviving
Spouse is December 31 of the later of the calendar year in which the Participant
would have reached age 70-1/2 if he/she had survived, or the year when he/she
died. The Required Beginning Date for a non-Spouse Beneficiary is December 31 of
the calendar year following the year in which the Participant died, or
December 31 of the year containing

 

62



--------------------------------------------------------------------------------

 

the fifth anniversary of the Participant’s death, as applicable under this
Section. The Plan will distribute each Participant’s and each beneficiary’s
entire interest, or begin to make distribution, no later than his/her Required
Beginning Date.

 

  (b) Separate Accounts for Multiple Beneficiaries. If a Participant is survived
by multiple Designated Beneficiaries, and if the Committee establishes separate
accounts for such Beneficiaries by December 31 of the year following the year of
the Participant’s death, the Plan will calculate the minimum distributions for
each Designated Beneficiary by using his/her Life Expectancy under the Single
Life Table, as recalculated each year. Otherwise, the Plan will use the Life
Expectancy of the oldest Designated Beneficiary to determine the required
minimum distribution for all Designated Beneficiaries. However, Life Expectancy
will not exceed 9 years.

 

  (c) Participant’s Death Before his/her Required Beginning Date. If a
Participant dies before his/her Required Beginning Date, the Plan will
distribute the entire balance in his/her Account, or begin to make distribution,
no later than the applicable Required Beginning Date, and will complete the
distribution over the following applicable period. The Committee will ignore any
payment made before the Required Beginning Date and will treat the Spouse or
other Designated Beneficiary as if the Participant had died before payments
began, even if the Participant had received his/her first minimum annual payment
before his/her death.

 

  (1)

If the surviving Spouse is the sole Designated Beneficiary, the Plan will make
or begin distribution by December 31 of the calendar year following the later of
the calendar year in which the Participant died or the calendar year in which
he/she would have attained age 70-1/2 if he/she had survived. The Plan will
distribute the entire balance in the Account over a period not to exceed the
lesser or 9 years, or the Spouse’s Life Expectancy using the Single Life Table,
as recalculated each year. For each Distribution Calendar Year, the Plan will
distribute a minimum amount equal to the quotient obtained by dividing the
Account Balance by the lesser of the Spouse’s remaining Life

 

63



--------------------------------------------------------------------------------

 

Expectancy, or a period of 9 years minus 1 for each previous Distribution
Calendar Year.

 

  (2) If the surviving Spouse is not the sole Designated Beneficiary, the Plan
will begin distribution to the Designated Beneficiary by December 31 of the
calendar year following the calendar year in which the Participant died. The
Plan will distribute the entire balance in the Account over a period not to
exceed the lesser of 9 years, or the Designated Beneficiary’s Life Expectancy
using the Single Life Table, as recalculated each year. For each Distribution
Calendar Year, the Plan will distribute a minimum amount equal to the quotient
obtained by dividing the Account Balance by the lesser of the Designated
Beneficiary’s remaining Life Expectancy, or a period of 9 years minus 1 for each
previous Distribution Calendar Year.

 

  (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Plan will distribute the
entire balance in the Account by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death, to any Designated Beneficiary whom
the Committee has approved as such by that date, or if none then to the
Participant’s estate.

 

  (4) If the surviving Spouse is the sole Designated Beneficiary and the
surviving Spouse dies after the Participant but before distributions to the
surviving Spouse begin, the Plan will begin distributions by the time specified
in Subsection (c)(1) above (the surviving Spouse’s Required Beginning Date) and
will apply Subsections (c)(2) and (3) above as if the surviving Spouse were the
Participant.

 

  (d) Participant’s Death After his/her Required Beginning Date. If a
Participant dies after his/her Required Beginning Date, the Plan will determine
required minimum distributions under this Subsection.

 

  (1)

Required Minimum Distributions During the Participant’s Lifetime.

 

64



--------------------------------------------------------------------------------

 

During the Participant’s lifetime, for each Distribution Calendar Year the Plan
will distribute a minimum amount equal to the quotient obtained by dividing the
Account Balance by the lesser of 9 years or the distribution period in the
Uniform Lifetime Table, using the Participant’s age as of his/her birthday in
the Distribution Calendar Year. The Plan will base the distribution for the year
of the Participant’s death on his/her Life Expectancy using the Uniform Lifetime
Table. If a Participant’s sole beneficiary for the Distribution Calendar Year is
his/her Spouse who is more than 10 years younger than the Participant, the
Participant may submit a written request to the Committee that the Plan use the
quotient obtained by dividing the Account Balance by the number in the Joint and
Last Survivor Table obtained by using the Participant’s and Spouse’s attained
ages as of their birthdays in the Distribution Calendar Year.

 

  (2) Participant’s Death On or After his/her Required Beginning Date With a
Designated Beneficiary. If a Participant dies on or after his/her Required
Beginning Date and has a Spouse or other Designated Beneficiary, for each
Distribution Calendar Year after the year of the Participant’s death the Plan
will distribute a minimum amount equal to the quotient obtained by dividing the
Account Balance by the lesser of 9 years or the longer of the remaining Life
Expectancy of the Participant or Designated Beneficiary, measuring both Life
Expectancies using the Single Life Table. The Participant’s remaining Life
Expectancy is calculated using his/her age in the year of death, reduced by one
for each subsequent year.

 

  (A)

If the surviving Spouse is the Participant’s sole Designated Beneficiary, the
Plan will calculate the Spouse’s remaining Life Expectancy for each Distribution
Calendar Year after the year of the Participant’s death using the Single Life
Table and the Spouse’s age as of the birthday in that year. For Distribution
Calendar Years after the year of the Spouse’s death, the Plan will calculate the
Spouse’s remaining Life Expectancy using the Spouse’s age as of the birthday in
the calendar year of the Spouse’s death, reduced by one for each

 

65



--------------------------------------------------------------------------------

 

subsequent calendar year. Life Expectancy will not exceed 9 years.

 

  (B) If the surviving Spouse is not the sole Designated Beneficiary, the Plan
will calculate the Designated Beneficiary’s remaining Life Expectancy using the
Single Life Table and the Beneficiary’s age in the year following the year of
the Participant’s death, reduced by one for each subsequent year. Life
Expectancy will not exceed 9 years.

 

  (3) Participant’s Death On or After his/her Required Beginning Date With No
Designated Beneficiary. If a Participant dies on or after his/her Required
Beginning Date and does not have a Spouse or other Designated Beneficiary as of
September 30 of the year after the year of his/her death, for each Distribution
Calendar Year after the year of the Participant’s death the Plan will distribute
a minimum amount equal to the quotient obtained by dividing the Account Balance
by the Participant’s remaining Life Expectancy calculated using the Single Life
Table and his/her age in his/her year of death, reduced by one for each
subsequent year. Life Expectancy will not exceed 9 years.

 

  (e) Qualified Domestic Relations Orders (QDRO). The Plan may defer a required
minimum distribution for a period up to 18 months as necessary to give the
Committee time to review and implement the terms of a QDRO.

 

  (f) Trust as Designated Beneficiary. If a Participant names a trust as a
beneficiary, the Plan may treat the beneficiaries of the trust as the Designated
Beneficiaries for purpose of the minimum distribution requirements. The
Designated Beneficiaries must provide the Committee the trust documentation that
certifies the Designated Beneficiaries under the trust, by October 31 of the
year following the year of the Participant’s death.

 

  (g)

Election to Allow Participants or Beneficiaries to Elect Five-Year Rule. The
Plan will permit each Participant and each Designated Beneficiary to elect, on
an individual basis, whether the Five-Year Rule or the Life Expectancy Rule will
apply

 

66



--------------------------------------------------------------------------------

 

to distributions after the Participant’s death. The election must be made no
later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under Subsection (c), or by September 30
of the calendar year which contains the fifth anniversary of the Participant’s
(or, if applicable, surviving Spouse’s) death. If neither the Participant nor
Beneficiary makes an election under this paragraph, the Plan will make
distributions in accordance with Subsections (c) and (d).

 

  (h) Age 65 Payment Rule. Unless the Participant elects otherwise, the Plan
will make or begin to make payment of his/her Account balances no later than the
60th day after the end of the Plan Year in which occurs the latest of:
(1) his/her 65th birthday; (2) the tenth anniversary of the date he/she began
participating in the Plan; or (3) his/her Termination Date. The Plan treats a
failure to elect earlier payment as an election to defer.

 

  (i) Suspension of Required Minimum Distributions During 2009. Pursuant to Code
Section 401(a)(9)(H), enacted by the Worker, Retiree and Employer Recovery Act
of 2008 (WRERA), the Committee provided a notice to all Participants who
otherwise would have been required to receive a minimum distribution during
2009, explaining that unless they affirmatively elected a distribution, the Plan
suspended such distributions for 2009. Participants who elect to receive a
distribution for 2009 are permitted to elect direct rollovers, and are not
subject to the normal 20% income tax withholding. Required minimum distributions
will resume in 2010, without any make-up for waived distributions for 2009. If
the Five-Year Rule applies to the beneficiary of a deceased Participant, the
Committee will determine the five-year period by disregarding calendar year
2009, to extend the payment period to six years.

 

  6.8 Beneficiary Designation.

 

  (a)

Procedure. The Participant may name as his/her primary and/or contingent
beneficiary one or more individuals or an entity other than a natural person,
e.g., a trust, foundation, school, or church, to receive any Account balances
remaining in

 

67



--------------------------------------------------------------------------------

 

the Plan after his/her death. The surviving Spouse will be the sole primary
beneficiary unless the Spouse has waived that right under Subsection (b). If no
designated beneficiary survives the Participant, the Plan will treat the
surviving Spouse (if any) as the beneficiary, or if none, then the Participant’s
descendants per stirpes, or if none, then the Participant’s estate. If the
Participant names more than one beneficiary, he/she must designate the
percentages payable to each, and may indicate whether each beneficiary is
primary or secondary. The Participant who elects the installment form of payment
may designate a primary and secondary beneficiary, and may change his/her
beneficiary(s) at any time before his/her death, with Spousal consent if he/she
is married. If the Participant was receiving installment payments, the Plan will
pay any balance that remains after the death of the last surviving designated
beneficiary, to that beneficiary’s estate. After the Participant’s death, the
beneficiary will have the same right to make investment elections under
Section 4.2 as the Participant would have had if he/she had survived, and to
elect payment under the rules set forth in this Article 6. The Plan will not
honor any beneficiary designation that the Committee or the Service Center did
not receive before the Participant’s death.

 

  (b)

Waiver of Spouse’s Rights. The sole primary beneficiary of the married
Participant is his/her surviving Spouse, unless he/she elects to have all or any
part of his/her Account balances that otherwise would be payable to his/her
surviving Spouse after his/her death, payable instead to one or more
beneficiary(s) designated under Subsection (a). Each such election must be in
writing and (1) must be signed by the Participant and his/her Spouse; (2) the
Spouse must give either specific consent for each named beneficiary, or general
consent for the Participant to name any beneficiary; (3) the Spouse’s consent
must acknowledge the effect of the election and that he/she cannot later revoke
the waiver, unless the Spouse has given specific consent and the Participant
makes a new non-Spouse beneficiary designation without the Spouse’s consent; and
(4) the Spouse’s consent must be witnessed by a notary public. Spousal consent
will not be required if the Participant provides the Committee with a decree of
abandonment or legal separation, or with satisfactory evidence that he/she
cannot obtain consent because he/she has been unable to locate his/her Spouse
after reasonable effort.

 

68



--------------------------------------------------------------------------------

 

If the Spouse is legally incompetent, the Spouse’s court-appointed guardian may
give consent, even if the guardian is the Participant.

 

  (c) Disclaimer of Beneficiary Status. Any beneficiary may disclaim the right
to receive all or part of the Account balance that otherwise would be payable,
by presenting to the Committee a written and notarized disclaimer. The Plan will
treat the beneficiary who has disclaimed his/her rights as if he/she predeceased
the Participant.

 

  (d) Judicial Determination. If the Committee for any reason considers it
improper to direct any payment as specified in this Section, it may have a court
of applicable jurisdiction determine to whom payments should be made.

 

  6.9 Payment to a Representative. In the circumstances described in this
Section, the Committee may request a court of competent jurisdiction to
determine the payee. Any payment made pursuant to this Section will be in full
satisfaction of all liability that the Plan and Plan fiduciaries have with
respect to the Participant and/or beneficiary(s).

 

  (a) On Behalf of a Participant. If a Participant is incompetent to handle
his/her affairs at any time while he/she is entitled to receive a payment from
the Plan, the Trustee will make payment to his/her court -appointed personal
representative, or if none is appointed the Trustee may in its discretion make
payment to his/her next-of-kin or attorney-in-fact, for the benefit of the
Participant.

 

  (b) On Behalf of a Minor or Incompetent Beneficiary. If a deceased
Participant’s beneficiary is a minor, or is legally incompetent, the Committee
will direct the Trustee to make payment to the court-appointed guardian or
representative of such beneficiary, or to a trust established for the benefit of
such beneficiary, as applicable. If no guardian or representative is appointed,
and no trust is established, the Plan will defer payment until the beneficiary
reaches majority or becomes legally competent under applicable state law.

 

  6.10

Unclaimed Benefits. If the Committee cannot locate a Participant or any other
person entitled to receive the Participant’s Account balances, with reasonable
effort and after a

 

69



--------------------------------------------------------------------------------

 

period of five years after a Participant has reached age 65 or died, the
Committee will direct the recordkeeper to reduce his/her balance to zero in
order to avoid a violation of the minimum distribution rules under Code
Section 401(a)(9). The Committee may, in its sole discretion, arrange for the
unclaimed Account balance to escheat to the Participant’s state of residence as
reflected in Plan or Employer records, or may apply the proceeds toward the
affected Employer’s Contribution for that Plan Year or the next Plan Year. If
the Participant or his/her Beneficiary or estate subsequently makes a claim for
benefits, the Committee will cause the affected Employer to make a contribution
sufficient to reinstate the Account balance with interest, as required under
Treasury Regulations Section 1.401(a)-14(d) or any other applicable law.

 

  6.11 Direct Rollover of Eligible Distributions.

 

  (a) Applicable Definitions. For purposes of this Section, the following terms
have the meaning set forth below.

 

  (1) Eligible Rollover Distribution (excluding Designated Roth Accounts).
Eligible Rollover Distributions include (A) lump sum distributions, and (B) any
other distribution that is not part of a series of substantially equal periodic
payments, made at least annually, over a period of at least 10 years, or over
the lifetime or life expectancy of a Participant or the joint lifetimes or life
expectancies of a Participant and his/her named beneficiary. Payments that are
not Eligible Rollover Distributions include (A) minimum annual amounts required
to be paid under Code Section 401(a)(9); (B) amounts paid as cash dividends on
Employer Stock; (C) hardship withdrawals; (D) loan proceeds; (E) refunds of
Excess 402(g) Contributions; (E) refunds of Employee Contributions that had been
designated as Catch-Up Contributions but that failed to meet the applicable
requirements; and (F) any refunds required to satisfy the ADP Test and/or ACP
Test if the Plan loses safe harbor status for any Plan Year. Effective
January 1, 2002 the Plan permits rollovers from After-Tax Accounts in the Plan.

 

  (2)

Eligible Rollover Distribution from Designated Roth Account. A

 

70



--------------------------------------------------------------------------------

 

Participant may elect to make a direct rollover of all or part of his/her
distribution from his/her Designated Roth Account, but only to another
designated Roth account in another employer’s Code Section 401(k) plan, 403(b)
plan, or 457(b) Plan, or to a Roth IRA. If a Participant rolls over a
distribution from his/her Designated Roth Account to the same type account in
another plan, his/her period of participation carries over from this Plan to the
recipient plan for purposes of measuring the 5-taxable-year period for
determining a Qualified Roth Distribution under the recipient plan. However, if
a Participant makes a rollover from his/her Designated Roth Account to a Roth
IRA, the period that the rolled-over funds were in this Plan does not account
toward that 5-year period; except that if he/she contributed to any Roth IRA in
any prior year, the 5-taxable-year period for determining a Qualified Roth
Distribution from his/her current Roth IRA is measured from the date of his/her
earliest prior-year Roth IRA contribution.

 

  (b) Persons Eligible to Direct a Rollover. The following persons are eligible
to instruct the Committee to roll over all or part of their Eligible Rollover
Distribution to an Eligible Rollover Plan: (1) a Participant, (2) a surviving
Spouse, (3) a Spousal alternate payee under a Qualified Domestic Relations
Order, and (4) a non-Spouse beneficiary (who may roll over only to an inherited
IRA established to receive the rollover).

 

  (c) Written Notice. The Committee will provide a timely written notice of the
right to make a direct rollover. The notice will include all information
required under Code Section 402(f). The Committee will notify non-Spouse
beneficiaries that if they roll over their distributions to an inherited IRA,
they must withdraw them from the IRA in compliance with applicable minimum
required distribution rules.

 

  (d) Rollover Procedures. The payee who wishes to direct a rollover must timely
provide to the Committee written information required to implement the rollover.

 

71



--------------------------------------------------------------------------------

ARTICLE 7

Limitations on Contributions

 

  7.1 Excess 402(g) Contributions. The Plan will limit each Participant’s total
before-tax and after-tax Employee Contributions to the Dollar Limit in effect
for each calendar year. If any Participant makes Excess 402(g) Contributions for
any calendar year, the excess amount will be distributed under the following
rules.

 

  (a) Time of Distribution. If the Participant made his/her Excess 402(g)
Contribution solely to this Plan, the Committee will distribute the excess
amount and attributable earnings as soon as practicable after it discovers the
excess. If the Participant made his/her Excess 402(g) Contribution in whole or
in part to another qualified plan, or to an IRA or Roth IRA, but wishes to
withdraw all or part of the excess amount from this Plan, he/she must submit to
the Committee no later than March 15 written documentation that he/she made
Excess 402(g) Contributions for the previous calendar year and a written request
that a specified amount of the excess be distributed from this Plan. If any
Excess 402(g) Contribution is not refunded by April 15 of the calendar year
following the calendar year in which it was contributed, it will remain in the
Participant’s Before-Tax Account until a distribution event occurs under Article
5 or 6, except to the extent the Internal Revenue Service (IRS) permits earlier
distribution under a self-correction program or otherwise. The Plan will not
refund any Excess 402(g) Contribution in excess of the amount the Participant
has actually contributed to this Plan plus attributable earnings.

 

  (b) Reporting Form. When the Plan implements a refund of an Excess 402(g)
Contribution, it will designate the refund as an Excess 401(g) Contribution on
the appropriate form published by the IRS so that the Participant can designate
the refund as an Excess 402(g) Contribution on his/her income tax return.

 

  (c) Order of Distributions. From time to time, the Committee will instruct the
recordkeeper whether to use the first-in-first-out method, or the
last-in-first-out method, to make refunds of Excess 402(g) Contributions.

 

72



--------------------------------------------------------------------------------

  (d) Inclusion in Annual Addition. Excess 402(g) Contributions made by HCEs and
by NCEs that are refunded in the same Plan Year or by April 15 of the next
following Plan Year will not be included in their Annual Additions for
Section 415 purposes. Excess 402(g) Contributions that are also Excess Annual
Additions and that are refunded pursuant to this Section will not be included in
the Participant’s Annual Addition.

 

  (e) Determination of Earnings. The Committee will use the Plan’s normal method
of calculating earnings to determine the amount of earnings attributable to each
Participant’s Excess 402(g) Contributions for the Plan Year for which the
Contribution was made, and will ignore gap period earnings (for the period
between the end of the Plan Year and the refund date).

 

  7.2 Code Section 415 Limitation. In no event will the Maximum Annual Addition
for any Participant exceed the Code Section 415 Limit described in this Section.

 

  (a) Applicable Definitions. For purposes of this Section, the following terms
will have the meanings set forth below.

 

  (1) Annual Addition means, for each Participant for each Limitation Year, the
sum of the Employee Contributions and Employer Contributions allocated to
his/her Accounts under this Plan. Annual Addition excludes (A) Excess 402(g)
Contributions that are timely refunded; (B) any Contributions distributed as
Excess Annual Additions; (C) Catch-Up Contributions and Roth Catch-Up
Contributions; (D) rollovers to separate accounts held by the Plan;
(E) repayment of Participant loans; (F) dividends on Employer Stock that are
reinvested pursuant to Code Section 404(k)(2)(A)(iii)(II); and (F) any
restorative payments made to restore losses due to an action (or a failure to
act) that creates a reasonable risk of liability for breach of fiduciary duty
under Title I of ERISA or under other applicable federal or state law. For
purposes of determining the Annual Addition, the Committee will use cost basis
to value Financed Shares and will use Fair Market Value for other shares of
Employer Stock.

 

73



--------------------------------------------------------------------------------

  (2) Annual Addition for Leveraged ESOP. For any Limitation Year for which no
more than one-third of the Employer Contributions used to repay principal and/or
interest on an Acquisition Loan are allocated to HCEs, the Annual Addition will
not include the Participant’s allocable share of Employer Contributions used to
pay interest on an Acquisition Loan, if the Trustee makes the interest payment
no later than the due date of the Company’s federal income tax return, including
extensions, for the fiscal year that is the same Limitation Year for which the
Contribution was made. The Committee may in its discretion reallocate Employer
Contributions to the extent necessary to avoid allocating more than one-third of
such Contributions to HCEs for any Limitation Year. For any Limitation Year when
more than one-third of the Employer Contributions are allocated to HCEs, each
Participant’s Annual Addition will be based on both principal and interest
payments on any Acquisition Loan.

 

  (3)

Compensation, for purposes of the Code Section 415 limitations, includes only
items includable in compensation under Treas. Regs. § 1.415(c)-2(b)(1), and
excludes all items listed in Treas. Regs. § 1.415(c)-2(c) and therefore is safe
harbor Simplified Compensation as defined in Treas. Regs. § 1.415(c)-2(d)(2).
Such Compensation will not include amounts paid after a Participant’s
Termination Date, except that Compensation will include amounts paid to a
terminated Participant by the later of two and a half months after his/her
Termination Date or the end of the Limitation Year that includes his/her
Termination Date, for services performed during his/her Employment (including
amounts paid for accrued vacation time, accrued sick time, bonuses, and deferred
compensation), that constitute regular compensation that would have been paid if
he/she had continued Employment. Effective January 1, 1998, Compensation also
includes Employee Contributions (as defined in Code Section 402(g)(3)) and
amounts contributed or deferred at the election of the Participant under Code
Sections 125 or 132(f)(4), under a 457(b) governmental plan, or under Code
Section 402A effective January 1, 2011. Effective January 1, 2002, for purposes
of the definition of Compensation in this Section, amounts under Code
Section 125 include any

 

74



--------------------------------------------------------------------------------

 

amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he/she has other health
coverage. An amount will be treated as an amount under Code Section 125 only if
the Employer does not request or collect information regarding the Participant’s
other health coverage as part of the enrollment process for the health plan.
Effective January 1, 2008, Compensation is subject to the limitation described
under Code Section 401(a)(17) for each Limitation Year.

 

  (4) Controlled Group means the Controlled Group as defined in Article 1,
except that 50% is substituted for 80% each place it appears. For purposes of
the Code Section 415 Limit, all Controlled Group members are considered to be a
single Employer.

 

  (5) Excess Annual Addition means any Elective Contribution and/or Employer
Contribution that exceeds the Participant’s Maximum Annual Addition for the
Limitation Year.

 

  (6) Limitation Year means the Plan Year.

 

  (7) Annual Addition Limit means, for each Participant during each Limitation
Year, an amount that does not exceed the lesser of (A) $40,000 as indexed in
$1,000 increments under Code Section 415, or (B) 100% of his/her Compensation.

 

  (b) Correction of Excess Annual Additions. If the Annual Addition allocated to
any Participant’s Account for any Plan Year exceeds his/her Maximum Annual
Addition, the Employer will correct the Excess Annual Addition by following the
applicable procedures that the Internal Revenue Service has prescribed under the
Employee Plans Compliance Resolution System.

 

  (c)

Combining of Plans. For purposes of applying the limitations described in this
Section, all defined contribution plans that are qualified under Code Sections
401(a) and 501(a) and are maintained by Controlled Group members, will be

 

75



--------------------------------------------------------------------------------

 

treated as a single defined contribution plan. If any Controlled Group member
maintains a qualified defined contribution plan for any Plan Year, the Committee
will determine from which plan any Excess Annual Addition will be distributed.

 

  (d) Compliance with Code Section 415. The intent of this Section is that the
maximum permissible allocation under Code Section 415 is available to each
Participant for each Limitation Year. If there is any discrepancy between this
Section and Code Section 415, Code Section 415 will prevail.

 

  7.3 Top-Heavy Rules. Since the Plan is a safe harbor plan that accepts only
Employee Contributions that meet the safe harbor requirements of Code Sections
401(k)(12) and 401(k)(13) and Matching Contributions that meet the safe harbor
requirements of Code Sections 401(m)(11) and 401(m)(13), the Plan is deemed to
be in compliance with the Code Section 416 top-heavy rules effective January 1,
2002. The top-heavy rules that were in effect before January 1, 2002, and that
will resume effectiveness if the Plan fails to qualify as a safe-harbor plan for
any Plan Year (as will be amended to comply with Code Section 416 as in effect
at such time), are set forth in Addendum A.

 

76



--------------------------------------------------------------------------------

ARTICLE 8

Amendment, Termination and Merger

 

  8.1 Amendment.

 

  (a) Procedure. The Company may amend the Plan from time to time. In addition,
the Plan may be amended as follows:

 

  (1) The Compensation Committee of the Board may amend or terminate the Plan or
any portion of the Plan at any time.

 

  (2) The Committee may amend the Plan, at any time except that the Committee
may not adopt any amendment that significantly impacts the Plan’s liabilities,
or terminates the Plan or any portion of the Plan, without the consent of the
Compensation Committee.

 

  (3) All amendments made by the Company, the Compensation Committee or the
Committee are binding on all Employers.

 

  (4) The Company, the Compensation Committee, and the Committee may delegate
the right to make amendments to each other and to appropriate officers of the
Company.

 

  (b) Prohibited Amendments. Except as may be permissible under applicable law,
no amendment will have the effect of any of the following:

 

  (1) Exclusive Benefit. No amendment will permit any part of the Trust Fund to
be used for purposes other than the exclusive benefit of Participants and
beneficiaries and the payment of reasonable administrative expenses.

 

77



--------------------------------------------------------------------------------

  (2) Nonreversion. No amendment will cause any portion of the Trust Fund to be
returned to any Employer, except as provided in Article 4 and Subsection 8.2(e).

 

  (3) Account Balances. No amendment will eliminate or reduce any Participant’s
Account balances determined as of the effective date of the amendment.

 

  (4) Effect on Trustee. No amendment will materially increase the duties or
responsibilities of the Trustee without its written consent.

 

  (5) Amendment of Vesting Schedule. Any amendment to the vesting schedule is
subject to Code Sections 411(a)(10) and 411(d)(6) and applicable regulations.

 

  (6) Retroactive Amendments. Subject to the foregoing limitations, any
amendment may be made retroactively which, in the judgment of the Committee is
necessary or advisable, provided that such retroactive amendment does not
deprive a Participant without his/her consent, of the right to receive benefits
due under this Plan that have already vested and matured in such Participant,
except as such modification or amendment may be permitted under applicable law.

 

  (c) Limited to Active Participants. Except as specifically stated in the
amendment, no amendment that improves benefits will apply to any Employee whose
Termination Date occurred before the effective date of the amendment.

 

  (d)

Administrative Changes Without Plan Amendment. The Committee is authorized to
make administrative changes to this Plan document that do not alter either the
minimum qualification requirements or the Plan’s funding and expense provisions,
without formal amendment to the Plan. The Committee may implement such changes
by substituting pages in the Plan document with corrected pages. Administrative
changes include, but are not limited to,

 

78



--------------------------------------------------------------------------------

 

corrections of typographical errors and similar errors, conforming provisions
for administrative procedures to actual practice and changes in practice, and
deleting or correcting language that fails to accurately reflect the intended
provision of the Plan.

 

  8.2 Termination of the Plan.

 

  (a) Right to Terminate. The Company expects this Plan to be continued
indefinitely but necessarily reserves the right, through action of the Board or
the Compensation Committee, to terminate the Plan or any portion of the Plan at
any time, and all contributions attributed to the terminated portion, and to
terminate the participation of any Employer at any time. The Committee has sole
and complete discretionary authority to determine when a partial termination of
the Plan has occurred.

 

  (b) Full Vesting. In the event of termination or partial termination of the
Plan, the Account Balance of each affected Participant, to the extent funded,
will become fully vested as of the termination date. For purposes of accelerated
vesting, affected Participants will include only those who are in active
Employment as of the Plan termination date. All non-vested Participants who
terminated Employment before the Plan termination date and have incurred a
One-Year Break will be considered to have received constructive (zero) cash-outs
of their Matching Account balances.

 

  (c) Provision for Benefits Upon Plan Termination. If the Plan terminates, the
Company or the Compensation Committee may, in its discretion, either
(1) continue the Trust for so long as it considers advisable and so long as
permitted by law, either through the existing Trust Agreement(s), or through
successor funding media; or (2) terminate the Trust, pay all expenses, and
direct the payment of Account balances, either in the form of lump-sum or
installment distributions, annuity contracts, transfer to another qualified
plan, or any other form determined by the Committee, to the extent not
prohibited by law.

 

79



--------------------------------------------------------------------------------

  (d) Surplus Reversion. Any assets that remain after all benefits under the
Plan have been allocated will be returned to the Company and/or the affected
Employer(s), to the extent permitted by applicable law.

 

  8.3 Merger, Consolidation, Transfer. In the event of any merger or
consolidation of the Plan with any other plan, or the transfer of assets or
liabilities by the Plan to another plan, each Participant will be entitled to
receive a benefit immediately after the merger, consolidation or transfer, if
the Plan then terminated, which is equal to or greater than the benefit he/she
would have been entitled to receive immediately before the merger,
consolidation, or transfer if the Plan had then terminated.

 

80



--------------------------------------------------------------------------------

ARTICLE 9

Administration

 

  9.1 Allocation of Responsibilities. The Plan fiduciaries, the Company, and the
Committee have the powers and duties described below, and may delegate their
duties to the extent permitted under ERISA or applicable law.

 

  (a) Company. The Company may amend the Plan in accordance with Section 8.1,
including terminating the Plan in whole or in part. The Company and each other
Employer is responsible for making Contributions to the Plan in accordance with
the terms of the Plan.

 

  (b) Compensation Committee. The Compensation Committee may amend the Plan in
accordance with Section 8.1, including terminating the Plan in whole or in part.

 

  (c) Benefits Plan Committee. The Committee serves as the Plan Administrator
and Named Fiduciary with authority to delegate fiduciary responsibility and
liability pursuant to ERISA Section 405(c) and the procedures described in the
following Subsections. In addition, the Committee may amend the Plan in
accordance with Section 8.1.

 

  (d)

General Rule for Fiduciaries. The powers and duties of each fiduciary hereunder,
whether or not a named fiduciary, are limited to those specifically delegated to
each of them under the terms of the Plan and Trust Agreement. It is intended
that the provisions of the Plan and Trust Agreement allocate to each fiduciary
the individual responsibilities for the prudent execution of the functions
assigned to each fiduciary. None of the allocated responsibilities or any other
responsibilities are shared by two or more fiduciaries unless such sharing is
provided by a specific provision in the Plan or the Trust Agreement. If any of
the enumerated responsibilities of a fiduciary are specifically waived by the
Secretary of Labor, then such enumerated responsibilities also will be deemed to
be waived for the purposes of the Plan and Trust Agreement. Whenever one
fiduciary is required by the Plan or the Trust Agreement to follow the
directions of another fiduciary, the two fiduciaries are not deemed to have been
assigned a share of any responsibility, but

 

81



--------------------------------------------------------------------------------

 

the responsibility of the fiduciary giving the directions is deemed to be
his/her sole responsibility and the responsibility of the fiduciary receiving
those directions is to follow same insofar as such instructions on their face
are proper under applicable law. Any fiduciary may employ one or more persons to
render advice with respect to any responsibility such fiduciary has under the
Plan or Trust Agreement.

Each fiduciary may, but need not, be a director, proprietor, partner, officer or
Employee of an Employer. Nothing in the Plan is to be construed to prohibit any
fiduciary from:

 

  (1) serving in more than one fiduciary capacity with respect to the Plan and
Trust Agreement;

 

  (2) receiving any benefit to which he/she may be entitled as a Participant or
beneficiary in the Plan, so long as the benefit is computed and paid on a basis
that is consistent with the terms of the Plan as applied to all other
Participants and beneficiaries; or

 

  (3) receiving any reasonable compensation for services rendered, or for the
reimbursement of expenses properly and actually incurred in the performance of
his/her duties with respect to the Plan, except that no person so serving who
already receives full-time pay from an Employer will receive compensation from
the Plan, except for reimbursement of expenses properly and actually incurred.

Each fiduciary will be bonded as required by applicable law or statute of the
United States, or of any state having appropriate jurisdiction, unless such bond
may under such law or statute be waived by the parties to the Trust Agreement.
The Employer will pay the cost of bonding any fiduciary who is an Employee of
the Employer.

 

  9.2 Benefits Plan Committee Organization and Operation. In this Section,
references to the Committee mean the Benefits Plan Committee.

 

82



--------------------------------------------------------------------------------

  (a) Appointment and Termination of Office. The Committee will consist of not
less than 3 individuals. The Company’s Chief Financial Officer is the Chairman
of the Committee (the “Chairman”). If there is no Chief Financial Officer or if
the Chief Financial Officer is unable or unwilling to serve, the Company’s Human
Resources Director will appoint an acting Chairman (who may be the Human
Resources Director). The Chairman is responsible for appointing and replacing
the other Committee members from time to time and may remove any member of the
Committee at any time.

 

  (b) Committee Procedures. The Committee may, from time to time, adopt and
amend rules and procedures governing its actions, including without limitation,
rules and procedures governing meetings, voting and other actions.

 

  (c) Powers of the Committee. The Committee has primary responsibility for
administering the Plan, and all powers necessary to enable it to properly
perform its duties, including, but not limited to, the powers set forth below.
The Committee has sole and complete discretionary authority in the exercise of
all its powers and duties as to invoke the arbitrary-and-capricious standard of
review as opposed to the de novo standard.

 

  (1) Rules. The Committee may adopt rules and regulations necessary for the
administration of the Plan and the performance of its duties under the Plan.

 

  (2) Construction. The Committee has full discretion to construe the terms of
the Plan and to resolve ambiguities and omissions, to make equitable adjustments
for any mistakes or errors made in the administration of the Plan and to make
final decisions on all questions and disputes arising under the Plan.

 

  (3)

Rights to Benefits. The Committee has sole and complete discretionary authority
to determine the eligibility of any individual to participate in the Plan, the
right of any Participant or beneficiary to receive benefits, and the amount of
benefits to which any Participant or beneficiary may be entitled under the

 

83



--------------------------------------------------------------------------------

 

Plan, and to implement the claims procedure described in this Article 9.

 

  (4) Employee Data. The Committee will request from the Employers complete
information regarding the Compensation and Employment data for each Participant
and other facts as it considers necessary from time to time, and will treat
Employer records as conclusive with respect to such information.

 

  (5) Payments. The Committee will direct the payment of Account balances from
the Trust, or may appoint a disbursing agent, and will specify the payee, the
amount and the conditions of each payment. The Committee will also comply (or
transfer responsibility to the Trustee or other payee) with all applicable
Federal and state income tax withholding requirements for distribution payments.

 

  (6) Disclosure. The Committee will prepare and distribute to the Employees
plan summaries, notices, statements and other information about the Plan in such
manner as it deems proper and in compliance with applicable law.

 

  (7) Individual Accounts. The Committee or its agent will maintain individual
Accounts for each Participant, and will allocate Contributions, expenses,
investment earnings/losses, withdrawals and distributions, to the proper
Accounts.

 

  (8) Elections and Applications. The recordkeeper or the Committee will provide
electronic and/or paper forms for use by Participants in making contribution and
investment elections, in-service withdrawals and loans, and applying for
benefits.

 

  (9)

Safe Harbor Compliance. The Committee will monitor the Plan’s compliance with
the applicable safe harbor requirements set forth in Code Sections 401(k)(12)
and/or 401(k)(13) and 401(m)(11) and/or 401(m)(12) throughout each Plan Year,
and will take any action it considers necessary or appropriate to comply with
such requirements, so long as the Company

 

84



--------------------------------------------------------------------------------

 

intends to retain safe harbor status. For any Plan Year when the Plan is
required to perform the ADP and ACP nondiscrimination tests, the Committee will
monitor compliance.

 

  (10) Delegation of Duties. From time to time, the Committee may delegate or
allocate, by a written instrument filed in its records, all or any part of its
duties under the Plan to one or more of its members (including a subcommittee),
to employees of an Employer and to other agents as may be deemed advisable. The
Committee may revoke such allocation or delegation of responsibilities in the
same manner. In the exercise of such allocated or delegated responsibilities,
any action of the person(s) to whom responsibilities are delegated or allocated
will have the same force and effect for all purposes hereunder as if such action
had been taken by the Committee. The Committee shall not be liable for any acts
or omissions of such person(s) to whom responsibilities are delegated or
allocated. The person(s) to whom responsibilities have been allocated will
periodically report to the Committee concerning the discharge of the allocated
responsibilities. The Committee and each individual member and any agent or
delegate will be fully protected when acting in a prudent manner and relying in
good faith upon the advice of the following professional advisers or consultant
employed by an Employer or the Committee: an attorney with respect to legal
matters and a certified public accountant with respect to accounting matters.

 

  (11) Appointment of Agents. The Committee may appoint agents who may or may
not be Committee members, as it considers necessary for the effective
performance of its duties, and may delegate to the agents fiduciary duties and
liabilities or ministerial or other powers and duties as it considers expedient
or appropriate. The Committee will fix the compensation of the agents. Committee
members and agents who are Employees receive no additional compensation for
their services on the Committee.

 

  (12)

Financial Statements. The Trustee or recordkeeper periodically will prepare
reports of the Plan’s operation, showing its assets and liabilities in
reasonable detail, and will submit a copy of each report to the Committee. The

 

85



--------------------------------------------------------------------------------

 

Committee will cause a copy to be maintained in the office of the secretary of
the Committee.

 

  (13) Financial Audit. The Committee will engage on behalf of the Plan an
independent qualified public accountant to examine the financial statements and
other records of the Plan for the purposes of an annual audit and opinion as to
whether the financial statements and schedules in the Plan’s annual report are
presented fairly in conformity with generally accepted accounting principles,
unless such audit is otherwise not required.

 

  (14) Investment Policy. The Committee or Investment Committee, if established,
will develop an investment policy for the Trust.

 

  (15) Reporting. The Committee will cause to be filed all reports required
under ERISA, the Code and any other applicable federal law.

 

  (16) Investment Manager. The Committee may from time to time and at any time,
appoint, approve the appointment of, remove, and/or replace, one or more
investment managers.

 

  (17) Investment Committee. The Committee may from time to time and at any
time, appoint, approve the appointment of, remove, and/or replace, one or more
investment committees to manage the investments in the Trust Fund in accordance
with the terms of the Trust Agreement.

 

  (18) Correction of Defects. The Committee will take reasonable steps to ensure
that the Plan document is in compliance with all applicable laws as in effect
from time to time, and to ensure that the Plan is administered as written. If
the Committee discovers a material defect in the Plan’s operation or
administration, it will take reasonable steps to correct the defect as promptly
as practicable and in compliance with Section 4.1.

 

86



--------------------------------------------------------------------------------

  (d) Trustee. The Committee may discharge the Trustee and appoint one or more
successor Trustees, who shall have the duties and responsibilities described in
the Trust Agreement executed with the Trustee(s). The Trust Agreement is an
integral part of this Plan. The Committee shall give to the Trustee any order,
direction, consent or advice required under the terms of the Trust Agreement,
and the Trustee shall be entitled to rely on any instrument delivered to it and
signed by the secretary or any authorized member of the Committee as evidencing
the action of the Committee.

 

  (e) Reliance on Committee Documents. Any written memorandum signed by the
secretary or any member of the Committee who has been authorized to act on
behalf of the Committee will have the same force and effect as a formal
resolution adopted in open meeting.

 

  9.3 Expenses. All expenses of the Plan and Trust will be paid by the Trustee,
except to the extent the Employer(s) elect to pay such expenses. To the extent
that the Employer(s) may pay any expenses of the Plan and Trust, the Employer(s)
are not obligated to continue to pay such expenses. To the extent the
Employer(s) do not pay such expenses, the Committee will direct the Trustee with
respect to payments from the Trust Fund.

Plan expenses include but are not limited to (a) fees and charges of
recordkeepers, attorneys, accountants, consultants, investment managers, and the
Trustee; (b) office space used for the administration of the Plan; and (c) the
salary and related costs of any Employee or any other person who provides
administrative services to the Plan. The Plan may hire employees and pay them
reasonable compensation, and may share employees with an Employer with a
reasonable pro-ration of compensation. No Employee will receive any additional
compensation for services performed in connection with the Plan. The Trustee
will pay from the Trust Fund all expenses directly incurred in connection with
the investment of Plan assets. The Committee may direct the Trustee to reimburse
the Employers for expenses they have paid directly on behalf of the Plan.
Notwithstanding the preceding provisions of this Section or any other provision
of the Plan or the Trust Agreement, no expenses, fees or charges may be paid
from the Trust

 

87



--------------------------------------------------------------------------------

to the extent such payment would constitute a non-exempt prohibited transaction
under ERISA or the Code.

 

  9.4 Indemnification. The Employers (to the extent permissible under law and
consistent with their charters and bylaws) shall indemnify and hold harmless the
Board of Directors, the Compensation Committee, the Committee and each
individual member of the Board or any such Committees and any Employer and any
Employee authorized to act on behalf of any such entities for any liability,
loss, expense, assessment or other cost of any kind or description whatsoever,
including legal fees and expense, which they actually incur for their acts and
omissions, past, current or future, in the administration of the Plan.

 

  9.5 Claims Procedure .

 

  (a) Application for Benefits. Each Participant, or beneficiary, must submit a
written application for payment of Plan benefits, with such documentation as the
Committee considers necessary to process the application. The Committee may
adopt forms and require that the forms be used to apply for benefits. The Plan
will not treat as a claim any oral or electronic request for information or for
a re-determination of benefits. The Committee reserves the right to withhold
payment of any request for the payment of benefits if conflicting claims have
been asserted. The Trustee will not pay any benefit under the Plan until the
Committee has determined, in its sole and complete discretion, that the claimant
is entitled to the benefit.

 

  (b) Initiating a Claim. If a Participant or beneficiary believes he/she is
entitled to rights or benefits that he/she has not received, in whole or in
part, he/she may file a written claim with the Committee. If the Committee
adopts claims forms, a claim must be filed on the forms adopted by the
Committee; otherwise, a written request to the Committee is sufficient. The
claim must set forth the sufficient facts to support the asserted claim and must
include any documentation that will enable the Committee to make its decision. A
claim may be filed by the legal representative of a Participant or beneficiary.

 

88



--------------------------------------------------------------------------------

  (c) Decision on Claim. Within 90 days after receipt of a written claim and
supporting information, the Committee will issue a written decision. If special
circumstances require an extension of time, the Committee will furnish the
claimant written notice of the extension (up to 90 additional days), and an
explanation why the extension is necessary, before the end of the initial 90-day
period. If the claim is denied in whole or in part, the notice will set forth
(1) specific reasons for the denial and references to Plan provisions upon which
the decision is based; (2) a description of any additional information necessary
to process the claim and why it is necessary; and (3) an explanation of the
Plan’s appeals procedure and deadlines. If the claimant does not receive a
decision within the 90 day period (180 day period if an extension is necessary),
the claimant may consider his/her claim denied and proceed with the appeal
process.

 

  (d) Appeal. The claimant and/or his representative may appeal a denied claim
by sending a written request for review to the Committee within 60 days after
receiving notice of the denial. The claimant or his/her representative may
submit a statement of issues and supporting arguments and any documentation
he/she has to support the claim. The claimant may inspect all documents that are
reasonably pertinent to his/her case, upon reasonable notice to the Committee,
but may not inspect confidential information concerning any other person. The
Committee may set the matter for oral hearing and give the claimant reasonable
notice of the time and place. The Committee will proceed promptly to resolve all
issues and will issue a written decision to the claimant within 60 days after
receipt of the written appeal request. If special circumstances require an
extension of time, the Committee will notify the claimant or his/her
representative in writing before the end of the 60 day period that an extension
(up to an additional 60 days) is needed and the reasons for the extension. The
Committee will send written notice of its decision on the appeal. If the appeal
is denied, the Committee’s notice will state the specific reasons for the denial
and refer to specific supporting provisions of the Plan, explain the claimant’s
right to receive all documents relevant to the claim free of charge and describe
the claimant’s right to seek judicial review of the denial.

 

89



--------------------------------------------------------------------------------

  (e) Special Time Period for Committee Meetings. Notwithstanding Subsection
9.5(c), during periods when the Committee holds regularly scheduled meetings at
least quarterly, and a claimant’s request for appeal is received less than 30
days before a scheduled meeting, the Committee may render its decision on the
appeal during the second regularly scheduled meeting after receiving the request
for appeal. However, if an appeal hearing is held, the Committee may render its
decision during the third regularly scheduled meeting after receiving the
request for appeal. If the Committee invokes the extensions described in this
Subsection (d), it will issue written notice with an explanation of the rules in
this Subsection and the date when the decision will be rendered, not later than
the first meeting date after receiving the request for appeal. The Committee
will notify the claimant in writing of its determination, within 5 days after it
makes its decision on the appeal.

 

  (f) Exhaustion of Administrative Remedies. Anyone claiming rights or benefits
under this Plan must exhaust the administrative remedies under the Plan’s claims
procedures before taking action, including but not limited to, pursuing any
remedies available under ERISA Section 502(a) in any other forum.

 

  (g) Time Limit on Legal Action. Any suit or legal action initiated by a
claimant under the Plan must be brought by the claimant no later than one
(1) year following a final decision on the claim for benefits under these claims
procedures. The one (1)-year statute of limitations on suits for benefits will
apply in any forum where a claimant initiates such suit or legal action. If a
civil action is not filed within this one (1)-year period, the claimant’s
benefit claim will be deemed permanently waived and abandoned, and the claimant
will be precluded from reasserting it.

 

90



--------------------------------------------------------------------------------

ARTICLE 10

Miscellaneous

 

  10.1 Headings. The headings and subheadings in this Plan have been inserted
for convenient reference, and to the extent any heading or subheading conflicts
with the text, the text will govern.

 

  10.2 Construction. The Plan will be construed in accordance with the laws of
the State of Georgia, without regard to any choice-of-law rules, except to the
extent such laws are preempted by ERISA and the Code and/or any other applicable
federal law.

 

  10.3 Continued Qualification for Tax-Exempt Status. Notwithstanding any other
provision of the Plan, the amendment and restatement of the Plan is adopted on
the condition that it will be approved by the Internal Revenue Service as
meeting the requirements of the Code and ERISA for continued tax-exempt status,
and if continued qualification is denied and cannot be obtained by revisions
satisfactory to the Committee, the Committee may delete all or any part of the
amendment and restatement, or may declare it null and void in its entirety.

 

  10.4

Nonalienation. No benefits payable under the Plan are subject to the claim or
legal process of any creditor of any Participant or beneficiary, and no
Participant or beneficiary will alienate, transfer, anticipate or assign any
benefits under the Plan, except that distributions will be made pursuant to
(a) qualified domestic relations orders issued in accordance with Code
Section 414(p), (b) judgments resulting from federal tax assessments,
(c) agreements between a Participant or beneficiary and an Employer under
Treasury Regulations Section 1.401(a)(13)(e) for the use of all or part of his
benefits under the Plan to repay his indebtedness to the Employer, which amount
of benefits will be paid in a lump sum as soon as practicable after the
agreement is executed and will be subject to the withholding requirements set
forth in Section 10.7; and (d) as otherwise required by law. The Committee will
offset the Account balances of any Participant or beneficiary if required under
a judgment of conviction for a crime involving the Plan, or under a civil
judgment or a consent order, or settlement agreement

 

91



--------------------------------------------------------------------------------

 

with a governmental agency, in an action brought in connection with a violation
of fiduciary duty under the Plan.

 

  10.5 No Employment Rights. Participation in the Plan will not give any
Employee the right to be retained in the employ of any Employer, or upon
termination any right or interest in the Plan except as provided in the Plan.

 

  10.6 No Enlargement of Rights. No person will have any right to or interest in
any portion of the Plan except as specifically provided in the Plan.

 

  10.7 Withholding for Taxes. Payments under the Plan are subject to withholding
for income taxes as required by law. The Committee will withhold 20 percent
federal income tax from each eligible rollover distribution over $200 that is
not directly rolled over into another qualified retirement plan or individual
retirement account under Section 4.5. The Committee will withhold the amount or
percentage elected by the Participant or beneficiary for any payment that is not
an eligible rollover distribution.

 

  10.8 Suspension of Transaction. The Committee reserves the right to adopt
rules and procedures that in its discretion it determines to be reasonably
necessary:

 

  (a) Blackout Periods. A blackout period is a period for which any ability that
is otherwise available under the Plan, for Participants or beneficiaries to
direct or diversify the investments in their Accounts, or to obtain loans,
withdrawals or distributions, is temporarily suspended, limited, or restricted
for any period longer than three consecutive business days. If a period of
suspension of Participant rights is a blackout period, the Committee will
provide advance notice to the affected Participants in compliance with DOL Regs.
Section 2520.101-3(d)(1). The Committee may impose a reasonable period of
suspension, restriction, or limitation on such rights, to accommodate changes in
recordkeepers, trustees, investment managers or advisors, and/or investment
funds.

 

  (b)

Investment Elections. In addition to the restrictions on fund transfers
described in Article 4, the Committee will require Participants and
beneficiaries to comply with

 

92



--------------------------------------------------------------------------------

 

restrictions imposed by law or by third parties, such as stock exchanges,
investment managers, fund managers or the Securities Exchange Commission or
other regulatory body. The Committee may establish rules requiring Company
officers who are subject to Rule 16b of Section 16 of the Securities Exchange
Act of 1934, and/or the Sarbanes-Oxley Act of 2002, to comply with such laws and
regulations. To protect the interests of other Participants and beneficiaries,
the Committee may impose penalties on any Participant who fails to comply with
the Committee’s rules and procedures.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Benefits Plan Committee on behalf of SunTrust Banks,
Inc. caused the amended and restated SunTrust Banks, Inc. 401(k) Plan to be
executed by its duly authorized member on the 30th day of September, 2010,
effective as of January 1, 2010, except that certain amendments are effective as
of other dates stated in the affected sections of this Plan, and caused this
revised restated Plan document, incorporating clarifications in certain adopted
provisions that were identified after the execution date, to be re-executed this
21st day of January, 2011.

 

BENEFITS PLAN COMMITTEE

SUNTRUST BANKS, INC.

By:   /s/ Donna D. Lange Title:   SVP, Corporate Benefits Director

 

ATTEST: By:   /s/ Debbie Carroll Title:   Group V.P.

 



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) PLAN

Amended and Restated January 1, 2010

ADDENDUM A

HISTORY OF REVISED PLAN PROVISIONS

Table of Contents

 

              Page ARTICLE 1   

DEFINITIONS

         A-1.1    Accounts   A-1           (a)    Employer Contribution Accounts
  A-1      A-1.4    Annual Addition Limit   A-2      A-1.13    Compensation  
A-2           (a)    Contributions   A-2           (c)    Statutory Limit   A-3
     A-1.14    Contributions   A-3           (b)    Before-Tax and/or After-Tax
Contributions-   A-3      A-1.22    Employee   A-3      A-1.33    ESOP A-3      
   A-1.49    Plan   A-3      A-1.64    Spouse   A-4      A-1.70    Valuation
Date   A-4 ARTICLE 2    ELIGIBILITY          A-2.1    Eligibility   A-5       
   (a)    Plan Years 1984 - 2001   A-5           (b)    Plan Years 2002 - March
31, 2007   A-5           (c)    April 1, 2007 - Present   A-5      A-2.2   
Participation Upon Reemployment   A-5           (a)    Plan Years 1984 - 2001  
A-5           (b)    Plan Years 2002 - Present   A-6      A-2.4    Adoption of
the Plan by a Controlled Group Member   A-6 ARTICLE 3   

CONTRIBUTIONS

         A-3.1    Employee Elective Contributions and Catch-Up Contributions  
A-7           (a)    Amount Permitted   A-7           (d)    Catch-Up
Contributions   A-7      A-3.2    Employer Matching Contributions   A-8       
   (a)    Matching Contribution   A-8           (b)    Vesting and Forfeiture  
A-9 ARTICLE 4    ALLOCATIONS          A-4.1    Adjustments to Account Balances  
A-10           (c)    Dividends on Employer Stock for the 2001 Plan Year   A-10
     A-4.2    Investments   A-10           (a)    Investment Elections   A-10  
        (h)    Diversification Elections   A-10 ARTICLE 5   

IN-SERVICE WITHDRAWALS AND LOANS

     A-5.1    Withdrawals Without a Hardship   A-12           (a)    Types of
In-Service Withdrawals   A-12



--------------------------------------------------------------------------------

   A-5.2    Hardship Withdrawals   A-12      

(a)    Events Creating Immediate and Heavy Financial Need (Events Test)

  A-12      

(f)     Hurricane Relief

  A-12    A-5.3    Loans   A-13      

(o)    Hurricane Relief

  A-13    A-5-5    No In-service Withdrawal from Money Purchase Accounts   A-13
ARTICLE 6    POST-EMPLOYMENT DISTRIBUTIONS      A-6.3    Timing of Payment  
A-15      

(a)    Payment to a Participant

  A-15    A-6.4    Forms of Payment   A-15      

(b)    Annuities

  A-15    A-6.7    Required Minimum Distribution Rules   A-15    A-6.8   
Beneficiary Designation   A-15    A-6.11    Direct Rollover of Eligible
Distributions   A-16 ARTICLE 7    LIMITATIONS ON CONTRIBUTIONS      A-7.1   
Excess 402(g) Contributions   A-17    A-7.2    Code Section 415 Limitations  
A-17      

(b)    Correction of Excess Annual Additions

  A-17    A-7.3    Top-Heavy Rules   A-17      

(a)    Applicable Definitions

  A-18      

(b)    Determination of Top-Heavy Status

  A-19      

(c)    Minimum Benefit During Top-Heavy Plan Years

  A-19    A-7.4    Nondiscrimination (ADP and ACP) Tests   A-20      

(a)    ADP Test

  A-21      

(b)    ACP Test

  A-21      

(c)    Correction of Excess ADP Contributions and ACP Contributions

  A-22      

(d)    Excess Annual Addition

  A-23      

(e)    Corrective Contribution

  A-24 ARTICLE 9    ADMINISTRATION      A-9.1    Allocation of Fiduciary
Responsibilities   A-25      

(b)    Committee

  A-25



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) PLAN

Amended and Restated January 1, 2010

ADDENDUM A

HISTORY OF REVISED PLAN PROVISIONS

The following provisions are records of the Plan’s relevant history. These
provisions have the same Section headings and numbers as the corollary Sections
in the main text of the Plan, with the prefix “A-” to correspond to this
Addendum A. Certain provisions explain historical events. Others explain rules
that were in effect during the stated periods of the Plan’s existence but have
been revised as set forth in the corollary Sections of the main text of the
Plan. Although revised, these historical provisions may continue to affect the
amount of and/or entitlement to benefits of a Participant or beneficiary whose
benefits are determined after the dates when these provisions were changed,
particularly those Participants who terminated before the effective date of one
or more revisions.

ARTICLE 1

Definitions

 

A-1.1 Accounts.

 

  (a) Employer Contribution Accounts

 

  (1) Matching Account Investment. See Subsection A-3.2(a) for Matching
Contribution Amounts.

 

  (A) Plan Years 1984 - 2004. From July 1, 1984 through December 31, 2004, the
Plan automatically invested Matching Contributions in the Employer Stock Fund.
From January 1, 1987 (the effective date of the Tax Reform Act of 1986) through
June 30, 1997, the Plan permitted Participants to elect to diversify up to 50%
their Matching Contribution in the Employer Stock Fund beginning the first day
of the month in which they reached age 55. From July 1, 1997 through
December 31, 2004, the Plan , the Plan permitted Participants to elect to
diversify up to 100% of their Matching Contribution in the Employer Stock Fund
beginning the first day of the month in which they reached age 55.

 

A-1



--------------------------------------------------------------------------------

  (B) Plan Years 2005 - 2006. From January 1, 2005 through December 31 - 2006,
the Plan automatically invested Matching Contributions in the Employer Stock
Fund. The Plan permitted Participants to elect to diversify up to 50% of their
Matching Contributions allocated after 2004, and to elect to diversify up to
100% of their Matching Contributions allocated through 2004.

 

  (C) Plan Years 2007 - 2008. From January 1, 2007 through December 31, 2008,
the Plan invested Matching Contributions in the Employer Stock Fund, and
permitted Participants at any time to elect to diversify the investment of their
Matching Account balances into funds other than the Employer Stock Fund.

 

  (D) Plan Years 2009 - Present. Effective January 1, 2009, the Plan invests
Matching Contributions according to each Participant’s investment election in
effect for his/her Elective Deferrals, unless he/she elects another investment
option.

 

  (E) True-up Matching Contributions for the 2008 Plan Year, made under
Subsection 3.2(b), were invested in the Employer Stock Fund (with full and
immediate diversification rights). Effective January 1, 2009, True-Up
Contributions are invested according to the Participant’s election in effect on
the allocation date.

 

A-1.4 Annual Addition Limit. For Plan Years 1984 through 2001, the limit on
Annual Additions was the lesser of $30,000 or 100 percent of each Participant’s
Compensation for the Limitation Year. Effective January 1, 2002, the dollar
limit on Annual Additions was increased to $40,000 (as indexed in $1,000
increments under Code Section 415). See Subsection 7.2(a).

 

A-1.13 Compensation.

 

  (a)

Contributions. Before January 1, 2006, for purposes of calculating Plan
contributions, Compensation did not include non-deferred payments under the
SunTrust Management Incentive Plan (MIP) or any successor plan. Before

 

A-2



--------------------------------------------------------------------------------

 

January 1, 2008, Compensation did not include trailing pay as described in the
main text of the Plan.

…

 

  (c) Statutory Limit. For Plan Years 1989 through 1993, each Participant’s
Compensation taken into account for all purposes under the Plan was limited to
$200,000 (as indexed under Code Section 401(a)(17)). For Plan Years 1994 through
2001, each Participant’s Compensation taken into account for all purposes under
the Plan was limited to $150,000 (as indexed in $10,000 increments under Code
Section 401(a)(17)). Effective January 1, 2002, EGTRRA increased the limit to
$200,000 with indexing in $5,000 increments.

 

A-1.14 Contributions.

…

 

  (b) Before-Tax and/or After-Tax Employee Contributions.

 

  (1) Elective Deferrals. See Subsection A-3.1(a) for the whole percentages of
Compensation that the Plan permitted Participants to elect for their Elective
Contributions for each Plan Year from 1984 through 2010. Effective January 1,
2011, the Plan allows Participants to make Elective Contributions and/or Roth
Contributions in whole percentages between 1% and 50% of Compensation for each
payroll period in each Plan Year.

 

A-1.22 Employee. Before January 1, 2008, common-law employees who were
classified as prime-time or temporary were not covered Employees.

 

A-1.33 ESOP. For Plan Years 1984 through 2006, the entire Plan was an employee
stock ownership plan under Code Sections 401(a) and 4975(e)(7) (ESOP), with Code
Section 40l(k) features. As an ESOP, the Plan was designed to invest primarily
in qualifying employer securities. Effective January 1, 2007, the Employer Stock
Fund became the ESOP portion of the Plan.

 

A-1.49 Plan. Before January 1, 2007, “Plan” was defined to mean the SunTrust
Banks, Inc. 401(k) Plan as amended from time to time. Effective January 1, 2007,
the Plan was converted from an ESOP to a Code Section 401(k) Plan with the ESOP
(the Employer Stock Fund) as an integral part, which is commonly called a KSOP.

 

A-3



--------------------------------------------------------------------------------

A-1.64 Spouse. For Plan Years 1984 through June 30, 2001, the Plan applied a
one-year marriage requirement to determine whether a Participant’s spouse was
entitled to statutory spousal rights. The Plan rescinded the requirement
effective July 1, 2001.

 

A-1.70 Valuation Date. For Plan Years 1984 through July 1, 1997 when the Plan
adopted daily valuation, the Valuation Date was the last day of each calendar
month.

 

A-4



--------------------------------------------------------------------------------

ARTICLE 2

Eligibility

 

A-2.1 Eligibility.

 

  (a) Plan Years 1984 - 2001. From July 1, 1984 through December 31, 2001,
Employees were permitted to begin participating in the Plan as of the first day
of the month after they had both reached age 21 and completed one Year of
Service. From July 1, 1984 through December 31, 2001, the Plan did not allocate
Matching Contributions to any Participant until he/she had completed 12 months
of Employment.

 

  (b) Plan Years 2002 - March 31, 2007. From January 1, 2002 through March 31,
2007, the Plan permitted each new Employee to begin participating in the Plan by
making Employee Contributions and receiving allocations of Matching (Safe
Harbor) Contributions, as of the first day of the second calendar month after
his/her Employment Date.

 

  (c) April 1, 2007 - Present. Effective April 1, 2007, new Employees are
automatically enrolled as of the first day of the second calendar month after
their Employment Date. Effective January 1, 2011, all employees who do not have
an affirmative election in effect will be automatically enrolled.

 

A-2.2 Participation Upon Reemployment.

 

  (a)

Plan Years 1984 - 2001. From July 1, 1984 through December 31, 2001, the Plan
permitted a Participant who terminated and was rehired, to resume participation
as of the first day of any month following the date he/she resumed Employment or
as soon thereafter as administratively practicable. For each rehired Participant
whose initial Employment Date preceded August 1, 1998, the Plan treated him/her
as if he/she had completed 12 months of pre-break Employment and was eligible to
receive Matching Contributions when he/she resumed Participation in the Plan.
Each rehired Participant whose initial Employment Date was between August 1,
1998 and December 31, 2001, and

 

A-5



--------------------------------------------------------------------------------

 

whose break did not exceed 12 months, received credit for his/her actual
pre-break months of Employment and for the months between his/her Termination
Date and his/her rehire date, for purposes of eligibility to receive Matching
Contributions; if his/her break exceeded 12 months, he/she received credit for
his/her actual pre-break months of Employment for purposes of eligibility to
receive Matching Contributions.

 

  (b) Plan Years 2002 - Present. Effective January 1, 2002, the Plan does not
require a waiting period for Matching Contributions for new hires or for
rehires.

 

A-2.4 Adoption of the Plan by a Controlled Group Member. Before January 1, 2002,
a Controlled Group member could adopt the Plan by appropriate action of its
board of directors or authorized officer(s) or representative(s), subject to
approval of the Board and the Committee. Effective January 1, 2002, a Controlled
Group member is treated as an Employer when it is shown on the Company’s master
payroll books and records as an Affiliate that can make contributions, or for
which contributions can be made, on behalf of the Affiliate’s Employees to
provide coverage under employee benefit plans sponsored by the Company, unless
excluded under the main text of Plan Section 2.4.

 

A-6



--------------------------------------------------------------------------------

ARTICLE 3

Contributions

 

A-3.1 Employee Elective Contributions and Catch-Up Contributions.

 

  (a) Amount Permitted. The Plan requires Participants to make their Elective
Contributions in whole percentages. For Plan Years 1984 through 1996, the Plan
permitted Participants to make Elective Contributions between 2% and 6% of
Compensation for each payroll period. For Plan Years 1997 through 1999, the Plan
permitted Participants to make Elective Contributions between 2% and 10%. For
Plan Years 2000 through 2002, the Plan permitted Participants to make Elective
Contributions between 1% and 15%. For Plan Years 2003 through 2010, the Plan
permitted Participants to make Elective Contributions between 1% and 20%.
Effective January 1, 2011, the Plan permits Participants to make Elective
Contributions and/or Roth Contributions between 1% and 50% for each payroll
period.

…

 

  (d) Catch-Up Contributions. The Plan has permitted eligible Participants to
make Catch-Up Contributions since January 1, 2002. During the 2002 Plan Year,
Eligible Participants could elect to make Catch-Up Contributions commencing
after they reached their maximum limit on regular Elective Contributions for the
year. Beginning January 1, 2003, after an eligible Participant has elected to
make Catch-Up Contributions, the election remains in effect until he/she changes
or revokes it, and the Plan automatically converts his/her Elective
Contributions to Catch-Up Contributions after he/she reaches the Code
Section 402(g) dollar limit or the Plan limit for each Plan Year.

 

  (1)

Annual Catch-Up Contribution Limit and Pro-Rated Limit. The following Catch-Up
Contribution limits were in effect for the following calendar years: 2002 -
$1,000; 2003 - $2,000; 2004 - $3,000; 2005 - $4,000; 2006 - $5,000. For years
after 2006, the annual limit is indexed to the CPI in $500 increments under Code
Section 414(v). During the 2002 Plan Year only, when the Committee considered it
appropriate to facilitate

 

A-7



--------------------------------------------------------------------------------

 

administration, if a Participant was eligible to make Catch-Up Contributions and
entered or re-entered the Plan mid-year, the Plan pro-rated the limit in effect
for that Plan Year, to equal the ratio of his/her months of participation over
12 multiplied by the annual limit. For Plan Years 2002 through 2010, the Plan
permitted Participants to make Catch-Up Contributions between 1% and 55%.
Effective January 1, 2011, the Plan permits Participants to make Catch-Up
Contributions between 1% and 25%.

 

A-3.2 Employer Matching Contributions.

 

  (a) Matching Contribution.

 

  (1) Plan Years 1984 - 2001. From July 1, 1984 through December 31, The
Compensation Committee determined the amount of the Matching Contribution for
each Plan Year. The Compensation Committee developed a practice of causing the
Employers to make annual Matching Contributions in an amount equal to 100
percent of the first 3 percent, and 50 percent of the next 2 percent, of
Compensation contributed by each Participant for each payroll period during each
Plan Year, which practice remained in effect through the 2001 Plan Year. From
July 1, 1984 through December 31, 2001, the Plan did not allocate Matching
Contributions to any Participant until he/she had completed 12 months of
Employment.

During the first month of the 2000 Plan Year, the recordkeeper inadvertently
allocated a Matching Contribution in a manner that overstated the amounts in the
Employer Contribution Accounts invested in Employer Stock. As soon as
practicable after the Committee discovered the overstatement, it directed the
recordkeeper to correct the balances of Participants who had not received
distributions. For Participants who had received distributions, which the
Committee determined to be a nondiscriminatory group, the Company made a special
Matching Contribution in the amount necessary to reconcile the distributed
Account

 

A-8



--------------------------------------------------------------------------------

balances with the Trust Fund. The Committee determined, within its discretion
reserved in Subsection 4.1(f), that the cost of attempting to recover the
overstated amounts exceeded the amounts involved, and that the special Matching
Contribution was the more reasonable method to achieve reconciliation.

 

  (2) Plan Years 2002 - 2007. From January 1, 2002 through December 31, 2007,
the Employers made safe-harbor contributions in an amount equal to 100% of the
Compensation contributed by each Participant up to 4 percent, for each payroll
period during the Plan Year. The Employers have never made Matching
Contributions for Catch-Up Contributions.

 

  (3) Plan Years 2008 - Present. Effective January 1, 2008, the Employers make
safe-harbor contributions in an amount equal to 100% of the Compensation
contributed by each Participant up to 5 percent, for each payroll period during
the Plan Year.

 

  (b) Vesting and Forfeiture.

 

  (1) Plan Years 1984 - 1996. From July 1, 1984 through December 1996, the Plan
used the elapsed-time method of counting service, and used a five-year cliff
vesting schedule. The Plan complied with the break-in-service rules set forth in
Code Sections 410 and 411.

 

  (2) Plan Years 1997 - 2010. For Plan Years 1997 through 2010, the Plan fully
vested all Employer Contribution Accounts, including Accounts of terminated
Participants who had not had a five-year break in service.

 

  (3) Plan Years After 2010. Each Employee whose Employment Date is after
December 31, 2010, or who resumes Employment after that date if not previously
vested, will be 100% vested in his/her Matching Account balance on the earlier
of the date he/she has completed two Years of Vesting Service, or has been
determined to be totally and permanently disabled for a period of six months for
purposes of the Employer’s long-term disability plan, or on his/her date of
death.

 

A-9



--------------------------------------------------------------------------------

ARTICLE 4

Allocations

 

A-4.1 Adjustments to Account Balances.

…

 

  (c) Dividends on Employer Stock for the 2001 Plan Year. The Committee applied
special election rules to the extent necessary to maximize the Company’s
deduction for dividends declared during 2001, as permitted under IRS Notice
2002-2.

 

A-4.2 Investments.

…

 

  (d) Investment Elections.

 

  (1) Initial Election. See Subsection (h) Diversification Elections.

 

  (2) Failure to Elect. From July 1, 1984 through March 31, 2007, the Plan
invested the Employee Contribution Account balances of any Participant who
failed to timely complete his/her election, in a fund that invested primarily in
fixed-income investments with relatively short average maturities. Effective
April 1, 2007, the Plan invests 100% of the allocations to such Participant’s
Employee Contribution Accounts in a fund that meets the statutory requirements
for a qualified default investment alternative (QDIA) under ERISA
Section 404(c), i.e., life-cycle funds, balanced funds, and/or professionally
managed funds. Effective January 1, 2009, the Plan also invests allocations to
such Participant’s Matching Contribution Account in the same QDIA fund that
holds his/her other Account balances.

…

 

  (h) Diversification Elections. Participants have always made diversification
elections by making a fund transfer in 1 percent increments among the available
investment funds as of any Valuation Date, or as otherwise provided in Addendum
B.

 

A-10



--------------------------------------------------------------------------------

  (1) Plan Years 1984 - June 30, 1997. Beginning on the July 1, 1984 Effective
Date of the Plan, the Plan invested Matching Contribution Account balances only
in the Employer Stock Fund until the first day of the month in which the
Participant reached age 55, at which time he/she could elect to diversify
his/her investment in the Employer Stock Fund. From January 1, 1987 (the
effective date of the Tax Reform Act of 1986) through June 30, 1997, the Plan
permitted Participants to elect to diversify up to 50% their Matching
Contributions in the Employer Stock Fund beginning the first day of the month in
which they reached age 55.

 

  (2) Plan Years July 1, 1997 - 2004. From July 1, 1997 through December 31,
2004, the Plan permitted Participants to elect to diversify up to 100% of their
Matching Contribution in the Employer Stock Fund beginning the first day of the
month in which they reached age 55.

 

  (3) Plan Years 2005 - 2006. From January 1, 2005 through December 31, 2006,
the Plan permitted all Participants, regardless of age, to diversify up to 50%
of their Matching Contributions allocated to their Accounts after December 31,
2004. As of the first day of the month after reaching age 55, participants could
diversify up to 100%.

 

  (4) Plan Years 2007 - 2008. From January 1, 2007 through December 31, 2008 the
Plan invested Matching Contributions in the Employer Stock Fund. Participants
had unrestricted diversification rights and at any time could elect to invest
their Matching Contributions in another fund.

 

  (5) Plan Years 2009 - Present. Beginning January 1, 2009, the Plan invests
each Participant’s Matching Contributions according to the investment election
he/she has in effect for his/her Employee Contributions, unless he/she
affirmatively elect to invest his/her Matching Contributions in one or more of
the other investment options available under the Plan. Participants may make
separate elections for their Matching Contributions.

 

A-11



--------------------------------------------------------------------------------

ARTICLE 5

In-Service Withdrawals and Loans

 

A-5.1 Withdrawals Without a Hardship.

 

  (a) Types of In-Service Withdrawals.

…

 

  (5) Required In-Service Withdrawals. Before the 1997 calendar year, the Plan
paid required annual amounts to each active Participant who had reached his/her
age 70-1/2 required beginning date under Code Section 401(a)(9). The Plan ceased
this practice in 1997, as permitted by the Small Business Jobs Protection Act of
1996. The Plan is not required to grandfather the practice because it permits
as-needed withdrawals after Participants reach age 59-1/2.

 

A-5.2 Hardship Withdrawals. For a Participant who received a hardship withdrawal
before January 1, 2002, the Plan imposed a 12-month suspension on Elective
Contributions. The Code Section 402(g) Dollar Limit described in Section 7.1 of
the main text of the Plan for the calendar year following the calendar year in
which he/she received his/her hardship withdrawal, was reduced by the amount of
the Elective Contributions he/she made during the calendar year in which he/she
received his/her hardship withdrawal. The Dollar Limit in effect for the second
calendar year applied to the two calendar years as if they were a single year.
Effective January 1, 2002, the Plan no longer applies the Dollar Limit across
two Plan Years, and the suspension period is six months.

…

 

  (b) Events Creating Immediate and Heavy Financial Need (Events Test). Before
January 1, 2006, a hardship withdrawal had to be necessitated by one of the
safe-harbor events listed in Section 5.2 of the main text of the Plan, or by a
facts-and-circumstances event. Effective January 1, 2006, the Plan added two new
safe-harbor events (burial or funeral expenses and home repair expenses).

…

 

  (f)

Hurricane Relief. Notwithstanding any other provision of the Plan, the Committee
was permitted to implement applicable provisions of the Katrina

 

A-12



--------------------------------------------------------------------------------

 

Emergency Tax Relief Act of 2005 (KETRA), the Gulf Zone Opportunity Act of 2005
(GOZA), and IRS Announcement 2005-70, for any Participant, Spouse, qualifying
child or qualifying relative whose hardship arose from Hurricane Katrina between
August 29, 2005 and March 31, 2006, or from Hurricane Wilma between October 23,
2005 and February 28, 2006, and who had their principal residence or place of
employment in an area covered by KETRA or GOZA. Each Participant whose need
arose from any such Hurricane is an Affected Participant. The Committee was
permitted to treat the need arising from any such Hurricane as a safe-harbor
reason for a hardship withdrawal. The Committee was permitted to waive the
six-months deferral suspension for Affected Participants, and the requirement
for any documentation that was not available because of the Hurricane.

 

A-5.3 Loans.

…

 

  (o) Hurricane Relief. Notwithstanding any other provision of the Plan, the
Committee implemented applicable provisions of the Katrina Emergency Tax Relief
Act of 2005 (KETRA), the Gulf Zone Opportunity Act of 2005 (GOZA), and IRS
Announcement 2005-70, for any Participant whose need for a loan arose from
economic losses in Hurricane Katrina between August 29, 2005 and March 31, 2006,
or from Hurricane Rita on September 23, 2005, or from Hurricane Wilma on
October 23, 2005, and who had their principal residence or place of employment
in an area covered by KETRA or GOZA. Each such Participant is an Affected
Participant. The loan limits were increased to the lesser of 100% of the
Affected Participant’s Account balances or $100,000. The Committee was permitted
to delay loan repayments due between the Hurricane date and December 31, 2006,
for one year, with the continued accrual of interest, and to adjust subsequent
repayments to reflect the delay and the accrued interest. The Committee is
permitted to disregard the period of delay in determining the maximum five-year
loan repayment period.

 

A-5.5

No In-service Withdrawal from Money Purchase Accounts. Effective March 12, 1995,
the Plan has not and will not permit any Participant or beneficiary to make

 

A-13



--------------------------------------------------------------------------------

 

any withdrawal from any balances that have been transferred into this Plan from
any money purchase balances in any other plan, or from the post-transfer
earnings on those balances, before he/she has had a payment event as described
in Section 6.1 of the main text of the Plan.

 

A-14



--------------------------------------------------------------------------------

ARTICLE 6

Post-Employment Distributions

 

A-6.4 Timing of Payment. …

 

  (a) Payment to a Participant.

 

  (1) Plan Years 1985 - 1997. From January 1, 1985 (the effective date of Code
section 411(a)(11), the aggregate Account balance threshold for automatic
cash-outs was $3,500.

 

  (2) Plan Years 1998 - March 27, 2005. From January 1, 1998 through March 27,
2005, the aggregate Account balance threshold for automatic cash-outs was
$5,000.

 

  (3) March 28, 2005 - Present. Effective March 28, 2005, the aggregate Account
balance threshold for automatic cash-outs is $1,000.

 

A-6.5 Forms of Payment.

 

  (c) Annuities. Before April 1, 2002, the Plan provided annuity forms of
payment to certain acquired or merged entities listed in Addendum B, which forms
were grandfathered from predecessor plans that merged into this Plan. During
2001, the Plan provided a 90-day notice to all affected Participants that,
effective April 1, 2002, the Plan no longer offers annuity forms of payment.
However, with respect to Money Purchase Accounts, the Plan continues to provide
the single life annuity as the normal form for unmarried Participants, and the
50 percent joint and survivor annuity as the normal form for married
Participants.

 

A-6.7 Required Minimum Distribution Rules. For calendar years before 2003, the
Plan complied with Treas. Regs. § 1.401(a)(9) as in effect before the 2002
revisions.

 

A-6.8 Beneficiary Designation. From January 1, 2002 through December 31, 2003,
to be treated as a survivor, an individual beneficiary had to survive the
Participant by a period no less than 30 days.

 

A-15



--------------------------------------------------------------------------------

A-6.11 Direct Rollover of Eligible Distributions. Before January 1, 2002, a
surviving Spouse could not roll over a distribution to an eligible retirement
plan. Code Section 402(c)(8)(B) was amended effective January 1, 2002 to define
an “eligible retirement plan” to include Code Section 403(b) plans and Code
Section 457(b) governmental plans. Before January 1, 2007, non-Spouse alternate
payees or other beneficiaries could not roll over distributions from this Plan.

 

A-16



--------------------------------------------------------------------------------

ARTICLE 7

Limitations on Contributions

 

A-7.1 Excess 402(g) Contributions. The Plan distributed gap period income with
Excess 402(g) Contributions for the 2007 Plan Year.

 

A-7.2 Code Section 415 Limitation.

…

 

  (b) Correction of Excess Annual Additions. Before January 1, 2008, the
Committee removed from each Participant’s Accounts any allocations that would
cause his/her Annual Addition for any Plan Year to exceed his/her Maximum Annual
Addition, if the excess resulted from a reasonable error in estimating his/her
annual Compensation, or in determining the amount of Elective Contributions that
he/she could make under the Dollar Limit described in Section 7.1, or under
other circumstances that the Internal Revenue Service permitted. The Committee
first refunded unmatched Employee Contributions, and then matched Employee
Contributions, with attributable earnings. The Committee then removed the
Matching Contributions attributable to each refund to a suspense account. The
Committee reallocated the amount in the suspense account to all Participants as
part of their Matching Contribution for the same or the next Plan Year.
Beginning January 1, 2008, the Committee corrects any Excess Annual Addition by
using correction methods prescribed by the IRS.

 

A-7.3 Top-Heavy Rules. Before the Plan became a safe harbor plan under Code
Sections 401(k)(12) and 401(m)(11) on January 1, 2002, the Plan was required to
prove that it was not top-heavy under Code Section 416. Effective for the 2002
Plan Year, the Plan is exempt from the top-heavy rules as a safe harbor plan.
The Committee has determined that the Plan was not top-heavy for any Plan Year
before 2002. The rules in this Section applied before the Plan became safe
harbor in the 2002 Plan Year. These rules, which have been revised to comply
with the Economic Growth and Tax Reform and Reconciliation Act of 2001, will
again apply if the Plan should lose safe harbor status for any Plan Year.

 

A-17



--------------------------------------------------------------------------------

  (a) Applicable Definitions. For purposes of this Section, the following terms
have the meanings set forth below.

 

  (1) Aggregation Group. The Required Aggregation Group includes each qualified
plan maintained in the Controlled Group in which a Key Employee is a
participant, and each other plan that enables any plan with Key Employee
participants to meet the requirements of Code Section 401(a)(4) or 410, which
plans are required to be aggregated for purposes of determining top-heavy
status. The Permissive Aggregation Group includes the qualified plans of the
Controlled Group that are required to be aggregated, plus such plans that are
not part of the Required Aggregation Group but that satisfy the requirements of
Code Sections 401(a)(4) and 410 when considered together with the Required
Aggregation Group.

 

  (2) Cumulative Account Balances means the Cumulative Account Balance of each
Participant as of any Determination Date, which includes his: (A) Employer
Contribution Account balance as of the most recent Valuation Date, adjusted by
allocations of his/her proportionate share of Employer Contributions actually
made and allocations of investment gains or losses made or due to be made under
Section 4.1 of the main text of the Plan as of the Determination Date;
(B) Employee Contribution Account balances as of the most recent Valuation Date,
adjusted by allocations of investment gains or losses made or due to be made
under Section 4.1 as of the Determination Date; and (C) distributions made
during the one-year period ending on the Determination Date because of
termination, death or Disability and any in-service withdrawals made during the
five-year period ending on the Determination Date, but excluding distributions
made to or on behalf of any Participant who has not performed service for an
Employer during the one-year period ending on the Determination Date, and
excluding distributions rolled over to qualified plans maintained by Controlled
Group members that are reflected in Account balances. Before 2002, the lookback
period was 5 years for all distributions.

 

A-18



--------------------------------------------------------------------------------

  (3) Determination Date means, for each Plan Year, the last day of the
preceding Plan Year.

 

  (4) Key Employee means any Employee or former Employee (including any deceased
employee) who at any time during the Plan Year that includes the Determination
Date was an officer of an Employer having annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002), a 5-percent owner of an Employer, or a 1-percent owner
of an Employer having annual Compensation greater than $150,000. No more than
the lesser of 50 Employees or 10 percent of all Employees (at least 3) are
treated as officers.

 

  (5) Non-Key Employee means an Employee who is not a Key Employee.

 

  (6) Top-Heavy Plan Year means a Plan Year when the Plan is top-heavy.

 

  (b) Determination of Top-Heavy Status. The Plan will be treated as top-heavy
for the tested Plan Year if either: (1) the sum of the Cumulative Account
Balances of Participants who are Key Employees exceeds 60 percent of the sum of
the Cumulative Account Balances of all Participants; or (2) the Plan is part of
a Required Aggregation Group in which more than 60 percent of the sum of
(A) aggregated Cumulative Account Balances, and (B) present values of accrued
benefits under defined benefit plans, have been accumulated in favor of Key
Employees (including distributions under any Employer-sponsored plan during the
1-year period ending on the determination date, or during the past 5-year period
for any in-service withdrawals). The Plan will not be considered a top-heavy
plan with respect to any Plan Year in which the Plan is part of a Required or
Permissive Aggregation Group that is not top-heavy.

 

  (c)

Minimum Benefit During Top-Heavy Plan Years. Each Participant who is a Non-Key
Employee in a Top-Heavy Plan Year and who also participates in a defined benefit
plan maintained by a Controlled Group member, will receive the

 

A-19



--------------------------------------------------------------------------------

 

minimum benefit under the defined benefit plan required under Code
Section 416(c)(1). Each Non-Key Employee Participant who does not participate in
a defined benefit plan, and who has not terminated Employment as of the last day
of the Plan Year, will receive an allocation of Employer Contributions in an
amount not less than the lesser of (A) 3 percent of his/her taxable Form W-2
Compensation, or (B) the Compensation percentage of the Key Employee whose
percentage is the highest of all Participants for the Plan Year, which
percentage is calculated by including both Employer Contributions (other than
Safe Harbor Contributions) and Employee Contributions. The Company will make the
required Employer Contribution for each eligible Non-Key Employee Participant
whether or not he/she has made any Employee Contributions for the Plan Year, and
regardless of his/her level of Form W-2 Compensation for the Plan Year.

 

A-7.4 Nondiscrimination (ADP and ACP) Tests. Before January 1, 2002, the Plan
was required to satisfy the ADP and ACP Tests for each Plan Year. Effective in
2002, the Plan meets the safe harbor requirements under Code Sections 401(k)(12)
and 401(m)(11) and is exempt from nondiscrimination testing. For each Plan Year
before 2002 when the Plan was redesigned as safe harbor, the Committee ensured
that the Plan met the nondiscrimination tests in that it (a) limited or directed
the Trustee to refund Employee Contributions for HCEs to the extent necessary to
meet the ADP Test, and (b) limited Matching Contributions for HCEs to the extent
necessary to meet the ACP Test. Alternatively, the Plan authorized the Committee
to direct the Company to make the Corrective Contributions described in
Subsection (e). Beginning in 1999, the Plan excluded from the ADP and ACP Tests
any NCE who had less than one Year of Service and was younger than age 21. The
Plan did not use the lookback year testing method. If the Plan should lose safe
harbor status for any Plan Year, these rules will again apply for that Plan
Year, as updated to comply with applicable laws in effect at that time.

 

  (a) ADP Test. The Plan conducted the ADP Test for each Plan Year to determine
whether the Actual Deferral Percentage (ADP) for the HCE Group and the ADP for
the NCE Group for each Plan Year were within the maximum disparity described in
Subsection (a)(3). The Plan conducted the ADP Test by the following steps:

 

A-20



--------------------------------------------------------------------------------

  (1) Actual Deferral Ratio (ADR). The Committee determined the ratio of the sum
of each Participant’s Employee Contributions and any of his/her Employer
Contributions used in the ADP Test, to his/her Compensation.

 

  (2) Average Deferral Percentage (ADP). The ADP for the HCE Group is the
average of their individual ADRs, calculated separately for each HCE in the
Group. The ADP for the NCE Group is the average of their individual ADRs,
calculated separately for each NCE in the Group.

 

  (3) Maximum Disparity. In no Plan Year did the Average Deferral Percent-age of
the HCE Group exceed the greater of: (A) the ADP of the NCE Group multiplied by
1.25; or (B) the lesser of the ADP of the NCE Group plus 2 percentage points, or
the ADP of the NCE Group multiplied by 2.

 

  (b) ACP Test. The Plan conducted the ACP Test to determine whether the Actual
Contribution Percentage (ACP) for the HCE Group and the ACP for the NCE Group
for each Plan Year were within the maximum disparity permitted under Subsection
(b)(3). The Plan conducted the ACP Test by the following steps:

 

  (1) Actual Contribution Ratio (ACR). The Committee determined the ratio of
each Participant’s allocation of Matching Contributions and any Corrective
Contributions made to satisfy the ACP Test, to his/her Compensation.

 

  (2) Average Contribution Percentage (ACP). The ACP for the HCE Group is the
average of their individual ACRs, calculated separately for each HCE in the
Group. The ACP for the NCE Group is the average of their individual ACRs,
calculated separately for each NCE in the Group.

 

  (3)

Maximum Disparity. In no Plan Year did the Average Contribution Percentage of
the HCE Group exceed the greater of: (A) the ACP of the NCE Group multiplied by
1.25; or (B) the lesser of the ACP of the NCE

 

A-21



--------------------------------------------------------------------------------

 

Group plus 2 percentage points, or the ACP of the NCE Group multiplied by 2.

 

  (c) Correction of Excess ADP Contributions and Excess ACP Contributions.
Before the 2002 Plan Year, the Committee corrected Excess ADP Contributions and
Excess ACP Contributions by using the following rules. If the Plan should lose
safe harbor status for any Plan Year, the Committee will use these rules if
correction is needed.

 

  (1) Correction before Excess Contributions are Made. If the Committee
determined, before Excess ADP Contributions and/or Excess ACP Contributions were
made, that the Plan would fail to meet either the ADP Test or the ACP Test or
both tests for that Plan Year, it either made the Corrective Contribution
described in Subsection (e) or limited the Employee Contributions and/or the
Matching Contributions for the HCE Group by such amount and beginning as of such
pay period as it considered necessary to prevent failing the ADP Test and/or ACP
Test.

 

  (2) Correction after Excess Contributions are Made. If the Committee
determined, after the Plan had already received Excess ADP Contributions and/or
Excess ACP Contributions, that the Plan would fail to meet either the ADP Test
or the ACP Test or both tests for that Plan Year, it selected one or more of the
following methods to cure the failure: (A) directed that the Corrective
Contribution described in Subsection 3.2(c) be made, or (B) refunded,
distributed and/or forfeited the excess amounts and attributable earnings for
affected HCEs. The Committee effected the curative method no later than the end
of the Plan Year following the Plan Year for which the excess amount was
contributed, and if practicable by March 15 of that Plan Year.

 

  (A)

Refund of Excess ADP Contributions. If the Committee elected to correct the
excess by making refunds, it determined the dollar amount of the excess to be
refunded by using the ratio leveling

 

A-22



--------------------------------------------------------------------------------

 

method, and then refunded Excess ADP Contributions to HCEs in the order of the
dollar amount contributed, beginning with the HCE with the highest dollar amount
and continued the refunds, if necessary, until all HCEs had the same dollar
amount, and then reduced those dollar amounts equally. The Committee first
refunded unmatched Employee Contributions to each affected HCE, and then
refunded matched Employee Contributions.

 

  (B) Forfeiture of Excess ACP Contributions. For any Plan Year, the Committee
forfeited Matching Contributions attributable to refunded Employee
Contributions. To the extent that forfeitures (if any) were not sufficient to
cure failure of the ACP Test, the Committee distributed Excess ACP Contributions
to HCEs. The Committee determined the dollar amount of the Matching
Contributions to be distributed, by using the ratio leveling method, and then
distributed the excess amount by the dollar leveling method, i.e., in the order
of the dollar amount contributed, beginning with the HCE with the highest dollar
amount and continued the distributions, if necessary, until all HCEs had the
same dollar amount, and then reduced those dollar amounts equally.

 

  (3) Determination of Earnings. The Committee used the Plan’s normal method of
calculating earnings to determine the amount of earnings attributable to each
Participant’s Excess ADP Contributions and/or Excess ACP Contributions for the
Plan Year for which the Contributions were made, and ignored gap period earnings
(for the period between the end of the Plan Year and the correction date).
Effective January 1, 2008, the Committee will ignore gap period earnings (for
the period between the end of the Plan Year and the correction date).

 

  (d)

Excess Annual Addition. Any Employee Contribution or Employer Contribution that
was an Excess Annual Addition for purposes of the Code Section 415 limit,

 

A-23



--------------------------------------------------------------------------------

 

and was distributed under Subsection 7.2(b), was not be included in the ADP Test
or ACP Test, as applicable.

 

  (e) Corrective Contribution. For any Plan Year when the Plan does not have
safe-harbor status and the Plan has Excess ADP Contributions and/or Excess ACP
Contributions, the Committee, in its discretion and in lieu of the
refunds/distributions/forfeitures described in this Section A-7.4, may direct
the Employers to make a Corrective Contribution in the amount necessary to
satisfy the ADP Test and/or ACP Test.

 

  (1) Qualified Matching Contributions (QMACs). The Committee may direct each
affected Employer to make a Corrective Contribution to match a percentage of the
Employee Contributions made by NCEs for the Plan Year, in addition to the
regular Matching Contribution, in the amount necessary to meet the ADP Test
and/or ACP Test for the Plan Year.

 

  (2) Qualified Nonelective Contributions (QNECs). The Committee may direct each
affected Employer to make a Corrective Contribution that is allocated by one of
the following methods: (1) uniform percentage of Compensation, (2) per capita,
or (3) to selected NCEs in an amount that does not exceed the product of each
NCEs Compensation and the greater of 5% or two times the average ADP or ACP for
the Plan Year.

 

A-24



--------------------------------------------------------------------------------

ARTICLE 9

Administration

 

A-9.1 Allocation of Fiduciary Responsibilities.

…

 

  (b) Committee.

 

  (1) Before January 1, 2008, the Chairman of the Compensation Committee of the
Board of Directors appointed the members of the Committee.

 

A-25



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

Amended and Restated January 1, 2010

ADDENDUM B

ACQUIRED OR MERGED ENTITIES

The separate numbered units of this Addendum B set forth special provisions that
apply only to Participants who were employed by one of the entities identified
below before or at the time it was acquired by or merged with the Company or
became or ceased to be part of the Controlled Group. The numbered units are
arranged by effective dates. The special provisions set forth in each numbered
unit have the same Section numbers and headings as the corollary Sections in the
main text of the Plan, with the prefix “B” to correspond to this Addendum B.
Except to the extent that special provisions alter the corollary provisions in
the main text of the Plan, the main text applies.

 

Unit No.    Acquired or Merged Entities    Effective Date    Page   B1    First
National Bank of Venice    April 1, 1992      B-1    B2    HomeTrust Bank of
Georgia    January 1, 1993      B-2    B3    First National Bank of
Florence/First United Bancorp    February 1, 1993      B-3    B4    Coast Bank
and Federal Savings Bank    February 22, 1993      B-4    B5    Flagler National
Bank    March 15, 1993      B-5    B6    Regional Investment Corporation,      
   Premium Assignment Corporation,          Andrew Jackson Savings Bank, and   
      Baker Mortgage Loans, Inc.    February 17, 1994      B-6    B7    Peoples
State Bank    May 12, 1995      B-7    B8    Key Biscayne Bank & Trust    August
11, 1995      B-8    B9    Stephens Diversified Leasing, Inc.    October 11,
1995      B-9    B10    Ponte Vedra Banking Corporation    January 19, 1996     
B-10    B11    Union Planters National Bank    September 5, 1997      B-11   
B12    Equitable Securities Corporation    January 1, 1998      B-12    B13   
Citizens Bancorporation, Mariana, Florida    October 31, 1998      B-13    B14
   First Union Corporation    December 31, 1998      B-14    B15    Crestar
Financial Corporation    December 31, 1998      B-16    B16    The Regency Group
   April 30, 1999      B-19    B17    Assets Management Advisors, Inc.    March
28, 2001      B-20    B18    The Robinson-Humphrey Company, LLC    July 26, 2001
     B-21    B19    Huntington Bancshares    February 15, 2002      B-22    B20
   Eagle Capital, LLC    February 1, 2003      B-23    B21    Home Financial
Group LLC    June 1, 2003      B-24    B22    Lighthouse Financial Corporation
   June 2, 2003      B-25    B23    Sun America Mortgage Corporation    August
1, 2003      B-26    B24    Seix Investment Advisors, Inc.    May 28, 2004     
B-27   



--------------------------------------------------------------------------------

B25    National Commerce Financial Corporation    October 1, 2004      B-28   
B26    Zevenbergen Capital, Inc.    January 1, 2005 -          October 1, 2008
     B-32    B27    Community Bank of Florida    March 17, 2006      B-33    B28
   Inlign Wealth Management, LLC    December 31, 2007      B-34    B29    Salem
Mortgage    January 31, 2008 -      B-35          February 29, 2008    B30   
GB&T Bancshares, Inc.    May 1, 2008      B-36    B31    Cymbic Family Offices
Services    December 31, 2008      B-37   



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B1

FIRST NATIONAL BANK OF VENICE

ARTICLE 1

Definitions

 

B1-1.1 Accounts. The Venice Plan accounts that were merged into the corollary
Employer Contribution Accounts under this Plan included leveraged and
non-leveraged ESOP contributions, which were subject to 5-year cliff vesting but
became fully vested on January 1, 1997, and tax credit ESOP contributions
(commonly called PAYSOP contributions) that were fully vested.

 

B1-1.20 Effective Date means April 1, 1992, the date when First National Bank of
Venice (Venice) became part of the Controlled Group (the Company Merger Date).
January 1, 1993 was the date when the Venice Plan became part of this Plan (the
Plan Merger Date).

 

B1-1.49 Plan (Venice Plan) means the Florida Westcoast Banks, Inc. Employee
Stock Bonus Plan, which was merged into this Plan as of the January 1, 1993 Plan
Merger Date.

ARTICLE 2

Eligibility

 

B1-2.1 Eligibility. Each Employee who worked for Venice on the Company Merger
Date, had met the Venice Plan eligibility requirements, and was an active
Employee on the Plan Merger Date, became eligible to participate in this Plan on
that date. This Plan granted credit for service with Venice for purposes of
eligibility to participate and to receive Matching Contributions, and vesting.

 

B-1



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B2

HOMETRUST BANK OF GEORGIA

ARTICLE 1

Definitions

 

B2-1.1 Accounts. The HomeTrust Plan accounts that were merged into the corollary
Employer Contribution Accounts under this Plan included leveraged ESOP
contributions, matching contributions, and discretionary contributions, which
were fully vested. Before-tax contributions were merged into Before-Tax
Accounts.

 

B2-1.20 Effective Date means January 1, 1993, the date when HomeTrust Bank of
Georgia (HomeTrust) became part of the Controlled Group, and the date when the
HomeTrust Plan became part of this Plan (the Company/Plan Merger Date).

 

B2-1.49 Plan (HomeTrust Plan) means the Home Federal Savings Bank of Georgia
Employee Stock Ownership Plan, which was merged into this Plan as of the
January 1, 1993 Company/Plan Merger Date.

ARTICLE 2

Eligibility

 

B2-2.1 Eligibility. Each Employee who worked for HomeTrust on the Company/Plan
Merger Date, had met the HomeTrust Plan eligibility requirements, and was an
active Employee on the Company/Plan Merger Date, became eligible to participate
in this Plan on that date. This Plan granted credit for service with HomeTrust
for purposes of eligibility to participate and to receive Matching
Contributions.

 

B-2



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B3

FIRST NATIONAL BANK OF FLORENCE/FIRST UNITED BANCORP

ARTICLE 1

Definitions

 

B3-1.1 Accounts. The Florence Plan accounts that were merged into the corollary
Employer Contribution Accounts under this Plan included matching contribution
accounts and discretionary contribution accounts, which were fully vested.
Before-tax contribution accounts were merged into Before-Tax Accounts. After-tax
contribution accounts were merged into After-Tax Accounts. Rollover contribution
accounts were merged into Rollover Accounts. The Florence Plan offered annuity
forms of payment and required Spousal consent for withdrawals and distributions.
This Plan retained that requirement. This Plan issued 90-day notices that
annuity forms are not offered and Spousal consent is not required after
March 31, 2002.

 

B3-1.20 Effective Date means February 1, 1993, the date when the First National
Bank of Florence (Florence) became part of the Controlled Group (the Company
Merger Date). July 1, 1993 was the date when the Florence Plan became part of
this Plan (the Plan Merger Date).

 

B3-1.49 Plan (Florence Plan) means the First National Bank of Florence
Retirement Savings Plan, which was merged into this Plan as of the July 1, 1993
Plan Merger Date.

ARTICLE 2

Eligibility

 

B3-2.1 Eligibility. Each Employee who worked for Florence on the Company Merger
Date, had met the Florence Plan eligibility requirements, and was an active
Employee on the Plan Merger Date, became eligible to participate in this Plan on
that date. This Plan granted credit for service with Florence for purposes of
eligibility to participate and to receive Matching Contributions, and vesting.

 

B-3



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B4

COAST BANK and FEDERAL SAVINGS BANK

ARTICLE 1

Definitions

 

B4-1.20 Effective Date means February 22, 1993, the date when Coast Bank and
Federal Savings (Coast) became part of the Controlled Group (the Company Merger
Date).

ARTICLE 2

Eligibility

 

B4-2.1 Eligibility. Each Employee who worked for Coast on the Company Merger
Date, had met this Plan’s eligibility requirements, and was an active Employee
on July 1, 1993, became eligible to participate in this Plan on that date. This
Plan granted credit for service with Coast for purposes of eligibility to
participate and to receive Matching Contributions, and vesting.

 

B-4



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B5

FLAGLER NATIONAL BANK

ARTICLE 1

Definitions

 

B5-1.20 Effective Date means March 15, 1993, the date when Flagler National Bank
(Flagler) became part of the Controlled Group (the Company Merger Date).

ARTICLE 2

Eligibility

 

B5-2.1 Eligibility. Each Employee who worked for Flagler on the Company Merger
Date, had met this Plan’s eligibility requirements, and was an active Employee
on July 1, 1993, became eligible to participate in this Plan on that date. This
Plan granted credit for service with Flagler for purposes of eligibility to
participate and to receive Matching Contributions.

 

B-5



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B6

REGIONAL INVESTMENT CORPORATION, PREMIUM ASSIGNMENT CORPORATION, ANDREW

JACKSON SAVINGS BANK, AND BAKER MORTGAGE LOANS, INC.

ARTICLE 1

Definitions

 

B6-1.20 Effective Date means February 17, 1994, the date when Regional
Investment Corporation, Premium Assignment Corporation, Andrew Jackson Savings
Bank, and Banker Mortgage Loans, Inc. (collectively Andrew Jackson) became part
of the Controlled Group (the Company Merger Date).

ARTICLE 2

Eligibility

 

B6-2.1 Eligibility. Each Employee who worked for Andrew Jackson on the Company
Merger Date, had met this Plan’s eligibility requirements, and was an active
Employee on April 1, 1994, became eligible to participate in this Plan on that
date. This Plan granted credit for service with Andrew Jackson for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-6



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B7

PEOPLES STATE BANK

ARTICLE 1

Definitions

 

B7-1.20 Effective Date means May 12, 1995, the date when Peoples State Bank
(Peoples) became part of the Controlled Group (the Company Merger Date).

ARTICLE 2

Eligibility

 

B7-2.1 Eligibility. Each Employee who worked for Peoples on the Company Merger
Date, had met this Plan’s eligibility requirements, and was an active Employee
on July 1, 1995, became eligible to participate in this Plan on that date. This
Plan granted credit for service with Peoples for purposes of eligibility to
participate and to receive Matching Contributions.

 

B-7



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B8

KEY BISCAYNE BANK & TRUST

ARTICLE 1

Definitions

 

B8-1.1 Accounts. The Key Biscayne Plan accounts that were merged into the
corollary Employer Contribution Accounts under this Plan included matching
contributions and discretionary contributions, which were fully vested.
Before-Tax Contribution Accounts were merged into Before-Tax Accounts. After-Tax
Contribution Accounts were merged into After-Tax Accounts. Rollover Contribution
Accounts were merged into Rollover Accounts. The Key Biscayne Plan offered
annuity forms of payment and required Spousal consent for withdrawals and
distributions. This Plan retained that requirement. This Plan issued 90-day
notices that annuity forms are not offered and Spousal consent is not required
after March 31, 2002.

 

B8-1.20 Effective Date means August 11, 1995, the date when Key Biscayne Bank &
Trust (Key Biscayne) became part of the Controlled Group (the Company Merger
Date). January 1, 1996 was the date when the Key Biscayne Plan became part of
this Plan (the Plan Merger Date).

 

B8-1.49 Plan (Key Biscayne Plan) means the Key Biscayne Bank 401(k) Profit
Sharing Plan, which was frozen as of the August 11, 1995 Company Merger Date and
merged into this Plan as of the January 1, 1996 Plan Merger Date.

ARTICLE 2

Eligibility

 

B8-2.1 Eligibility. Each Employee who worked for Key Biscayne on the Company
Merger Date, had met the Key Biscayne Plan eligibility requirements, and was an
active Employee on the Plan Merger Date, became eligible to participate in this
Plan on that date. This Plan granted credit for service with Key Biscayne for
purposes of eligibility to participate and to receive Matching Contributions.

 

B-8



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B9

STEPHENS DIVERSIFIED LEASING, INC.

ARTICLE 1

Definitions

 

B9-1.20 Effective Date means October 11, 1995, the date when Stephens
Diversified Leasing, Inc. (Stephens) became part of the Controlled Group (the
Company Merger Date).

ARTICLE 2

Eligibility

 

B9-2.1 Eligibility. Each Employee who worked for Stephens on the Company Merger
Date, had met this Plan’s eligibility requirements, and was an active Employee
on January 1, 1996, became eligible to participate in this Plan on that date.
This Plan granted credit for service with Stephens for purposes of eligibility
to participate and to receive Matching Contributions.

 

B-9



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B10

PONTE VEDRA BANKING CORPORATION

ARTICLE 1

Definitions

 

B10-1.1 Accounts. The Ponte Vedra Plan accounts that were merged into the
corollary Employer Contribution Accounts under this Plan included Matching
Contribution Accounts and discretionary contribution accounts, which were fully
vested. Before-Tax Contribution Accounts were merged into Before-Tax Accounts.
After-Tax Contribution Accounts were merged into After-Tax Accounts. Rollover
Contribution Accounts were merged into Rollover Accounts.

 

B10-1.20 Effective Date means January 19, 1996, the date when Ponte Vedra
Banking Corporation (Ponte Vedra) became part of the Controlled Group (the
Company Merger Date). April 1, 1996 was the date when the Ponte Vedra Plan
became part of this Plan (the Plan Merger Date).

 

B10-1.49 Plan (Ponte Vedra Plan) means the Ponte Vedra National Bank Retirement
Savings Plan, which was merged into this Plan as of the April 1, 1996 Plan
Merger Date.

ARTICLE 2

Eligibility

 

B10-2.1 Eligibility. Each Employee who worked for Ponte Vedra on the Company
Merger Date, had met the Ponte Vedra Plan eligibility requirements, and was an
active Employee on the Plan Merger Date, became eligible to participate in this
Plan on that date. This Plan granted credit for service with Ponte Vedra for
purposes of eligibility to participate and to receive Matching Contributions.

 

B-10



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B11

UNION PLANTERS NATIONAL BANK

ARTICLE 1

Definitions

 

B11-1.1 Accounts. Former Union Planters employees who became Participants were
permitted to roll over account balances distributed from the Union Planters
Plan, into a Rollover Account in this Plan.

 

B11-1.20 Effective Date means September 5, 1997, the date when the Company
purchased certain bank branches located in Tennessee from Union Planters
National Bank (Union Planters) and hired certain Union Planters employees (the
Acquisition Date). Those branches are located in Johnson City (two branches),
Bristol (two branches), Kingsport, and Greenville, Tennessee.

 

B11-1.49 Plan (Union Planters Plan) means the Union Planters Retirement Savings
Plan, which was not part of the acquisition and was not merged into this Plan.

ARTICLE 2

Eligibility

 

B11-2.1 Eligibility. Each Employee who worked for Union Planters Bank on the
Acquisition Date, had met the eligibility requirements for the Union Planters
Plan, and was an active Employee on that date, became eligible to participate in
this Plan on that date. This Plan granted credit for service with Union Planters
Bank for purposes of eligibility to participate and to receive Matching
Contributions.

 

B-11



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B12

EQUITABLE SECURITIES CORPORATION

ARTICLE 1

Definitions

 

B12-1.1 Accounts. The Equitable Plan was frozen as of December 31, 1999.
Equitable Plan Participants were covered by this Plan effective January 1, 2000.
This Plan subsequently accepted rollovers of frozen accounts from the Equitable
Plan.

 

B12-1.20 Effective Date means January 1, 1998, the date when Equitable
Securities Corporation (Equitable) became part of the Controlled Group (the
Acquisition Date). Equitable subsequently was renamed SunTrust Capital Markets,
Inc.

 

B12-1.49 Plan (Equitable Plan) means the Equitable Securities Profit Sharing
Plan, which was frozen as of December 31, 1999, and is sponsored by SunTrust
Capital Markets, Inc. The frozen plan was converted to a prototype plan
effective January 1, 2009, and was renamed the SunTrust Equitable Securities
Corporation Profit Sharing Plan.

ARTICLE 2

Eligibility

 

B12-2.1 Eligibility. Each Employee who worked for Equitable on the Acquisition
Date, had met the Equitable Plan eligibility requirements, and was an active
Employee on that date, became eligible to participate in this Plan effective
January 1, 2000, the day after the Equitable Plan was frozen. This Plan granted
credit for service with Equitable for purposes of eligibility to participate and
to receive Matching Contributions.

 

B-12



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B13

CITIZENS BANCORPORATION, MARIANA, FLORIDA

ARTICLE 1

Definitions

 

B13-1.1 Accounts. The Citizens Plan was terminated as of December 31, 1998, and
all account balances were distributed. Former Citizens employees who became
Participants were permitted to roll over those account balances into a Rollover
Account in this Plan.

 

B13-1.20 Effective Date means October 31, 1998, the date when Citizens
Bancorporation (Citizens), a bank holding company based in Marianna, Florida,
became part of the Controlled Group (the Company Merger Date).

 

B13-1.49 Plan (Citizens Plan) means the Citizens Bancorporation Profit Sharing
Plan, which was terminated as of December 31, 1998, and from which all account
balances were distributed.

ARTICLE 2

Eligibility

 

B13-2.1 Eligibility. Each Employee who worked for Citizens on the Company Merger
Date, had met the Citizens Plan eligibility requirements, and was an active
Employee on January 1, 1999, became eligible to participate in this Plan on that
date. This Plan granted credit for service with Citizens for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-13



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B14

FIRST UNION CORPORATION (CERTAIN FLORIDA BRANCHES)

ARTICLE 1

Definitions

 

B14-1.1 Accounts. The following First Union Plan accounts were
direct-transferred into the corollary Accounts under this Plan on July 1, 2000:
matching contribution accounts (which were fully vested on March 1, 2000) were
transferred into Employer Contribution Accounts; before-tax contribution
accounts were transferred into Before-Tax Accounts; after-tax contribution
accounts were transferred into After-Tax Accounts; and rollover contribution
accounts were transferred into Rollover Accounts. The First Union Plan offered
annuity forms of payment and required Spousal consent for withdrawals and
distributions. This Plan retained that requirement. This Plan issued 90-day
notices that annuity forms will not be offered and Spousal consent is not
required after March 31, 2002.

 

B14-1.20 Effective Date means December 31, 1998, the date when the Company
purchased certain bank branches located in Florida from First Union Corporation
and hired certain First Union employees (the Acquisition Date). Those branches
are located at Lake Panasoffkee, Wildwood, Bushnell and Webster in Sumter
County; Crystal River in Citrus County; Weeki Wachee and Spring Hill in Hernando
County.

 

B14-1.49 Plan (First Union Plan) means the First Union Corporation Savings Plan.
The First Union Plan accounts of individuals who became SunTrust Employees on
the Acquisition Date were frozen as of that date.

 

B-14



--------------------------------------------------------------------------------

ARTICLE 2

Eligibility

 

B14-2.1 Eligibility. Each Employee who worked for the acquired branches of First
Union on the Acquisition Date, had met the First Union Plan eligibility
requirements, and was an active Employee on January 1, 1999, became eligible to
participate in this Plan on that date. This Plan granted credit for service with
First Union for purposes of eligibility to participate and to receive Matching
Contributions.

 

B-15



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B15

CRESTAR FINANCIAL CORPORATION

ARTICLE 1

Definitions

 

B15-1.1 Accounts. The Crestar Plan accounts that were merged into the corollary
Employer Contribution Accounts under this Plan included: (a) matching
contribution accounts and discretionary contribution accounts (which are
available for investment elections without regard to age), and tax credit ESOP
contributions (commonly called PAYSOP contributions), all of which were fully
vested, were merged into Matching Accounts; (b). Before-tax contribution
accounts were merged into Before-Tax Accounts; (c) after-tax contribution
accounts (made before 1988) were merged into After-Tax Accounts; and
(d) rollover contribution accounts were merged into Rollover Accounts.

Money Purchase Accounts (which were merged into the Crestar Plan when Crestar
acquired Providence Savings & Loan) are maintained separately, and are subject
to in-service withdrawal restrictions and the Spousal consent requirements set
forth in Subsection 6.7(b) of the main text of the Plan. Spousal consent is
required for loans and for post-Employment distribution in a form other than the
normal form. Spousal consent to a form of payment other than the normal form is
not valid unless given within 90 days before the Benefit Commencement Date. The
normal form of payment for each Money Purchase Account is the single life
annuity for the unmarried Participant, and the 50 percent joint and survivor
annuity for the married Participant. If a Participant dies with a Money Purchase
Account balance, and before his/her Benefit Commencement Date, the Plan will pay
the balance in that Account to his/her surviving Spouse in the form of a 50
percent qualified preretirement survivor annuity unless the Spouse elects
another form.

 

B15-1.20

Effective Date means December 31, 1998, the date when Crestar Financial
Corporation (Crestar) and its affiliates and subsidiaries became part of the
Controlled Group (the Company Merger Date). The Crestar Employees’ Thrift and

 

B-16



--------------------------------------------------------------------------------

 

Profit Sharing Plan and the Crestar Merger Plan for Transferred Employees (the
Crestar Plans) became part of this Plan as of July 1, 1999 (the Plan Merger
Date).

 

B15-1.49 Plan (Crestar Plan) means the Crestar Employees’ Thrift and Profit
Sharing Plan, and/or the Crestar Merger Plan for Transferred Employees, as
applicable, which were merged into this Plan as of the July 1, 1999 Plan Merger
Date.

ARTICLE 2

Eligibility

 

B15-2.1 Eligibility. Each Employee who worked for Crestar on the Company Merger
Date, had met a Crestar Plan’s eligibility requirements, and was an active
Employee on the Plan Merger Date, became eligible to participate in this Plan as
of the Plan Merger Date. Each Employee who began working for Crestar between
January 1 and May 31, 1999 and who was an active Employee on the Plan Merger
Date, became eligible to participate in this Plan as of August 1, 1999 and
became eligible to receive Matching Contributions as of the first anniversary of
his/her hire date. This Plan granted credit for service with Crestar for
purposes of eligibility to participate and to receive Matching Contributions.

ARTICLE 3

Contributions

 

B15-3.1 Employee Contributions. The contribution percentage that each affected
Participant had in effect under the Crestar Employees’ Thrift and Profit Sharing
Plan as of June 30, 1999, remained in effect on the July 1, 1999 Plan Merger
Date. However, the minimum contribution rate increased from 1 percent to 2
percent, with an automatic increase for each Participant who had a 1 percent
rate in effect on that date. After the Plan Merger, Employee Contributions are
determined in accordance with the main text of the Plan.

 

B-17



--------------------------------------------------------------------------------

B15-3.2 Employer Contributions. Employer Matching Contributions allocated to
affected Participants’ Crestar Plan Accounts before the July 1, 1999 Plan Merger
Date, are fully vested and remain eligible for investment elections, regardless
of age.

ARTICLE 5

In-Service Withdrawals and Loans

 

B15-5.1 Withdrawals Without a Hardship. This Plan has grandfathered the option
that was available under the Crestar Plan for affected Participants to elect to
make in-service withdrawals from the pre-merger balances in their Accounts,
excluding Employer Contributions that had been allocated within the 24-month
period preceding the withdrawal, and excluding all balances in Before-Tax
Accounts and Money Purchase Accounts. The minimum withdrawal is $100.

 

B-18



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B16

THE REGENCY GROUP

ARTICLE 1

Definitions

 

B16-1.20 Effective Date means April 30, 1999, the date when The Regency Group
became part of the Controlled Group (the Company Merger Date).

ARTICLE 2

Eligibility

 

B16-2.1 Eligibility. Each Employee who worked for Regency on the Company Merger
Date, had met this Plan’s eligibility requirements, and was an active Employee
on June 1, 1999, became eligible to participate in this Plan on that date. This
Plan granted credit for service with Regency for purposes of eligibility to
participate and to receive Matching Contributions.

 

B-19



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B17

ASSETS MANAGEMENT ADVISORS, INC. (AMA)

ARTICLE 1

Definitions

 

B17-1.1 Accounts. The AMA Plan was frozen as of March 27, 2001. No AMA Plan
accounts were transferred to this Plan, but upon distribution of benefits from
the AMA Plan, Participants could request to have a rollover to this Plan.

 

B17-1.20 Effective Date means March 28, 2001, the date when Assets Management
Advisors, Inc. (AMA) became part of the Controlled Group (the Company Merger
Date).

 

B17-1.49 Plan (AMA Plan) means the Assets Management Advisors Plan, which was
frozen as of March 27, 2001. The Company did not assume the Plan.

ARTICLE 2

Eligibility

 

B17-2.1 Eligibility. Each Employee who worked for AMA on the Company Merger
Date, had met this Plan’s eligibility requirements, and was an active Employee
on June 1, 2001, became eligible to participate in this Plan on that date. This
Plan granted credit for service with AMA for purposes of eligibility to
participate and to receive Matching Contributions.

 

B-20



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B18

THE ROBINSON-HUMPHREY COMPANY, LLC

ARTICLE 1

Definitions

 

B18-1.1 Accounts. The accounts of affected Employees under the Citigroup Plan
were distributed when they became SunTrust Employees, and they were permitted to
roll those distributions into Rollover Accounts in this Plan.

 

B18-1.20 Effective Date means July 26, 2001, the date when SunTrust purchased
certain assets and properties relating to the institutional business of The
Robinson-Humphrey Company, LLC (Robinson-Humphrey) (the Acquisition Date).
Robinson-Humphrey had been a Delaware limited liability company and a
wholly-owned subsidiary of Solomon Smith Barney, Inc.

 

B18-1.49 Plan (Citigroup Plan) means the Citigroup 401(k) Plan, from which
distributions were made to Robinson-Humphrey participants who became SunTrust
Employees on the Acquisition Date.

ARTICLE 2

Eligibility

 

B18-2.1 Eligibility. Each Employee who worked for Robinson Humphrey on the
Acquisition Date, had met this Plan’s eligibility requirements, and was an
active Employee on August 1, 2001, became eligible to participate in this Plan
on that date. This Plan granted credit for service with Robinson Humphrey for
purposes of eligibility to participate and to receive Matching Contributions.

 

B-21



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B19

HUNTINGTON BANCSHARES, THE HUNTINGTON NATIONAL BANK

ARTICLE 1

Definitions

 

B19-1.20 Effective Date means February 15, 2002, the date when the Florida
Franchise of Huntington Bancshares and The Huntington National Bank (Huntington)
became part of the Controlled Group (the Acquisition Date).

ARTICLE 2

Eligibility

 

B19-2.1 Eligibility. Each Employee who worked for Huntington on the Acquisition
Date, had met this Plan’s eligibility requirements, and was an active Employee
on the Acquisition Date, became eligible to participate in this Plan on that
date. This Plan granted credit for service with Huntington for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-22



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B20

EAGLE CAPITAL, LLC

ARTICLE 1

Definitions

 

B20-1.20 Effective Date means February 1, 2003, the date when certain employees
of Eagle Capital, LLC (Eagle Capital) began working for AMA, a member of the
Controlled Group (the 2003 AMA Hire Date).

ARTICLE 2

Eligibility

 

B20-2.1 Eligibility. Each Employee who had worked for Eagle Capital before the
2003 AMA Hire Date, had met this Plan’s eligibility requirements and was an
active Employee on February 1, 2003, became eligible to participate in this Plan
on that date. This Plan granted credit for service with Eagle Capital for
purposes of eligibility to participate and to receive Matching Contributions.

 

B-23



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B21

HOME FINANCIAL GROUP LLC

ARTICLE 1

Definitions

 

B21-1.20 Effective Date means June 1, 2003, the date when Home Financial became
part of the Controlled Group (the Acquisition Date).

ARTICLE 2

Eligibility

 

B21-2.1 Eligibility. Each Employee who had worked for Home Financial before the
Acquisition Date, had met this Plan’s eligibility requirements and was an active
Employee on July 1, 2003, became eligible to participate in this Plan on that
date. This Plan granted credit for service with Home Financial for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-24



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B22

LIGHTHOUSE FINANCIAL CORPORATION

ARTICLE 1

Definitions

 

B22-1.1 Accounts. The defined contribution plan maintained by Lighthouse
Financial Corporation (Lighthouse) was terminated before Lighthouse became a
part of the Controlled Group. On distribution of benefits from the Lighthouse
Plan, Participants could request to have a rollover to this Plan.

 

B22-1.20 Effective Date means June 2, 2003, the date when Lighthouse became part
of the Controlled Group (the Company Merger Date).

 

B22-1.49 Plan (Lighthouse Plan) means the 401(k) Plan previously maintained by
Lighthouse.

ARTICLE 2

Eligibility

 

B22-2.1 Eligibility. Each Employee who worked for Lighthouse on the Company
Merger Date, had met this Plan’s eligibility requirements and was an active
Employee on June 2, 2003, became eligible to participate in this Plan on that
date. This Plan granted credit for service with Lighthouse for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-25



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B23

SUN AMERICA MORTGAGE CORPORATION

ARTICLE 1

Definitions

 

B23-1.1 Accounts. The defined contribution plan maintained by Sun America
Mortgage Corporation (Sun America) was terminated before Sun America became a
part of the Controlled Group. On distribution of benefits from the Sun American
Plan, participants could request to have a rollover to this Plan.

 

B23-1.20 Effective Date means August 1, 2003, the date when Sun America became
part of the Controlled Group (the Company Merger Date).

 

B23-1.49 Plan (Sun America Plan) means the Sun America Mortgage Company 401(k)
Profit Sharing Plan.

ARTICLE 2

Eligibility

 

B23-2.1 Eligibility. Each Employee who worked for Sun America on the Company
Merger Date, had met this Plan’s eligibility requirements and was an active
Employee on August 1, 2003, became eligible to participate in this Plan on that
date. This Plan granted credit for service with Sun America for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-26



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B24

SEIX INVESTMENT ADVISORS, INC.

ARTICLE 1

Definitions

 

B24-1.20 Effective Date means May 28, 2004, the date when Seix Investment
Advisors, Inc. became part of the Controlled Group (the Acquisition Date).

ARTICLE 2

Eligibility

 

B24-2.1 Eligibility. Each Employee who worked for Seix on the Acquisition Date
and was an active Employee on the Acquisition Date, became eligible to
participate in this Plan on July 1, 2004. This Plan granted credit for service
with Seix for purposes of eligibility to participate and to receive Matching
Contributions.

 

B-27



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B25

NATIONAL COMMERCE FINANCIAL CORPORATION

On October 1, 2004, National Commerce Financial Corporation became part of the
Controlled Group (the Company Merger Date). The National Commerce Financial
Corporation Investment Plan was frozen as of the close of business on
December 31, 2004. The following provisions relating to Articles 2 and 5 are
effective October 1, 2004.

ARTICLE 1

Definitions

 

B25-1.1 Accounts. The NCF Plan was frozen as of the close of business on
December 31, 2004. The NCF Plan accounts that were merged into the corollary or
similar Accounts under this Plan included the following. Matching contribution
accounts which were merged into Matching Accounts. Profit sharing accounts (from
entities previously acquired by NCF) were merged into the Merged Plan Account.
ESOP accounts (from both the NCF Plan and from entities previously acquired by
NCF) were merged into the Merged Plan Account. Before-tax contribution accounts
were merged into Before-Tax Accounts. After-tax contribution accounts were
merged into After-Tax Accounts. Rollover contribution accounts were merged into
Rollover Accounts.

 

B25-1.10 Company Merger Date has the same definition as Effective Date.

 

B25-1.20 Effective Date means October 1, 2004, the date when National Commerce
Financial Corporation and its affiliates and subsidiaries became part of the
Controlled Group (the Company Merger Date). The NCF Plan was merged into and
became part of this Plan as of the close of business on June 30, 2005 (the Plan
Merger Date).

 

B25-1.39

Merged Plan means with respect to the NCF Plan, all of the following plans that
were merged into the NCF Plan as of August 1, 2001: CCB Financial Corporation

 

B-28



--------------------------------------------------------------------------------

 

Retirement Savings Plan, National Bank of Commerce ESOP\TIRA Plan, and the First
Mercantile Profit Sharing Plan.

 

B25-1.49 Plan (NCF Plan) means the National Commerce Financial Corporation
Investment Plan, which was merged into this Plan as of the June 30, 2005 Plan
Merger Date.

 

B25-1.49A Plan Merger Date means the close of business on June 30, 2005, the
date when the NCF Plan was merged into this Plan.

ARTICLE 2

Eligibility

 

B25-2.1 Eligibility.

 

  (a) Past Service Credit. Each Employee who worked for NCF on the Company
Merger Date, had met this Plan’s eligibility requirements and was an active
Employee on January 1, 2005, became eligible to participate in this Plan on that
date. On that date, this Plan granted credit for service with NCF and its
controlled group members for purposes of eligibility to participate and to
receive Matching Contributions.

 

  (b) Sale of Transplatinum and and its Subsidiaries. Transplatinum Service
Corp. and its wholly- owned subsidiaries, including Fleet One Holdings, LLC and
LLR (collectively Transplatinum) previously were subsidiaries of NCF and became
Controlled Group members on the Company Merger Date. Effective September 2,
2008, Transplantium was sold to an unrelated entity and ceased its status as a
Controlled Group member. As of that date, Transplatinum ceased to be an
Employer, and employees of Transplatinum on and after that date are not
Employees for purpose of this Plan.

 

  (c)

Sale of The First Mercantile Trust Company. The First Mercantile Trust Company
(First Mercantile) was previously a wholly-owned subsidiary of NCF and became a
Controlled Group Member on the Company Merger Date. Effective May 30, 2008,
First Mercantile was sold to an unrelated entity and ceased to be a Controlled
Group member. As of that date, First Mercantile

 

B-29



--------------------------------------------------------------------------------

 

ceased to be an Employer, and employees of First Mercantile on and after that
date are not Employees for purposes of this Plan.

ARTICLE 3

Contributions

 

B25-3.2 Employer Matching Contributions. Forfeitures under the NCF Plan that
were not allocated as of the close of business on June 30, 2005, were used to
reduce Employer Matching Contributions (or to restore forfeitures as provided in
Article 6 of this Addendum B25) and not to increase benefits.

ARTICLE 4

Allocations

 

B25-4.2 Investment Elections.

 

  (a) Investment Funds. The NCFC Stock Fund, the NCFC ESOP Stock Fund, and the
NCFC Merged Stock Fund were merged into the Employer Stock Fund effective as of
the Plan Merger Date or as soon thereafter as practicable.

…

  (g) Diversification Elections. The diversification rules in the NCF Plan
Section 5.3 do not apply to Accounts transferred to this Plan. Instead, Article
4 of the main text of the Plan applies to all ESOP Accounts.

ARTICLE 5

In-Service Withdrawals and Loans

 

B25-5.1(f) Withdrawals Without a Hardship. This Plan has grandfathered the
option that was available under the NCF Plan for affected Participants to elect
to make in-service withdrawals from the pre-merger balances in their Accounts,
excluding Employer Contributions that had been allocated within the 24-month
period preceding the withdrawal, and excluding all balances in Before-Tax
Accounts. The minimum withdrawal is $500.

 

B-30



--------------------------------------------------------------------------------

B25-5.3 Loans.

 

  (a) Application and Eligibility. Before the Plan Merger Date, to ensure that
loans from this Plan and loans from the NCF Plan met the applicable limits,
loans were not be available from this Plan to any Participant who was also a
Participant in the NCF Plan.

ARTICLE 6

Post-Employment Distributions

 

B25-6.1 Distribution Events. A Participant who previously participated in the
NCF Plan and was not fully vested in his/her NCF Plan Accounts, forfeited the
non-vested portion upon the earlier of the date he/she incurred a Five-Year
Break, or the date he/she received a distribution of the vested portion of
his/her Account. If a partially-vested Participant resumed Employment before a
Five-Year Break, the Plan permitted him/her to repay his/her distribution no
later than the fifth anniversary of the date he/she resumed Employment, and
reinstated the dollar amount he/she forfeited to his/her Account. A non-vested
Participant who terminated Employment was deemed to have received a distribution
and his/her entire Account was immediately forfeited, and was deemed repaid if
he/she resumed Employment before a Five-Year Break.

 

B-31



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B26

ZEVENBERGEN CAPITAL, INC.

ARTICLE 1

Definitions

 

B26-1.20 Effective Date means January 1, 2005, the date when Zevenbergen
Capital, Inc. (ZCI) became part of the Controlled Group (the Acquisition Date).

ARTICLE 2

Eligibility

 

B26-2.1 Eligibility.

 

  (a) Past Service Credit. Each Employee who worked for ZCI before the
Acquisition Date and was an active Employee on the Acquisition Date, became
eligible to participate in this Plan on January 1, 2005. This Plan granted
credit for service with ZCI for purposes of eligibility to participate and to
receive Matching Contributions.

 

  (b) Loss of Eligible Status. Pursuant to certain transactions occurring on
September 30 and October 1, 2008, ZCI ceased its status as a Controlled Group
Member effective October 1, 2008. As of that date, ZCI is no longer an Employer
and individuals who work for ZCI on and after October 1, 2008 are not Employees
and are not eligible to participate in this Plan.

 

B-32



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B27

COMMUNITY BANK OF FLORIDA

 

B27-1.20 Effective Date means March 17, 2006, the date when Community Bank of
Florida became part of the Controlled Group (the Acquisition Date).

ARTICLE 2

Eligibility

 

B27-2.2 Eligibility. Each Employee who worked for Community Bank of Florida on
the Acquisition Date and was an active Employee on the Acquisition Date, became
eligible to participate in this Plan on March 17, 2006. This Plan granted credit
for service with Community Bank of Florida for purposes of eligibility to
participate and to receive Matching Contributions.

 

B-33



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B28

INLIGN WEALTH MANAGEMENT, LLC

 

B28-1.20 Effective Date means December 31, 2007, the date when Inlign Wealth
Management, LLC (Inlign) became part of the Controlled Group (the Acquisition
Date).

ARTICLE 2

Eligibility

 

B28-2.2 Eligibility. Each Employee who worked for Inlign on the Acquisition Date
and was an active Employee on the Acquisition Date, became eligible to
participate in this Plan on March 1, 2008. This Plan granted credit for service
with Inlign for purposes of eligibility to participate and to receive Matching
Contributions.

 

B-34



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B29

SALEM MORTGAGE

 

B29-1-18 Effective Date means the date occurring between January 31, 2008 and
February 29, 2008 when former employees of Salem Mortgage were hired by a
Controlled Group Member (the relevant date for each such employee to be his/her
Hiring Date).

ARTICLE 2

ELIGIBILITY

 

B29-2.2 Eligibility. Each Employee who worked for Salem Mortgage immediately
before the Hiring Date and became an active Employee on the Hiring Date, became
eligible to participate in this Plan on March 1, 2008. Effective February 29,
2008, this Plan granted credit for service with Salem Mortgage for purposes of
eligibility to participate and to receive Matching Contributions.

 

B-35



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B30

GB&T BANCHARES, INC.

 

B30-1.20 Effective Date means May 1, 2008, the date when GB&T Banchares, Inc.
(GB&T) became part of the Controlled Group (the Company Merger Date).

 

B30-1.49 Plan (GB&T Plan) means the GB&T Bancshares 401(k) Profit SharingPlan,
which was terminated immediately before 12:01 a.m. on May 1, 2008, the effective
date and time of the merger. The Company did not assume the GB&T Plan.

ARTICLE 2

ELIGIBILITY

 

B30-2.2 Eligibility. Each Employee who worked for GB&T before the Company Merger
Date and was an active Employee on the Merger Date, became eligible to
participate in this Plan on the Merger Date. This Plan granted credit for
service with GB&T for purposes of eligibility to participate and to receive
Matching Contributions.

 

B-36



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) Plan

ADDENDUM B31

CYMRIC FAMILY OFFICE SERVICES

ARTICLE 1

Definitions

 

B31-1.20 Effective Date means December 31, 2008, the date when the Cymric Family
Office Services (Cymric) became part of the Controlled Group (the Acquisition
Date) pursuant to the Asset Purchase Agreement By and Among GenSpring Family
Offices, LLC, Cymric and the Shareholders of Cymric.

 

B31-1.48 Participant (Cymric Participant) means, for purposes of this Addendum
B31, each Participant who was employed by Cymric on the Acquisition Date and
became an employee of GenSpring on January 1, 2009.

ARTICLE 2

Eligibility

 

B31-2.1 Eligibility. For purposes of determining eligibility to begin
participating under Section 2.1 of the main text of the Plan, the Plan treated
each Cymric Participant as if his/her Employment Date was the date when he/she
became an employee of GenSpring.

 

B-37



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) PLAN

Amended and Restated January 1, 2010

ADDENDUM C

PARTICIPATING EMPLOYERS

 

1. GenSpring Holdings, Inc. (formerly, AMA Holdings, Inc.)

 

2. National Commerce Bank Services, Inc.

 

3. Premium Assignment Corporation

 

4. Prime Performance, Inc.

 

5. STB Management Corporation

 

6. SunTrust Bank

 

7. SunTrust Banks, Inc.

 

8. SunTrust Bank Holding Company

 

9. SunTrust Capital Markets, Inc.

 

10. SunTrust Delaware Trust Company

 

11. SunTrust Community Capital LLC (formerly, SunTrust Community Development
Corporation)

 

12. SunTrust Education Financial Services Corporation

 

13. SunTrust Insurance Company

 

14. SunTrust Insurance Services, Inc.

 

15. SunTrust Investment Services, Inc.

 

16. SunTrust Leasing Corporation

 

17. SunTrust Mortgage, Inc.

 

18. SunTrust Procurement Services, L.L.C.

 

19. Teton Trust Company

 

20. Transom Development, Inc.

 

21. Ridgeworth Capital Management, Inc. (formerly, Trusco Capital Management,
Inc.)

 

* In addition, 80% or more owned entities of a company listed are also eligible
when they have Eligible Employees unless otherwise excluded in accordance with
the terms of the Plan document.



--------------------------------------------------------------------------------

SUNTRUST BANKS, INC. 401(k) PLAN

ADDENDUM D

QUALIFIED DOMESTIC RELATIONS ORDER PROCEDURES

Table of Contents

 

          Page 1.    Determination Whether a Domestic Relations Order is
Qualified    D-2 2.    Assignment of Benefits to Alternate Payee    D-2 3.   
Identifying Information    D-3 4.    Awarded Amount    D-3 5.    Two methods to
Divide Benefits    D-3   

(a)    Separate Interest Award

   D-4   

(b)    Shared Payment Award

   D-4 6.    QDRO Must Specify the Effect of Death on the Award    D-4   

(a)    Participant’s Death

   D-4   

(b)    Alternate Payee’s Death

   D-4 7.    Notification of Parties    D-4 8.    The Protection Period (or
Holding Period)    D-5 9.    Separate Accounting Until Determination is Made   
D-6 10.    Distribution of Amount Awarded by a QDRO    D-6 10.    Notice of
Favorable Tax Treatment    D-6 11.    Fiduciary Responsibility    D-7 12.   
Plan Cannot be Made a Party    D-7 13.    Internal Revenue Service Approval of
QDRO Procedures    D-7

 

NOTE:   The QDRO Procedures set forth in this Addendum are an integral part of
the Plan. Certain words and phrases used in these Procedures have initial
capital letters to indicate that they are used as defined terms in the Plan.

 

D-1



--------------------------------------------------------------------------------

SUNTRUST BANKC, INC.

401(k) PLAN

ADDENDUM A

QUALIFIED DOMESTIC RELATIONS ORDER PROCEDURES

As provided in Section 10.4, the Plan will make distributions in accordance with
a Qualified Domestic Relations Order (QDRO) issued in accordance with Code
Section 414(p) and ERISA Section 206(d)(3). Those statutes govern the payment of
benefits earned by a Participant under the Plan to his/her Spouse, former
Spouse, child(ren) or other dependents, to the extent awarded under a QDRO. The
relevant provisions of the Code and ERISA are nearly identical. Each Spouse,
former Spouse, child or other dependent who is entitled to benefits under a QDRO
is called an Alternate Payee. The Code requires the Plan to provide the
following procedures to assist eligible individuals and their representatives to
obtain a QDRO from a state domestic relations court or agency under the state’s
domestic relations laws.

 

1. Determination Whether a Domestic Relations Order is Qualified. The Plan
Committee (the Committee) or its delegate will determine whether a domestic
relations order is qualified under Code Section 414(p), i.e., whether it is a
QDRO. The Code prohibits the Plan from making any payment under any domestic
relations order until the Committee has determined that it is a QDRO.

The order must constitute a judgment, decree or order (including approval of a
property settlement agreement) made pursuant to a state domestic relations law
(including community property law) that relates to the provision of child
support, alimony payments or marital property rights to a Spouse, former Spouse,
child or other dependent of a Participant (Alternate Payee).

 

2.

Assignment of Benefits to Alternate Payee. The purpose of the QDRO, as stated in
an order or proposed order, must be to create or recognize the right of the
Alternate Payee(s), or assign to the Alternate Payee(s) the right, to receive
all or part of the benefits that otherwise would be payable to the affected Plan
Participant. The only persons who can be Alternate Payees or contingent
Alternate Payees are the Participant’s current or former Spouse, child(ren) or
other dependents; this limited group of individuals is called the Statutory
Alternate Payee Group. The Plan will not honor any provision in a QDRO that
names a contingent Alternate Payee to receive the awarded amount if the
Alternate

 

D-2



--------------------------------------------------------------------------------

 

Payee dies before the Plan distributes the awarded amount, other than an
individual who is within the Statutory Alternate Payee Group. The only person
whom a QDRO may require to be treated as a Spouse is a former or current Spouse
to whom the Participant is or was legally married. The Alternate Payee has the
legal status of a beneficiary under the Plan. The Plan will honor a QDRO
provision that names one or more contingent Alternate Payees who are within the
Statutory Alternate Payee Group, to receive the awarded amount if the Alternate
Payee dies before the Plan distributes the awarded amount. The Plan will honor a
QDRO provision that names more than one of the Participant’s dependents and
specifies the order of succession. For example, if the Alternate Payee is a
former Spouse who dies before receiving the award, the QDRO might provide that
the Participant’s children will receive the awarded amount in equal shares, or
if no child survives, the Participant’s other dependent(s), if any, will receive
the awarded amount. The Plan will not treat the spouse of any Alternate Payee
who is not a Participant in his/her own right, as a Spouse for any purpose under
the Plan.

 

3. Identifying Information. The QDRO must clearly state the name of the Plan.
For the Participant and each Alternate Payee, the QDRO must state the name, the
last known mailing address, the Social Security number, and the date of birth
(except to the extent the Committee knows such information),.

 

4. Awarded Amount. The QDRO must clearly and expressly state the amount or
percentage of the Participant’s vested Account balances to be paid to each
Alternate Payee, or a method to calculate the awarded amount, the date as of
which the Plan must make the calculation, the number of payments or the period
to which the QDRO applies, and that the QDRO specifically applies to this Plan.
Under no circumstance may a QDRO result in the Plan paying benefits in an amount
that is greater than the amount the Plan would have paid to or on behalf of the
Participant if the QDRO had not been issued, or paying benefits that are
required to be paid to another Alternate Payee under a previously existing QDRO.
After payment of the awarded amount, the Alternate Payee will have no further
interest in the Plan.

 

5. Two Methods to Divide Benefits. The QDRO may award the Alternative Payee
either a separate interest in the Participant’s Account balances, or a share of
the lump sum or installment payment(s) that will made to the Participant after
his/her Termination Date.

 

D-3



--------------------------------------------------------------------------------

  (a) Separate Interest Award. A separate-interest award divides the
Participant’s Account balances between the Participant and Alternate Payee as of
a stated date, and gives the Alternate Payee the right to receive the awarded
amount on a date that is different from the Participant’s distribution date.

 

  (b) Shared Payment Award. A shared-payment award gives the Alternate Payee a
right to receive a stated dollar amount or percentage of the amount actually
distributed to the Participant. If the QDRO awards the Alternate Payee a share
of the amount to be distributed to the Participant in the future, the Plan will
not make any payment under the QDRO until the Participant’s distribution date.
The QDRO may specify a date or event as of which the award to the Alternate
Payee will cease to be effective, e.g., the date the Alternate Payee remarries,
or reaches the age of majority, or dies, etc.

 

6. QDRO Must Specify the Effect of Death on the Award. The QDRO must specify how
the unpaid award will be affected by the following events of death.

 

  (a) Participant’s Death. If the Participant dies before the QDRO award is
distributed, the Plan will pay the awarded amount to the Alternate Payee(s) as
soon as practicable after the Participant’s death.

 

  (b) Alternate Payee’s Death. If the Alternate Payee dies before the QDRO award
is distributed, the Plan will pay the awarded amount to the named surviving
contingent Alternate Payee(s) if any. If no valid contingent Alternate Payee is
named or survives the Alternate Payee, the award will be forfeited as if the
QDRO had not been issued, and the awarded amount will revert to the
Participant’s Accounts.

 

7.

Notification of Parties. The Committee will promptly notify the affected
Participant and each Alternate Payee when it receives an actual or proposed
domestic relations order (including a property settlement agreement) or other
notice that a QDRO is being sought, and will provide a copy of this Addendum D
and information about the Plan that is sufficient to permit the parties and/or
their representatives to design and obtain a QDRO that complies with this
Addendum and all other relevant provisions of the Plan. To the

 

D-4



--------------------------------------------------------------------------------

 

extent any court or agency with jurisdiction rules that a QDRO is inconsistent
with this Addendum D, this Addendum will prevail and will govern the
distribution that is made pursuant to the QDRO, which distribution will be
consistent with this Addendum D.

Within a reasonable period after receiving the order, but no later than
18 months after the payment date specified in the order (see explanation of the
18-month period in Section 8), the Committee will determine whether the proposed
order is qualified and will notify the Participant and each Alternate Payee of
the determination. The parties may designate representatives to receive the
notices.

 

8. The Protection Period (or Holding Period). Because an Alternate Payee has the
legal status of a beneficiary under the Plan, the Committee must protect the
potential rights of a prospective Alternate Payee for a period reasonably
sufficient to permit him/her to perfect those rights through a QDRO. After the
Committee has received written notice that all or part of a Participant’s
Account balances is or will become subject to a QDRO, it will not pay to or on
behalf of the Participant any part of the Account balances to which the notice
applies, until the end of the protection period. The Committee will determine
whether a proposed QDRO is qualified, within a reasonable period after receiving
the proposed QDRO. If the Committee finds defects in the initial proposed QDRO,
it will provide the Alternate Payee a written notice and explanation of the
defects. After the Committee determines that the proposed QDRO meets all
relevant provisions of the Code and ERISA, and complies with this Addendum and
all other relevant provisions of the Plan, the Committee will place a permanent
hold on the portion of the Participant’s Account balances assigned to the
Alternate Payee, and will pay that portion to the Alternate Payee under the
terms of the QDRO and under this Addendum. In other words, the protection period
becomes permanent if the proposed order is approved as a QDRO.

The Code and ERISA require a protection period of 18 months beginning on the
date when the QDRO award will be payable if the proposed order should be
approved. If the Committee has provided the Alternate Payee with a written
determination and explanation of defects in a proposed QDRO, and the defects are
not corrected by the end of the 18-month protection period, the Plan may then
pay to the Participant (or beneficiary) the entire benefit to which he/she would
have been entitled if the proposed order had not been submitted (if the
Participant is otherwise eligible for distribution). If the Committee
determines, after the

 

D-5



--------------------------------------------------------------------------------

end of the 18-month period, that a revised order is qualified, the Plan will pay
the QDRO award prospectively only, with no retroactive payment of interest. The
QDRO may provide that the determination date is the calculation date. In
situations where the award would be immediately payable if the order were
immediately approved, the 18-month protection period begins to run on the date
when the Committee receives the initial proposed QDRO. But in situations where
the award would not be payable until a future date (for example, the
Participant’s Termination Date), the 18-month period begins to run on the first
date when the Alternate Payee could receive the distribution if he/ she elected
to do so.

 

9. Separate Accounting Until Determination is Made. During any period when the
issue of the qualified status of a domestic relations order is being determined,
the Committee will separately account for the amounts that would have been
payable to the Alternate Payee if the order had already been determined to be
qualified. As discussed in Section 8, if the Committee determines that a
proposed order is qualified, the Plan will pay the required amounts to each
Alternate Payee entitled to receive them. If the Committee determines that the
proposed order is not qualified, after the end of the 18-month protection period
it will merge the separate accountings and will pay the restored Account
balances to the persons who would have received them if the order had not been
issued.

 

10. Distribution of Amount Awarded by a QDRO. After a valid QDRO awards an
Alternate Payee all or a portion of a Participant’s Account balances, the
Alternate Payee may elect an immediate lump sum distribution of the awarded
amount, unless such distribution would conflict with the terms of the QDRO. The
Plan may make such distribution while the affected Participant is in active
Employment and regardless of the Participant’s age. Otherwise, the Plan will
distribute the awarded amount to the Alternate Payee(s) pursuant to the terms of
the QDRO.

 

11. Notice of Favorable Tax Treatment. When the Committee makes a lump sum
payment or other eligible rollover distribution of the awarded amount to a
Spousal Alternate Payee, it will provide a Code Section 402(f) special tax
notice to the Alternate Payee explaining that the payment may be rolled over to
an individual retirement account or to another employer’s qualified plan.

 

D-6



--------------------------------------------------------------------------------

12. Fiduciary Responsibility. Plan representatives have an equal fiduciary
responsibility to the Participant and to the Alternate Payee, who has the legal
status of a beneficiary under the Plan.

 

13. Plan Cannot be Made a Party. Section 514 of ERISA, 29 U.S.C. § 1144 provides
that ERISA preempts all state laws that relate to employee benefit plans. The U.
S. Department of Labor has stated the position that under the doctrine of ERISA
preemption, a retirement plan or plan sponsor cannot be joined as a party to any
state domestic relations proceeding. If any party to a domestic relations
proceedings seeks to join the Plan or Plan sponsor in such proceeding, the
sponsor will seek dismissal and may seek attorneys fees and costs against the
party who makes such attempt.

 

14. Internal Revenue Service Approval of QDRO Procedures. The Procedures stated
in this Addendum D to the Plan, for payments of Account balances under QDROs,
and restrictions on payments, are conditioned upon approval from the Internal
Revenue Service, and will be revised from time to time to the extent necessary
to maintain such approval.

 

D-7